Exhibit 10.1
THIRD AMENDED AND RESTATED
BUSINESS LOAN AND SECURITY AGREEMENT


dated as of January 28, 2015


by and among


VSE CORPORATION and other
"Borrower" parties hereto from time to time, collectively as Borrowers,


CITIZENS BANK OF PENNSYLVANIA,
and certain other "Lender" parties hereto from time to time, collectively as
Lenders,


CITIZENS BANK OF PENNSYLVANIA,
as Administrative Agent


SUNTRUST BANK,
as Syndication Agent


CAPITAL ONE, NATIONAL ASSOCIATION, M&T BANK and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


and


CITIZENS BANK, NATIONAL ASSOCIATION,
as Sole Lead Arranger and Sole Book Running Manager











--------------------------------------------------------------------------------

TABLE OF CONTENTS


CERTAIN DEFINITIONS
1
INTERPRETIVE PROVISIONS
20
ARTICLE 1
COMMITMENT
23
Section 1.1
Maximum Loan Amount
23
Section 1.2
Use of Proceeds
23
Section 1.3
Alternative  Currency Loans; Loans to Foreign Borrowers
23
Section 1.4
Advances; Payments
24
Section 1.5
Additional Mandatory Payments; Reduction of Commitment
28
Section 1.6
Field Audits
28
Section 1.7
Certain Fees
28
Section 1.8
Increases to the Revolving Facility Commitment Amount
29
Section 1.9
Increases to the Term Facility Commitment Amount
30
Section 1.10
Appointment of the Primary Operating Company
32
Section 1.11
Joinder of New Subsidiaries and Affiliates
32
ARTICLE 2
LETTERS OF CREDIT
33
Section 2.1
Issuance
33
Section 2.2
Amounts Advanced Pursuant to Letters of Credit
33
Section 2.3
Letter of Credit Fees
33
Section 2.4
Documentation
34
Section 2.5
Liability for Acts and Omissions
34
ARTICLE 3
SECURITY
35
Section 3.1
Security Generally
35
Section 3.2
No Preference or Priority
36
ARTICLE 4
CONDITIONS TO THE LENDERS' OBLIGATIONS
36
Section 4.1
Compliance with Law and Agreements; Third Party Consents
37
Section 4.2
Financial Condition
37
Section 4.3
Litigation/Bankruptcy
37
Section 4.4
Opinion of Counsel
37
Section 4.5
No Default
37
Section 4.6
Documentation
37
Section 4.7
Restatement Costs and Expenses
37
Section 4.8
Restatement Matters
37
Section 4.9
Security Interests
38
Section 4.10
Insurance
38
Section 4.11
Other Deliveries
38
Section 4.12
Government Contracts
38
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
39
Section 5.1
Existence and Qualification
39
Section 5.2
Authority; Noncontravention
39
Section 5.3
Financial Position
39
Section 5.4
Payment of Taxes
39
Section 5.5
Accuracy of Submitted Information; Omissions
40
Section 5.6
Government Contracts/Government Subcontracts
40
Section 5.7
No Defaults or Liabilities
40
Section 5.8
No Violations of Law
40
Section 5.9
Litigation and Proceedings
40
Section 5.10
Security Interest in the Collateral
40
Section 5.11
Principal Place of Business; Location of Books and Records
41
Section 5.12
Fiscal Year
41
Section 5.13
Pension Plans
41
Section 5.14
O.S.H.A., ADA and Environmental Compliance
42
Section 5.15
Intellectual Property
42
Section 5.16
Existing or Pending Defaults; Material Contracts
42
Section 5.17
Leases and Real Property
42
Section 5.18
Labor Relations
42
Section 5.19
Assignment of Contracts
43
Section 5.20
Contribution Agreement
43
Section 5.21
Registered Names
43
Section 5.22
Ownership of the VSE Entities
43
Section 5.23
Solvency
43
Section 5.24
Foreign Assets Control Regulations, Etc.
43
Section 5.25
Federal Reserve Regulations
43
Section 5.26
Commercial Tort Claims
44
Section 5.27
Letter of Credit Rights
44
Section 5.28
Investment Company Act
44
Section 5.29
Accounts
44
Section 5.30
Survival of Representations and Warranties
44
Section 5.31
Avatas Acquisition
44
ARTICLE 6
AFFIRMATIVE COVENANTS OF THE BORROWERS
44
Section 6.1
Payment of Loan Obligations
44
Section 6.2
Payment of Taxes
44
Section 6.3
Delivery of Financial and Other Statements
44
Section 6.4
Maintenance of Records; Review by the Administrative Agent
46
Section 6.5
Maintenance of Insurance Coverage
46
Section 6.6
Maintenance of Property/Collateral; Performance of Contracts
46
Section 6.7
Maintenance of Existence
47
Section 6.8
Maintenance of Certain Deposit Accounts with the Administrative Agent
47
Section 6.9
Maintenance of Management
47
Section 6.10
Disclosure of Defaults, Etc.
47
Section 6.11
Security Perfection; Assignment of Claims Act; Payment of Costs
48
Section 6.12
Defense of Title to Collateral
48
Section 6.13
Compliance with Law
49
Section 6.14
Other Collateral Covenants
49
Section 6.15
Financial Covenants of the Borrowers
50
Section 6.16
Interest Rate Contracts d
51
Section 6.17
Landlord Waivers; Subordination
51
Section 6.18
Substitute Notes
52
Section 6.19
Inventory
52
Section 6.20
Insurance With Respect to Equipment and Inventory
52
Section 6.21
Hazardous Substance; Hazardous Waste
52
Section 6.22
Disaster Recovery and Contingency Program
52
Section 6.23
Data Security
53
Section 6.24
Further Assurances; Additional Requested Information
53
ARTICLE 7
NEGATIVE COVENANTS OF THE BORROWERS
53
Section 7.1
Change of Control; Disposition of Assets; Merger
53
Section 7.2
Margin Stocks
55
Section 7.3
Change of Operations
55
Section 7.4
Judgments; Attachments
55
Section 7.5
Further Assignments; Performance and Modification of Contracts; etc.
56
Section 7.6
Affect Rights of the Administrative Agent or Lenders
56
Section 7.7
Indebtedness; Granting of Security Interests
56
Section 7.8
Dividends; Loans; Advances; Investments and Similar Events
57
Section 7.9
Lease Obligations
59
Section 7.10
Intentionally Omitted
59
Section 7.11
Lockbox Deposits
59
Section 7.12
Sale and Leaseback Transactions; Other Agreements
59
Section 7.13
Intentionally Omitted
59
Section 7.14
Anti-Terrorism Laws
59
ARTICLE 8
COLLATERAL AND OTHER DEPOSIT ACCOUNTS
59
ARTICLE 9
DEFAULT AND REMEDIES
60
Section 9.1
Events of Default
60
Section 9.2
Remedies
62
ARTICLE 10
THE ADMINISTRATIVE AGENT; AGENCY
64
Section 10.1
Appointment
64
Section 10.2
General Nature of Administrative Agent's Duties
64
Section 10.3
Exercise of Powers
64
Section 10.4
General Exculpatory Provisions
65
Section 10.5
Administration by the Administrative Agent
66
Section 10.6
Lenders Not Relying on the Administrative Agent or Other Lenders
66
Section 10.7
Indemnification
67
Section 10.8
Administrative Agent in its Individual Capacity
67
Section 10.9
Holders of Notes
67
Section 10.10
Successor Administrative Agent
67
Section 10.11
Additional Agents
68
Section 10.12
Calculations
68
Section 10.13
Funding by the Administrative Agent
68
Section 10.14
Benefit of Article
70
Section 10.15
Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
70
Section 10.16
Replacement of Lenders
71
ARTICLE 11
CERTAIN ADDITIONAL RIGHTS AND OBLIGATIONS REGARDING THE COLLATERAL
72
Section 11.1
Power of Attorney
72
Section 11.2
Lockbox
72
Section 11.3
Other Agreements
72
ARTICLE 12
MISCELLANEOUS
73
Section 12.1
Remedies Cumulative
73
Section 12.2
Waiver
73
Section 12.3
Notices
73
Section 12.4
Entire Agreement; Amendment and Restatement; Severability
75
Section 12.5
Relationship of the Parties
75
Section 12.6
Waiver of Jury Trial and Certain Damages
75
Section 12.7
Submission to Jurisdiction; Service of Process; Venue
75
Section 12.8
Changes in Capital Requirements
76
Section 12.9
Other Agents, Arrangers, Managers
76
Section 12.10
Modification and Waiver
76
Section 12.11
Transferability
76
Section 12.12
Governing Law; Binding Effect
78
Section 12.13
Announcements
78
Section 12.14
Joint and Several Liability
78
Section 12.15
Materiality
78
Section 12.16
Allowed Delay
78
Section 12.17
Reliance on the Administrative Agent
78
Section 12.18
The Patriot Act
79
Section 12.19
Counterparts
79
Section 12.20
Taxes
79
Section 12.21
Indemnity
79
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit 1
Form of Request for Advance and Certification
 
Exhibit 1(a)
Form of Request for Swing Line Loan Advance
 
Exhibit 2
LIBOR Election Form and Certification
 
Exhibit 3
LIBOR Interest Election Procedure and Requirements
 
Exhibit 4
[Intentionally Omitted]
 
Exhibit 5
Form of Quarterly Covenant Compliance/Non-Default Certificate
 
Exhibit 6
Form of Joinder Agreement
 
Exhibit 7
Pricing Grid
 
Exhibit 8
Form of Assignment and Acceptance Agreement
 
Exhibit 9
Form of Incremental Facility Assumption Agreement
 
Exhibit 10
Form of Authorization
 
 
 
 
SCHEDULES
 
 
 
 
 
Schedule A-1
Borrowers
 
Schedule A-2
Foreign Borrowers
 
Schedule A-3
Non-Borrower Affiliates
 
Schedule B
Permitted Foreign Bank Accounts
 
Schedule C
Permitted Earnouts
 
Schedule D
Avatas Administrative Accounts
 
Schedule E
Healthcare and Dependent Care Accounts
 
 
 
 
Schedule 1
Lender Commitments/Percentages
 
Schedule 2
Principal Places of Business/Books and Records Location(s)
 
Schedule 5.1
Existence and Qualification
 
Schedule 5.2
Conflicts
 
Schedule 5.3
Financial Statements
 
Schedule 5.6(a)
Default under Government Contracts
 
Schedule 5.6(b)
Government Contracts Constituting Material Contracts
 
Schedule 5.9
Litigation and Proceedings
 
Schedule 5.11
Primary U.S. Business Locations
 
Schedule 5.13(a)
Under Funded Pension Plans
 
Schedule 5.13(b)
Non-Exempt ERISA Transactions
 
Schedule 5.13(c)
Terminated Pension Plans
 
Schedule 5.15 (a)
Intellectual Property
 
Schedule 5.15(b)
Intellectual Property Royalty Payments
 
Schedule 5.17
Interests in Real Estate
 
Schedule 5.18
Labor Agreements
 
Schedule 5.26
Commercial Tort Claims
 
Schedule 5.27
Letter of Credit Rights
 
Schedule 7.7(a)
Existing Indebtedness
 
Schedule 7.7(a)(vi)
Liens Securing Indebtedness
 
Schedule 7.8(c)
Existing Loans, Advances and/or Investments (to non-Borrowers)
 


 





--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is executed
as of January 28, 2015, and is by and among (a) CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank, together with its successors and assigns
("Citizens Bank"), acting in the capacity of Lender, Swing Line Lender, and as
Administrative Agent for the Lenders; (b) certain other "Lender" parties to this
Third Amended and Restated Business Loan and Security Agreement from time to
time; (c) VSE CORPORATION, a Delaware corporation, and certain other "Borrower"
parties to this Third Amended and Restated Business Loan and Security Agreement
from time to time; and (d) CITIZENS BANK, NATIONAL ASSOCIATION, as sole and
exclusive lead arranger and sole and exclusive book running manager.


W I T N E S S E T H  T H A T:


WHEREAS, pursuant to a certain Second Amended and Restated Business Loan and
Security Agreement dated as of June 6, 2011 (as heretofore amended, modified or
restated from time to time, the "Existing Loan Agreement") by and among certain
of the Borrowers, the Administrative Agent and certain of the Lenders, certain
of the Borrowers obtained loans and certain other financial accommodations
(collectively, the "Existing Loan") from certain of the Lenders in the original
aggregate maximum principal amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00); and
WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
further increase the maximum principal amount of the Existing Loan from Two
Hundred Fifty Million and No/100 Dollars ($250,000,000.00) to Three Hundred
Million and No/100 Dollars ($300,000,000.00), subject to further increase (or
reduction) as specified herein, and amend and restate the Existing Loan
Agreement, in its entirety, as hereinafter provided.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, represent and warrant as follows:


CERTAIN DEFINITIONS


For the purposes of this Third Amended and Restated Business Loan and Security
Agreement, the terms set forth below shall have the following definitions:
"Account Debtor" shall mean any Person who is indebted to one (1) or more of the
Borrowers for the payment of any Receivable.
"Accounts" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC, but excluding forms of obligations
evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all
purchase orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered in connection
with any other transaction (whether or not yet earned by performance), (e) all
"health care insurance receivables", as such term is defined in the UCC and (f)
all collateral security of any kind, given by any Person with respect to any of
the foregoing.
"ADA" shall have the meaning attributed to such term in Section 5.14(a) of this
Agreement.
"Additional Base Rate Interest Margin" shall be the percentage as calculated and
determined pursuant to Section 1.4(b) of this Agreement and Exhibit 7 attached
hereto.
"Additional Libor Interest Margin" shall be the percentage as calculated and
determined pursuant to Section 1.4(b) of this Agreement and Exhibit 7 attached
hereto.
"Administrative Agent" shall mean Citizens Bank or any of its affiliates, acting
in its capacity as agent for the Lenders, or any successor Administrative Agent
appointed pursuant to Section 10.10 of this Agreement.
"Affiliate" shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interests of any Person.
"Affirmative Covenant" shall mean any affirmative or similar covenant made by
the Borrowers set forth in this Agreement or in any other Loan Document.
"Agreement" or "Loan Agreement" shall mean this Third Amended and Restated
Business Loan and Security Agreement, together with the schedules and exhibits
attached hereto from time to time, and any and all amendments or modifications
of this Third Amended and Restated Business Loan and Security Agreement or the
schedules and exhibits attached hereto from time to time.
"All-In Yield" means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront or commitment
fees paid to the lenders thereof, a LIBOR Rate or Base Rate floor (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable Interest Rate), or otherwise; provided that
original issue discount and upfront or commitment fees paid to lenders shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that "All-In Yield" shall not include
arrangement fees, structuring fees or underwriting or similar fees paid solely
to arrangers for or underwriters of such Indebtedness.
"Alternative Currency" means Euro, Sterling (the lawful currency of the United
Kingdom) and, solely with respect to the issuances of Letters of Credit, each
other currency (other than Dollars) that is approved in accordance with The
Interpretive Provisions Section of this Agreement.
"Alternative Currency Loan" means a revolving Loan made to a Borrower pursuant
to this Agreement in an Alternative Currency.
"Anti-Corruption Laws" means any and all laws, rules and regulations of any
jurisdiction applicable to any and all VSE Entities from time to time concerning
or relating to bribery or corruption.
"Applicable Interest Rate" shall mean, as applicable (based upon whether the
Loan was advanced under the Term Facility, Revolving Facility, or Swing Line
Facility) and as of any particular date of determination, (a) the LIBOR Lending
Rate, plus the applicable Additional Libor Interest Margin, (b) the Base Rate,
plus the applicable Additional Base Rate Interest Margin, or (c) the Swing Line
Rate, plus the applicable Additional Libor Interest Margin, as more particularly
set forth in Section 1.4 of this Agreement and Exhibit 7 attached hereto.
 However, if at any time, the interest rate payable pursuant to this Loan
Agreement shall exceed the maximum rate of interest that may be charged under
Applicable Laws, then the interest rate payable hereunder shall be reduced to
the maximum percentage that may be charged under Applicable Laws.
"Applicable Laws" shall mean any and all federal, state or local laws,
ordinances, statutes, rules or regulations to which any VSE Entity or the
property of any VSE Entity is subject, whether domestic or international.
"Authorization" shall mean a written authorization in the form of Exhibit 10
attached hereto.
"Avatas Acquisition" shall mean the acquisition of the Avatas Borrowers, Prime
Turbines Holding Inc., a Canadian corporation, Prime Turbines Germany Holding
Inc., a Canadian corporation, and Prime Turbines GmbH, a German corporation, by
the Primary Operating Company's wholly owned Subsidiaries VSE Aviation, Inc. and
9126767 Canada Inc. pursuant to the Avatas Purchase Agreement.
"Avatas Administrative Accounts" shall mean those bank accounts maintained by
Frost Bank listed on Schedule D attached hereto, on behalf of the VSE Entities
for administrative purposes; provided, however, that (a) wire transfer
arrangements reasonably satisfactory to the Administrative Agent shall remain in
effect with respect to all such bank accounts so that the aggregate balances of
all such bank accounts shall not be greater than (i) amounts deemed reasonably
necessary by the VSE Entities to pay current payables of the Avatas Borrowers
and/or Avatas Non-Borrower Affiliates at all times prior to May 1, 2015, and
(ii) One Hundred Thousand and No/100 Dollars ($100,000.00) at any time from and
after May 1, 2015; (b) such bank accounts shall be maintained in the name of a
VSE Entity; (c) such bank accounts shall only be used for petty cash, payment of
Ordinary Course Payments and other general operating purposes; (d) no such bank
account shall be subject to any lien (other than Permitted Liens); and (e) if
required by the Administrative Agent, such bank accounts shall be made subject
to a control agreement or blocked account agreement, in form and substance
reasonably satisfactory to the Administrative Agent, within thirty (30) days of
the Administrative Agent's request.
"Avatas Borrowers" shall mean, individually or collectively (as the context may
require), each and all of Avatas Aerospace Inc., Air Parts Holding Inc., Kansas
Aviation of Independence, L.L.C., Air Parts & Supply Co., CT Aerospace LLC,
Prime Turbines LLC and their domestic subsidiaries.
"Avatas Purchase Agreement" shall mean that certain Share Purchase Agreement,
dated as of December 31, 2014, by and among Killick Limited Partnership and the
other Sellers named therein, the Avatas Borrowers, the Non-Borrower Affiliates
identified on Schedule A-3 hereto, VSE Aviation, Inc., the Primary Operating
Company and Killick Limited Partnership as "Sellers' Representative".
"Avatas Restructuring" shall mean any one or more of the following transactions:
(a) the formation of a new holding company and merger or dissolution into such
holding company of one or more of Avatas Aerospace Inc., Air Parts Holding Inc.,
Prime Turbines Holding Inc. ("PTH") and Prime Turbines Germany Holding Inc.,
("PTGH") provided that (i) all of the assets of the merged/dissolved VSE
Entities are transferred to a Borrower, (ii) prior to the consummation of such
transactions, the new holding company is joined hereto as a Borrower (and its
assets are subject to a first lien security interest for the benefit of the
Administrative Agent), and (iii) all of the capital stock of such holding
company (and its Subsidiaries) is subject to a first lien security interest for
the benefit of the Administrative Agent; (b) either (i) the amalgamation under
applicable Canadian laws of 9126767 Canada Inc., PTH and PTGH, followed by the
dissolution of the amalgamated entity and consequent distribution by the
amalgamated entity of Prime Turbines LLC ("PT") and Prime Turbines GmbH ("PTG")
to VSE Aviation, Inc. or (ii) the dissolution and consequent distribution of the
assets of PTH and PTGH to 9126767 Canada Inc., followed by the dissolution of
9126767 Canada Inc. and consequent distribution by 9126767 Canada Inc. of PT and
PTG to VSE Aviation, Inc.; and (c) the merger of one or more Avatas Borrowers
into any other one or more Borrowers, including Avatas Borrowers, with such one
or more Borrowers surviving the merger.
"Backstopped Bonded Amount" shall mean, as of any applicable date of
determination, the aggregate amount of any and all performance bonds issued and
outstanding in favor of the VSE Entities, as obligee or as an additional
obligee, under any and all construction projects involving the VSE Entities as a
prime contractor or a subcontractor and which directly or indirectly support one
or more performance bonds issued or caused to be issued for the account of the
VSE Entities on their own behalf or on behalf of the Prime Contractor of such
projects for the benefit of the Government.
"Base Rate" shall mean the highest of (a) the Federal Funds Rate, as published
by the Federal Reserve Bank of New York, plus 1/2 of 1%, (b) the prime
commercial lending rate of the Administrative Agent, as established from time to
time at its principal U.S. office and made publicly available (which such rate
is an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the sum of the applicable LIBOR
rate for a one month interest period, plus the difference between the applicable
percentage for LIBOR Rate Loans and the applicable percentage for Base Rate
Loans.  Any loan bearing interest at the Base Rate is referred to herein as a
"Base Rate Loan".
"Base Rate Loan" has the meaning attributed to such term in the definition of
"Base Rate".
"Bid and Performance Bond Limit" shall mean Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.00).
"Blocked Person" shall mean any Person described in Section 1 of the
Anti-Terrorism Order (Executive Order No. 13224).
"Board" shall mean the Board of Governors of the Federal Reserve System.
"Borrower" and "Borrowers" shall mean, individually or collectively, as the
context may require, one or more of the following VSE Entities: the Primary
Operating Company, the Foreign Borrowers, the entities listed on Schedule A-1
attached hereto, and each other VSE Entity which, as of any date of
determination, is a "Borrower" party to this Agreement and/or, as applicable,
the other Loan Documents.
"Business Day" shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday or a day on which commercial banks are authorized or required to
be closed in New York City; (b) when such term is used to describe a day on
which a borrowing, payment, prepaying, or repaying is to be made in respect of
any LIBOR Rate Loan, any day which is: (i) neither a Saturday or Sunday nor a
legal holiday on which commercial banks are authorized or required to be closed
in New York City; and (ii) a London Banking Day; and (c) when such term is used
to describe a day on which an interest rate determination is to be made in
respect of any LIBOR Rate Loan, any day which is a London Banking Day.
"Capital Lease Obligations" of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.).
"Change of Control" means the occurrence of any of the following:  (i) with
respect to the Primary Operating Company (a) any person or group of persons
(within the meaning of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of forty-five percent (45%) or more of the issued and outstanding
Voting Stock of the Primary Operating Company, or (b) during any period of
twenty-four (24) consecutive calendar months, individuals who, at the beginning
of such period, constituted the board of directors of the Primary Operating
Company (together with any new directors whose election by the board of
directors of the Primary Operating Company or whose nomination for election by
the stockholders of the Primary Operating Company was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of such period or whose elections or nomination for election
was previously so approved) cease for any reason (other than death or
disability) to constitute a majority of the directors then in office, and (ii)
with respect to every other VSE Entity, the Primary Operating Company shall
cease to beneficially own and control, directly or indirectly, one hundred
percent (100%), on a fully diluted basis, of the economic and voting interests
in the capital stock of such VSE Entity.
"Chattel Paper" shall have the meaning attributed to such term by the UCC, and
shall include "electronic chattel paper" and "tangible chattel paper", as such
terms are defined in the UCC, whether now or hereafter existing.
"Citizens Bank" shall have the meaning set forth in the preamble of this
Agreement.
"Code" shall mean the Internal Revenue Code of 1986, as amended and as in effect
from time to time.
"Collateral" shall have the meaning attributed to such term in Section 3.1 of
this Agreement.
"Collateral Account" shall have the meaning attributed to such term in Article 8
of this Agreement.
"Commercial Contract" shall mean any written contract to which a VSE Entity is a
party (other than a Government Contract or Government Subcontract) which gives
rise or may give rise to Receivables.
"Commercial Tort Claims" shall have the meaning attributed to such term by the
UCC, and shall include any and all claims now existing or hereafter arising in
tort with respect to which (a) the claimant is an organization, or (b) the
claimant is an individual and the claim (i) arose in the course of the
claimant's business or profession, and (ii) does not include damages arising out
of personal injury to or death of any individual.
"Commitment Amount" shall mean Three Hundred Million and No/100 Dollars
($300,000,000.00), on the Restatement Date; provided, however, that for purposes
of making any calculation under this Agreement, the term "Commitment Amount"
shall mean, as of any other date of determination, an amount equal to the sum of
(a) the Revolving Facility Commitment Amount, plus (b) the aggregate outstanding
principal balance of the Term Facility owing to the applicable Lender(s), and
plus (c) the aggregate amount of all Incremental Revolving Facility Commitments
and/or Incremental Term Facility Commitments established prior to and remaining
in effect as of such date of determination.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Contribution Agreement" shall mean that certain Amended and Restated
Contribution Agreement of even date herewith, by and among the Borrowers, and
delivered by the Borrowers to the Administrative Agent prior to or
simultaneously with their execution and delivery of this Agreement or a Joinder
Agreement (as the case may be), together with any and all permitted amendments
and modifications thereof.
"Data Breach" shall mean any unauthorized or unlawful access and/or use of
Personal Information.
"Defaulting Lender" shall mean, subject to Section 10.16 of this Agreement, any
Lender that, as determined by the Administrative Agent, (a) has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within three (3) Business Days of the date required to be funded by it
hereunder, other than with respect to a good faith dispute; (b) has notified the
Borrowers and the Administrative Agent that it does not intend or expect to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, other than with respect to a
good faith dispute; (c) has failed, within three (3) Business Days after request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, other
than with respect to a good faith dispute; or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Applicable Law for the relief of debtors, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Government; provided, that, in each case
upon the Administrative Agent having knowledge that any Lender is a Defaulting
Lender, the Administrative Agent shall promptly notify the Borrowers in writing.
"Default Rate" shall mean, as of any date of determination, the sum of the Base
Rate, plus the Additional Base Rate Interest Margin, plus two percent (2.00%)
per annum.
"Deposit Accounts" shall have the meaning attributed to such term by the UCC,
and shall include any and all demand, time, savings, passbook or similar
account(s) from time to time established and maintained with a bank.
"Documents" shall have the meaning attributed to such term by the UCC, and shall
include any and all documents of any type and nature, whether now or hereafter
existing.
"Dollar", "Dollars" and "$" shall mean the lawful money of the United States,
and as the context may require in accordance with this Agreement, shall also
mean the Dollar Equivalent of any Alternative Currency.
"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the LC Issuer, as the case
may be, at such time on the basis of the Spot Rates (determined in respect of
the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
"e-mail" shall have the meaning attributed to such term in Section 12.3 of this
Agreement.
"EBITDA" shall mean, with respect to the VSE Entities for any period of
determination, the sum of their (a) net profit (or loss) determined in
accordance with GAAP consistently applied, plus (b) net interest expense and
income tax provisions for such period, plus (c) depreciation and amortization of
assets for such period, plus (d) non-cash stock compensation that does not
represent a reserve for future cash payments, plus (e) non-cash non-recurring
charges, as approved in writing by the Administrative Agent prior to the due
date of the Compliance Certificate as required under Sections 6.3(c) of this
Agreement, plus (f) the costs and expenses associated with the Avatas
Acquisition, but only to the extent expensed within the six (6) month period,
commencing on the date on which the Avatas Acquisition has been consummated, and
limited to an amount not to exceed One Million Five Hundred Thousand and No/100
Dollars ($1,500,000.00), minus (g) any non-cash gains to the extent included in
Net Income.  For historical quarters, EBITDA will be set at (i) $22,208,912 for
the Fiscal Quarter ended March 31, 2014, (ii) $21,202,836 for the Fiscal Quarter
ended June 30, 2014, (iii) $19,947,255 for the Fiscal Quarter ended September
30, 2014 and (iv) $21,440,118 for the Fiscal Quarter ended December 31, 2014.
 EBITDA shall be determined on a rolling basis, based on the four (4)
consecutive Fiscal Quarters then ended, and shall assume for any period
including the Fiscal Quarter ended March 31, 2015 that the Avatas Acquisition
was consummated on January 1, 2015.  EBITDA from any Permitted Acquisitions will
be included on a pro forma basis as such amounts may be deemed acceptable to the
Administrative Agent in its sole but reasonable discretion.
"Eligible Assignee" shall mean any Lender who is not a Defaulting Lender, an
Affiliate of any Lender who is not a Defaulting Lender, a Federal Reserve Bank
or any other "Qualified Institutional Buyer", as such term is defined under Rule
144(A), promulgated under the Securities Act of 1933, as amended.
"Equalization Payments" shall have the meaning attributed to such term in
Section 10.13(a) of this Agreement.
"Equipment" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:
 machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.
"ERISA" shall have the meaning attributed to such term in Section 5.13(a) of
this Agreement.
"ERISA Affiliate" shall mean with respect to any Borrower, any Person which,
together with such Borrower, is under common control, constitutes a member of
such Borrower's controlled group, constitutes a member of such Borrower's
affiliated service group or is otherwise required to be treated as a single
employer with such Borrower pursuant to Sections 4001(a)(14) or (b) of ERISA
and/or Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended.
"Euro" means the lawful currency of the participating member states introduced
in accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
"Event of Default" shall have the meaning attributed to such term in Section 9.1
of this Agreement.
"Excess Cash Event" shall mean (a) any sale or disposition of any of the assets
of any VSE Entity which (i) is not in the ordinary course of business and
results in net cash proceeds, when combined with any and all other asset
dispositions (other than Inventory sold in the ordinary course of business) that
have occurred during the same Fiscal Year, in excess of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00), in the aggregate, (ii) is prohibited
by the terms and conditions of this Agreement, or (iii) is not Inventory and
results in net cash proceeds, when combined with any and all other asset
dispositions (other than Inventory sold in the ordinary course of business) that
have occurred during the same Fiscal Year, in excess of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00), in the aggregate; (b) the issuance by
any VSE Entity after the date of this Agreement of debt securities or other debt
obligations (other than in connection with the Obligations and other
Indebtedness permitted pursuant to Section 7.7(a) of this Agreement); (c) the
receipt by or on behalf of any VSE Entity of insurance proceeds (other than
insurance recoveries for business interruption loss, workers compensation or
damage to tangible property, which (i) with respect to any of the foregoing
insurance losses, do not exceed Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), individually or in the aggregate, and (ii) with respect to
insurance recoveries for damage(s) to tangible property, are promptly applied
toward repair or replacement of the damaged property); (d) the reversion of any
pension plan assets; or (e) any other extraordinary cash event resulting in
excess cash to a VSE Entity, including, cash proceeds in excess of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) resulting from the issuance of
additional equity interests or capital stock by a VSE Entity to any Person
(other than another VSE Entity).
"Excluded Swap Obligation" shall mean, with respect to any obligor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty or
liability of such obligor of such Swap Obligation (or any guaranty thereof) is
or becomes illegal under or otherwise violates the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
obligor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or liability of such obligor becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or liability is or becomes illegal.
"Existing Loan" shall have the meaning attributed to such term in the recitals
to this Agreement.
"Existing Loan Agreement" shall have the meaning attributed to such term in the
recitals to this Agreement.
"Facility" or "Facilities" shall mean the Revolving Facility, the Term Facility,
or the Swing Line Facility, individually or collectively, as the context may
require.
"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded upward
to the nearest 1/8 of 1%) determined by the Administrative Agent to be the rate
per annum announced by the Federal Reserve Bank of New York (or any successor)
on such day as being the weighted average of the rates on overnight Federal
Funds transactions arranged by Federal Funds brokers on the previous trading
day, as computed and announced by such Federal Reserve Bank (or any successor)
in substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the date hereof; provided that if such Federal Reserve Bank (or its
successor) does not announce such rate on any day, the "Federal Funds Effective
Rate" for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.
"Fee Letter" shall mean that certain letter dated October 22, 2014 from the
Administrative Agent to the Primary Operating Company relating to the Loan,
which shall specifically survive and not be superseded by the execution and
delivery of this Agreement.
"Financial Product Provider" shall mean any Lender party to this Agreement who,
as of any applicable date of determination, is owed Permitted Financial Product
Obligations.
"Fiscal Quarter" shall mean any quarterly period designated by the VSE Entities
as a fiscal quarter for financial accounting purposes.
"Fiscal Year" shall mean any annual period designated by the VSE Entities as a
fiscal year for financial accounting purposes.
"Fixed Charge Coverage Ratio" shall have the meaning attributed to such term in
Section 6.15(b) of this Agreement.
"Foreign Borrower" and "Foreign Borrowers" shall mean, as of any date of
determination and individually or collectively (as the context may require), any
Borrower not incorporated, formed or organized within the United States, and
listed on Schedule A-2 attached hereto.
"Foreign Borrower Loan Request" shall have the meaning attributed to such term
in Section 1.3 of this Agreement.
"Foreign Subsidiary" and "Foreign Subsidiaries" shall mean, as of any date of
determination and individually or collectively (as the context may require),
each and every Subsidiary of a VSE Entity that is not (a) incorporated, formed
or organized within the United States, or (b) a Foreign Borrower.
"GAAP" shall mean generally accepted accounting principles.
"General Intangibles" shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing:  all right, title and interest in, to or under any contract, all
"payment intangibles", as such term is defined by the UCC, customer lists,
licenses, copyrights, trademarks, patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any trademark or
trademark license), all rights and claims in, to or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and investment property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents.
"Goods" shall have the meaning attributed to such term by the UCC, and shall
include any and all Goods whether now or hereafter existing.
"Government" shall mean the United States government, any state government, any
local government, any department, instrumentality or any agency of the United
States government, any state government or any local government.
"Government Contract Assignments" shall have the meaning attributed to such term
in Section 6.11 of this Agreement.
"Government Contract" and "Government Contracts" shall mean, individually or
collectively as the context may require, (a) written contracts between any VSE
Entity and the Government and (b) written subcontracts between any VSE Entity
and a Prime Contractor which is providing goods or services to the Government
pursuant to a written contract with the Government if the subcontract relates
only to the scope of work being provided to the Government pursuant to the
above-referenced written contract with the Government (a "Government
Subcontract").
"Government Subcontract" shall have the meaning attributed to such term under
the definition of "Government Contract".
"Hazardous Substance" shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
environmental law, rule, order or regulation.
"Hazardous Wastes" shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA or analogous state law, or any other applicable
federal and/or state law now in force or hereafter enacted relating to hazardous
waste treatment or disposal.
"Healthcare and Dependent Care Accounts" shall mean those accounts listed on
Schedule E attached hereto (and any future accounts meeting the following
criteria) which: (i) are used by the VSE Entities solely for purposes of
deposits and distributions for healthcare and dependent care benefits payable to
employees of such VSE Entities in the ordinary course of business; and (ii) are
not subject to any liens or encumbrances.
"Hedging Contracts" shall mean interest rate swap agreements (as defined in 11
U.S.C. Section 101), interest rate cap agreements and interest rate collar
agreements, or any other agreements or arrangements entered into between any
Borrower and the Administrative Agent, a Lender or an Affiliate thereof from
time to time and designed to protect such Borrower against fluctuations in
interest rates or currency exchange rates.
"Hedging Obligations" shall mean all present and future liabilities, repayment
obligations and other obligations of any and all of the Borrowers to the
Administrative Agent, a Lender or an Affiliate thereof under Hedging Contracts.
"HMTA" shall mean the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 5101 et seq.).
"Incremental Facility Assumption Agreement" shall mean an Incremental Facility
Assumption Agreement in the form and substance of Exhibit 9 attached hereto.
"Incremental Revolving Facility Commitment" shall mean the commitment of any
Lender, established pursuant to Section 1.8 of this Agreement, to make
additional Revolving Loans available to the Borrowers.
"Incremental Revolving Facility Commitment Amount" shall mean, as of any date of
determination, (a) with respect to any Incremental Revolving Facility Lender,
the aggregate maximum amount of all Incremental Revolving Facility Commitments
of such Incremental Revolving Facility Lender then in effect, and (b) with
respect to all Incremental Revolving Facility Lenders, the aggregate maximum
amount of all Incremental Revolving Facility Commitments of such Incremental
Revolving Facility Lenders then in effect.
"Incremental Revolving Facility Lender" shall mean, as of any date of
determination, a Lender with an Incremental Revolving Facility Commitment then
in effect.
"Incremental Revolving Facility Upfront Fee" shall have the meaning attributed
to such term in Section 1.7(a) of this Agreement.
"Incremental Term Facility Commitment" shall mean the commitment of any Lender,
established pursuant to Section 1.9 of this Agreement, to make additional Term
Loans available to the Borrowers.
"Incremental Term Facility Commitment Amount" shall mean, as of any date of
determination, (a) with respect to any Incremental Term Facility Lender, the
aggregate maximum amount of all Incremental Term Facility Commitments of such
Incremental Term Facility Lender then in effect, and (b) with respect to all
Incremental Term Facility Lenders, the aggregate maximum amount of all
Incremental Term Facility Commitments of such Incremental Term Facility Lenders
then in effect.  The Incremental Term Facility Commitment Amount of each
Incremental Term Facility Lender will be reduced to Zero Dollars ($0) and the
Incremental Term Facility Commitment of any such Lender will no longer be in
effect from and after the funding of the additional Term Loans reflected by such
outstanding Incremental Term Facility Commitments.
"Incremental Term Facility Lender" shall mean, as of any date of determination,
a Lender with an Incremental Term Facility Commitment then in effect.
"Incremental Term Facility Upfront Fee" shall have the meaning attributed to
such term in Section 1.7(a) of this Agreement.
"Indebtedness" shall mean, without duplication, and as of the date on which
Indebtedness is to be determined, (a) Indebtedness for borrowed money or for the
deferred purchase price of property or services, (b) any obligations in respect
of letters of credit, banker's or other acceptances or similar obligations, (c)
Lease Obligations with respect to Capital Lease Obligations, (d) all liabilities
secured by any lien on any property owned by a Person, to the extent attached to
such Person's interest in such property, even though such Person has not assumed
or become personally liable for the payment thereof, (e) obligations of third
parties which are being guarantied or indemnified against by a Person or which
are secured by the property of a Person, (f) any obligation under an employee
stock ownership plan or other similar employee benefit plan, (g) any obligation
to a multi-employer plan, and (h) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, any Hedging Obligations;
but excluding trade and other accounts payable in the ordinary course of
business in accordance with customary trade terms and which are not overdue (as
determined in accordance with customary trade practices) or which are being
disputed in good faith and for which adequate reserves are being provided in
accordance with GAAP.
"Instrument" shall have the meaning attributed to such term by the UCC, and
shall include any and all of the following, whether now or hereafter existing:
 all certificates of deposit, and all "promissory notes," as such term is
defined by the UCC, and other evidences of indebtedness (other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper).
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBOR Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
"Interest Period" shall mean, relative to any LIBOR Rate Loans (other than Swing
Line Loans), (a) initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR
Rate Loan pursuant to this Agreement (including Exhibit 3 attached hereto) and
the Notes and ending on (but excluding) the day which numerically corresponds to
such date one (1), two (2), three (3) or six (6) months thereafter (or, if such
month has no numerically corresponding day, on the last Business Day of such
month), in each case as the Borrowers may select in its notice pursuant to this
Agreement (including Exhibit 3 attached hereto) and the Notes; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one (1), two (2),
three (3) or six (6) months thereafter, as selected by the Borrowers by
irrevocable notice to the Administrative Agent not less than three (3) Business
Days prior to the last day of the then current Interest Period with respect
thereto.  Any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day.
"Inventory" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:  all
inventory, merchandise, goods and other personal property for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
"Investment Property" shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing:  (a) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
United States Treasury obligations, certificates of deposit, and mutual fund
shares; (b) all Security Entitlements, including the rights to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (c) all securities
accounts; (d) all commodity contracts; and (e) all commodity accounts.
"Joinder Agreement" shall have the meaning attributed to such term in
Section 1.11 of this Agreement.
"LC Issuer" shall mean Citizens Bank.
"Lead Arranger" shall mean Citizens Bank, National Association, as sole and
exclusive lead arranger and sole and exclusive book running manager.
"Lease Obligations" of any Person shall mean all obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof.
"Lender" and "Lenders" shall mean, respectively, each and all of the banking or
financial institutions which, as of any date of determination, have (a) extended
credit or agreed to extend credit to the Borrowers pursuant to this Agreement,
or (b) agreed in writing to be bound by the terms and conditions of this
Agreement.  With respect to any security interest granted by any Borrower to the
Administrative Agent for the benefit of the Lenders, the term "Lender" or
"Lenders" shall also include any Affiliate of a Lender that is, as of any
particular date of determination, a counterparty with a Borrower under a Hedging
Contract.
"Letter of Credit" and "Letters of Credit" shall mean, respectively, each and
all of the commercial or standby letters of credit issued pursuant to this
Agreement.
"Letter of Credit Administration Fee" shall have the meaning attributed to such
term in Section 2.3 of this Agreement.
"Letter of Credit Application" shall have the meaning attributed to such term in
Section 2.1 of this Agreement.
"Letter of Credit Fee" shall have the meaning attributed to such term in Section
2.3 of this Agreement.
"Letter of Credit Rights" shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing:  any right to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance, but specifically excludes any right of a beneficiary to demand
payment or performance under a letter of credit.
"LIBOR" or "LIBOR Rate" shall mean relative to any Interest Period for LIBOR
Rate Loans denominated in Dollars and, subject to the terms and conditions of
Exhibit 3 attached hereto, the offered rate for deposits of U.S. Dollars for a
term coextensive with the designated Interest Period that the ICE Benchmark
Administration (or any successor administrator of LIBOR rates) fixes as its
LIBOR rate as of 11:00 a.m. London time on the day that is two (2) London
Banking Days prior to the beginning of such Interest Period.  If such day is not
a London Banking Day, the LIBOR Rate shall be determined on the next preceding
day which is a London Banking Day.  If for any reason the Administrative Agent
cannot determine such offered rate by the ICE Benchmark Administration (or any
successor administrator of LIBOR rates), the Administrative Agent may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.  Each calculation
by the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.  Any loan bearing interest at LIBOR (other than
a Base Rate Loan for which interest is determined by reference to LIBOR) is
referred to herein as a "LIBOR Rate Loan".  For purposes of this Agreement,
LIBOR will not be less than zero.
"LIBOR Election Form and Certification" shall mean the form of Exhibit 2
attached hereto.
"LIBOR Lending Rate" shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:


LIBOR Lending Rate          
=                                                                                                  LIBOR
Rate
(1.00 - LIBOR Reserve Percentage)
"LIBOR Rate Loan" shall have the meaning attributed to such term in the
definition of "LIBOR".
"LIBOR Reserve Percentage" shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board or other Government having
jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of "Eurocurrency Liabilities", as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.
"Loan" and "Loans" shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers (including any
loans made pursuant to an Incremental Revolving Facility Commitment and/or
Incremental Term Facility Commitment) pursuant to the terms of this Agreement,
that are represented by the Facilities and are evidenced by, bear interest and
are payable in accordance with the terms and conditions of the Notes and this
Agreement.
"Loan Document" and "Loan Documents" shall mean, respectively, each and all of
this Agreement, the Notes, the Stock Security Agreement, the Membership Interest
Assignment, the Fee Letter and each other document, instrument, agreement or
certificate heretofore, now or hereafter executed and delivered by any VSE
Entity evidencing an Obligation or otherwise in connection with the Loan or this
Agreement.
"London Banking Day" shall mean a day on which dealings in US dollar deposits
are transacted in the London interbank market.
"Losses" shall have the meaning attributed to such term in Section 12.21 of this
Agreement.
"Mandatory Payment" and "Mandatory Payments" shall mean, individually or
collectively as the context may require, any and all mandatory payments required
to be made on the Loan pursuant to Section 1.5 of this Agreement.
"Material Adverse Effect" shall mean (a) a material adverse change in, or a
material adverse effect upon, the condition (financial or otherwise),
operations, assets, business or properties of the VSE Entities taken as a whole,
(b) the effect of any action that would reasonably be expected to give rise to a
material liability (direct or contingent) of the VSE Entities, taken as a whole,
(c) a material impairment of the ability of the VSE Entities taken as a whole to
perform their Obligations under this Agreement or any other Loan Document, or
(d) a material adverse effect upon the Administrative Agent's or any Lender's
rights and remedies under this Agreement or any other Loan Document or with
respect to all or a substantial portion of the Collateral.
"Material Contract" and "Material Contracts" shall mean, as of any date of
determination and individually or collectively as the context may require, any
and all contracts or agreements to which a VSE Entity is a party and pursuant to
which such VSE Entity (a) is or may be entitled to receive payment(s) in excess
of Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00), in the
aggregate, per annum, or (b) is obligated to make payment(s) or have any other
obligation or liability thereunder in excess of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00), in the aggregate, per annum.
"Material Foreign Subsidiary" shall mean, as of any date of determination, any
Foreign Subsidiary which owns more than five percent (5%) of the consolidated
assets of the VSE Entities, taken as a whole, or generates more than five
percent (5%) of the consolidated revenues of the VSE Entities, taken as a whole.
"Maturity Date" shall mean (a) with respect to the Revolving Facility or the
Swing Line Facility, the earlier of January _____, 2020, or the date that all
Loans outstanding under the Revolving Facility and/or the Swing Line Facility
shall become due and payable in full hereunder, whether by acceleration or
otherwise, (b) with respect to the Term Facility, January _____, 2020, or the
date that all Loans outstanding under the Term Facility shall become due and
payable in full hereunder, whether by acceleration or otherwise, or (c) such
other date as may be agreed to by the Administrative Agent, the Lenders and the
Borrowers in writing.
"Membership Interest Assignment" shall mean that certain Second Amended and
Restated Assignment of Membership Interests as Collateral dated as of the
Restatement Date, entered into by the Primary Operating Company and certain of
the other VSE Entities in favor of the Administrative Agent for the benefit of
the Lenders ratably, as the same may be modified or amended from time to time.
"Negative Covenants" shall mean any negative or similar restrictive covenant
made by the Borrowers in this Agreement or in any other Loan Document.
"Net Cash" shall mean the cash proceeds (net of cash taxes paid and reasonable
and customary costs paid to unrelated and unaffiliated third parties in
connection with a particular transaction) arising from any Excess Cash Event.
"Net Income" shall mean with respect to the VSE Entities for any period of
determination, the aggregate sum of all VSE Entities' gross revenues minus total
expenses, as determined in accordance with GAAP.
"Non-Borrower Affiliate" shall mean, as of any applicable date of determination
and individually or collectively (as the context may require), any Foreign
Subsidiary that is not required to be joined as a Foreign Borrower hereto.
"Non-Consenting Lender" shall have the meaning attributed to such term in
Section 10.16 of this Agreement.
"Note" and  "Notes" shall mean, respectively, each and all of the Revolver
Notes, the Term Facility Notes, Swing Line Note and other promissory notes
executed, issued and delivered pursuant to this Agreement, together with all
extensions, renewals, modifications, replacements, increases and substitutions
thereof and therefor.
"Obligation" and "Obligations" shall mean, respectively, any and all obligations
or liabilities of any VSE Entity to any Lender or the Administrative Agent in
connection with the Loan or this Agreement, whether now existing or hereafter
created or arising, direct or indirect, matured or unmatured, and whether
absolute or contingent, joint, several or joint and several, and no matter how
the same may be evidenced or shall arise (including any and all Hedging
Obligations and Hedging Contracts (whether provided by a Lender or an Affiliate
of a Lender), other than Excluded Swap Obligations, as well as any and all ACH
exposure and other liabilities arising from cash management services provided by
the Administrative Agent and/or the Swing Line Lender hereunder).  Without
limiting the foregoing, the term "Obligations" shall also include any and all
Permitted Financial Product Obligations owing by any VSE Entity to any Financial
Product Provider as of any applicable date of determination.
"Ordinary Course Payments" shall mean payments made directly by any VSE Entity
to another VSE Entity; provided that such payments are made (a) in the ordinary
course of such VSE Entity's business, (b) for products actually delivered or
services actually performed, and (c) pursuant to an "arm's length" transaction
(i.e., a transaction that would otherwise be made with an unrelated and
unaffiliated third party); it being understood and agreed that payments in
respect of normal and customary salary, compensation and benefits, including
reasonable severance amounts, for employees, officers and directors of a VSE
Entity constitute "Ordinary Course Payments" except to the extent expressly
prohibited or limited pursuant to this Agreement.
"Participant" shall have the meaning attributed to such term in Section 12.11(e)
of this Agreement.
"Patriot Act" shall mean the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)), as amended.
"Pending Release Bonds" shall mean performance bonds relating to bonded work
that has been completed, but for which the bond has not yet been released by the
Government due to timing differences and not as a result of a claim with respect
thereto.
"Pension Plan" or "Pension Plans" shall have the meaning attributed to such term
in Section 5.13(a) of this Agreement.
"Percentage" shall mean, as of any date of determination and with respect to
each Lender, the percentage(s) corresponding to such Lender's name on Schedule 1
in respect of the Revolving Facility Commitment Amount and/or the Swing Line
Commitment Amount (as the context may require), as the same may be modified or
amended from time to time, plus, for purposes of making any calculation under
this Agreement, the percentage of the aggregate outstanding principal balance of
the Term Facility owing to the applicable Lender(s), plus the percentage
corresponding to such Lender of the aggregate amount of all Incremental
Revolving Facility Commitments and/or Incremental Term Facility Commitments
established prior to and remaining in effect as of such date of determination.
"Permitted Acquisition" shall mean any merger or acquisition that is (a)
permitted pursuant to Section 7.1(d)(ii) of this Agreement, or (b) consummated
in accordance with all of the terms and conditions of any modification or
amendment to this Agreement or consent letter specifically issued by the
Administrative Agent, acting at the direction of the Required Lenders, for such
merger or acquisition.
"Permitted Earn-outs" shall mean the earn-outs payable to the Persons identified
on Schedule C attached hereto pursuant to the agreements listed on Schedule C
attached hereto, and any other earn-outs approved in writing by the
Administrative Agent from time to time acting at the direction of the Required
Lenders; it being expressly understood and agreed that all Permitted Earn-outs
must at all times be unsecured and may only be paid so long as no Event of
Default shall have occurred and is continuing, and both before and after giving
effect to any such payment, the VSE Entities shall be and remain in pro forma
compliance with the financial covenants set forth in this Agreement (and no
other default or Event of Default would result from the making of such
payments).
"Permitted Financial Product Obligations" shall mean, as of any applicable date
of determination, any and all fees, charges, debts, liabilities and obligations
owing by any VSE Entity to any and all Financial Product Providers in connection
with any cash management service, credit card facility or other bank product in
an aggregate amount not to exceed Ten Million and No/100 Dollars
($10,000,000.00) outstanding at any time; it being understood and agreed that
the aggregate amount of any and all Hedging Obligations and ACH exposure shall
not be included in the foregoing calculation.
"Permitted Foreign Bank Accounts" shall mean any and all of the bank accounts
described on Schedule B attached hereto, together with any and all other foreign
bank accounts from time to time designated by the Borrowers to the
Administrative Agent in writing pursuant to Section 6.3(c) of this Agreement;
provided that each such bank account (a) has been established by and in the name
of a Borrower, Foreign Borrower or Non-Borrower Affiliate, (b) is located
outside of the United States of America, (c) is used solely for the collection
of Receivables, payment of Ordinary Course Payments and other general operating
purposes, (d) is not subject to any lien, claim, charge or encumbrance (other
than (i) the security interests granted to the Administrative Agent under this
Agreement or any other Loan Document, (ii) normal and customary rights of set
off or similar rights (of the financial institution maintaining such account),
but only if such rights may be exercised solely for past due fees, charges and
expenses arising from the general administration of such bank account), (e) if
required by the Administrative Agent, is subject to a control agreement or
blocked account agreement, in form and substance reasonably satisfactory to the
Administrative Agent, and (f) if not subject to a control agreement or blocked
account agreement, in form and substance reasonably satisfactory to the
Administrative Agent, does not, for thirty (30) or more consecutive days,
contain funds and/or other items of value which, when aggregated with all such
other bank accounts, exceed the Dollar Equivalent of Two Million and No/100
Dollars ($2,000,000.00) as of any applicable date of determination.
"Permitted Investments" shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States government (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States
government), in each case maturing within one (1) year from the date of
acquisition thereof; (b) commercial paper having the highest rating, at the time
of acquisition thereof, of Standard and Poor's or Moody's Investors Services and
in either case maturing within six (6) months from the date of acquisition
thereof; (c) certificates of deposit, bankers' acceptances and time deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than Five Hundred Million and No/100
Dollars ($500,000,000.00); (d) fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (e) mutual funds investing solely in any one or
more of the Permitted Investments described in clauses (a) through (d) above and
(f) investments in other Persons (not triggering the joinder requirements set
forth in Section 1.11 of this Agreement), in an aggregate amount not to exceed
One Million and No/100 Dollars ($1,000,000.00) outstanding at any time during
the term of this Agreement.
"Permitted Liens" shall mean with respect to any VSE Entity: (a) liens for taxes
that are being contested in good faith and by appropriate proceedings, which (i)
such VSE Entity has the financial ability to pay, including penalties and
interest, and (ii) the non-payment thereof will not result in the execution of
any such tax lien or otherwise jeopardize the interests of the Administrative
Agent or the Lenders in, on or to any Collateral; (b) deposits or pledges to
secure obligations under workers' compensation, social security or similar laws,
incurred in the ordinary course of business; (c) liens described on Schedule
7.7(a)(vi) attached hereto; (d) cash deposits pledged to secure the performance
of bids, tenders, contracts (other than contracts for the payment of money),
leases, statutory obligations, surety and appeal bonds and other obligations of
like nature made in the ordinary course of business; (e) mechanics', workmen's,
repairmen's, warehousemen's, vendors', lessors' or carriers' liens or other
similar liens; provided that such liens arise in the ordinary course of the VSE
Entity's business and secure sums that are not past due or are separately
secured by cash deposits or pledges in an amount adequate to obtain the release
of such liens; (f) except as otherwise provided in this Agreement, statutory or
contractual landlord's liens on the VSE Entity's tangible personal property
located in such VSE Entity's demised premises; (g) zoning or other similar and
customary land use restrictions, that do not materially impair the use or value
of any Collateral or property of any VSE Entity; (h) judgment liens that are not
prohibited by Section 7.4 of this Agreement; (i) other liens expressly permitted
by the terms and conditions of this Agreement; (j) liens to secure the purchase
price of Equipment or Inventory in an aggregate amount not to exceed One Million
and No/100 Dollars ($1,000,000.00) at any time; it being understood and agreed
that the Navistar, Inc. Navistar Financial Corporation and Daimler Trucks North
America, LLC purchase money Indebtedness and liens listed on Schedule 7.7(a)(vi)
shall not be included in the foregoing calculation; and (k) liens in favor of
the Administrative Agent or any Lender with respect to the Obligations.
"Person" shall mean an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.
"Personal Information" shall mean, with respect to any customer and/or any
employee, agent or principal of a customer, such Person's name, address,
telephone number, social security number, driver's license number, state-issued
identification card number, financial account numbers, credit card numbers,
debit card numbers, or any security code, access code, personal identification
number or password that could permit access to a financial account of such
Person.
"Primary Operating Company" shall mean VSE Corporation, a Delaware corporation.
"Prime Contractor" shall mean any Person (other than a VSE Entity) which is a
party to any Government Subcontract.
"Prime Rate" shall mean the rate of interest from time to time established and
publicly announced by Citizens Bank as its prime rate, in Citizens Bank's sole
discretion, which rate of interest may be greater or less than other interest
rates charged by Citizens Bank to other borrowers and which is a rate set based
upon various factors, including costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.
"Prior Increase" shall mean any increase to the Revolving Facility Commitment
Amount and/or the Term Facility Commitment Amount pursuant to Sections 1.8
and/or 1.9 of this Agreement prior to the date of any subsequent request for an
increase of the Revolving Facility Commitment Amount and/or the Term Facility
Commitment Amount pursuant to Sections 1.8 and/or 1.9 of this Agreement.
"Proceeds" shall have the meaning attributed to that term by the UCC or under
other Applicable Laws, and, in any event, shall include any and all of the
following, whether now owned or hereafter acquired:  (a) any and all proceeds
of, or amounts (in any form whatsoever, whether cash, securities, property or
other assets) received under or with respect to, any insurance, indemnity,
warranty or guaranty payable from time to time, and claims for insurance,
indemnity, warranty or guaranty effected or held with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever, whether cash,
securities, property or other assets) made or due and payable from time to time
in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Government (or any Person
acting under color of any Government), (c) any claim against third parties (i)
for past, present or future infringement of any patent or patent license, or
(ii) for past, present or future infringement or dilution of any copyright,
copyright license, trademark or trademark license, or for injury to the goodwill
associated with any trademark or trademark license, (d) any recoveries against
third parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged stock, and (f) any
and all other amounts (in any form whatsoever, whether cash, securities,
property or other assets) from time to time paid or payable under or in
connection with any of the Collateral (whether or not in connection with the
sale, lease, license, exchange or other disposition of the Collateral).
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each
guarantor or obligor that has total assets exceeding Ten Million and No/100
Dollars ($10,000,000.00) at the time the relevant guarantee or liability becomes
effective with respect to such Swap Obligation or such other person as
constitutes an "eligible contract participant" under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Qualifying Person" shall have the meaning attributed to such term in Section
10.10 of this Agreement.
"RCRA" shall mean the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901 et. seq.).
"Receivable" and "Receivables" shall mean, individually or collectively as the
context may require, any and all of the VSE Entities' aggregate present and
future accounts, contracts, contract rights, Chattel Paper, General Intangibles,
notes, drafts, acceptances, chattel mortgages, conditional sale contracts,
bailment leases, security agreements, contribution rights and other forms of
obligations now or hereafter arising out of or acquired in the course of or in
connection with any business the VSE Entities conduct, together with all liens,
guaranties, securities, rights, remedies and privileges pertaining to any of the
foregoing, whether now existing or hereafter created or arising, and all rights
with respect to returned and repossessed items of Inventory.
"Register" shall have the meaning attributed to such term in Section 12.11(d) of
this Agreement.
"Report" and "Reports" shall have the meaning attributed to such term in Section
10.15(a) of this Agreement.
"Request for Advance and Certification" shall mean any Request for Advance and
Certification in the form of Exhibit 1.
"Required Lenders" shall mean all of the Lenders who, as of any applicable date
of determination, are not Defaulting Lenders, and which hold Loans and unused
commitments representing, in the aggregate, at least fifty-one percent (51%) of
the aggregate Commitment Amount (excluding the Swing Line Commitment Amount, but
including the aggregate Incremental Revolving Facility Commitment Amount and/or
Incremental Term Facility Commitment Amount then in effect); provided, however,
that "Required Lenders" must include at least two (2) Lenders who, as of such
date of determination, are not Defaulting Lenders and who collectively hold
Loans and unused commitments representing, in the aggregate, at least fifty-one
percent (51%) of the aggregate Commitment Amount (excluding the Swing Line
Commitment Amount, but including the aggregate Incremental Revolving Facility
Commitment Amount and/or Incremental Term Facility Commitment Amount then in
effect).
"Restatement" shall mean the settlement of the transactions contemplated by this
Agreement.
"Restatement Date" shall mean the date on which the Restatement shall occur,
such date being also the date of initial funding under this Agreement.
"Revaluation Date" shall have the meaning attributed to such term in The
Interpretive Provisions Section of this Agreement.
"Revolver Notes" shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Revolving
Facility, together with all extensions, renewals, modifications, replacements
and substitutions thereof and therefor.
"Revolving Facility" shall mean the revolving credit facility being extended
pursuant to this Agreement, in the original maximum principal amount of the
Revolving Facility Commitment Amount, with a sub-limit of Twenty Million and
No/100 Dollars ($20,000,000.00) for Letters of Credit, a sub-limit of Ten
Million and No/100 Dollars ($10,000,000.00) for Swing Line Loans and a sub-limit
of the Dollar Equivalent of Two Million and No/100 Dollars ($2,000,000.00) for
Alternative Currency Loans; it being understood and agreed that the maximum
principal amount of the Revolving Facility shall be subject to increase pursuant
to Section 1.8 of this Agreement.
"Revolving Facility Commitment Amount" shall mean an amount equal to the sum of
One Hundred Fifty Million and No/100 Dollars ($150,000,000.00), plus the
aggregate amount of any and all Incremental Revolving Facility Commitments
existing as of such date of determination.
"Revolving Facility Commitment Fee" shall have the meaning attributed to such
term in Section 1.7(b) of this Agreement.
"Revolving Loan(s)" shall mean any and all Loans made available to the Borrowers
pursuant to the Revolving Facility.
"SEC" shall mean the Securities and Exchange Commission of the United States of
America.
"SEC Act" shall mean the Securities Exchange Act of 1934, 15 U.S.C.A. §78, as
amended.
"Security Entitlements" shall have the meaning attributed to such term by the
UCC, and shall include any and all Security Entitlements whether now or
hereafter existing.
"Spot Rates" shall have the meaning attributed to such term in The Interpretive
Provisions Section of this Agreement.
"Stock Security Agreement" shall mean that certain Second Amended and Restated
Stock Security Agreement dated as of the Restatement Date, entered into by
certain VSE Entities party thereto in favor of the Administrative Agent for the
benefit of the Lenders ratably, as the same may be modified or amended from time
to time.
"Subsidiary" and "Subsidiaries" shall mean, individually or collectively as the
context may require, any company, partnership, corporation or other entity in
which any Person owns or controls, directly or indirectly, more than fifty
percent (50%) of the equity thereof as of any date of determination.
"Supporting Obligations" shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing:  any and all letter of credit rights or secondary obligations that
support the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property.
"Swap Obligation" means, with respect to any Borrower or any guarantor or
obligor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a "swap" within the meaning of section 1a(47) of
the Commodity Exchange Act.
"Swing Line Commitment" shall mean the Swing Line Lender's obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.
"Swing Line Commitment Amount" shall mean Ten Million and No/100 Dollars
($10,000,000.00).
"Swing Line Commitment Period" shall mean the period commencing on the
Restatement Date and ending on the Swing Line Termination Date.
"Swing Line Facility" shall mean the swing line credit facility being extended
pursuant to this Agreement, in the original maximum principal amount equal to
the Swing Line Commitment Amount.
"Swing Line Lender" shall mean Citizens Bank.
"Swing Line Loan" or "Swing Line Loans" shall have the meaning attributed to
such term in Section 1.1(b) of this Agreement.
"Swing Line Note" shall mean that certain Amended and Restated Swing Line
Facility Promissory Note of even date herewith, made by the Borrowers and
payable to the order of the Swing Line Lender, in the maximum principal amount
of the Swing Line Commitment Amount, or so much thereof as shall be advanced or
readvanced, together with all extensions, renewals, modifications, increases,
replacements and substitutions thereof or therefor.
"Swing Line Outstandings" shall mean, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.
"Swing Line Rate" shall mean with respect to the Swing Line Facility, the Base
Rate.
"Swing Line Termination Date" shall mean the fifth (5th) Business Day prior to
the Maturity Date, or such earlier date on which the Swing Line Lender shall
have elected, in its sole and absolute discretion, to terminate the Swing Line
Facility.
"Target" shall have the meaning attributed to such term in Section 7.1(d)(ii) of
this Agreement.
"Term Facility" shall mean the term credit facility being extended pursuant to
this Agreement in the original principal amount equal to the Term Facility
Commitment Amount.
"Term Facility Commitment Amount" shall mean One Hundred Fifty Million and
No/100 Dollars ($150,000,000.00) as of the Restatement Date, and Zero Dollars
($0) from and after the initial funding on the Restatement Date, except as
increased by the aggregate amount of all Incremental Term Facility Commitments
in effect and outstanding (i.e., not yet funded) pursuant to Section 1.9 of this
Agreement as of the date of determination.
"Term Facility Notes" shall mean each and all of the promissory notes executed,
issued, and delivered pursuant to the Agreement in connection with the Term
Facility, together with all extensions, renewals, amendments, modifications,
replacements and substitutions thereof and therefor.
"Term Loan(s)" shall mean any and all Loans made available to the Borrowers
pursuant to the Term Facility.
"Total Funded Debt" shall mean, as of any date of determination, the sum of (a)
all Indebtedness for borrowed money of the VSE Entities (excluding all
outstanding advances under the Revolving Facility, if any), plus (b) any accrued
Permitted Earn-outs reasonably required to be paid by the VSE Entities within
the next twelve (12) months (net of any cash reserves therefor), plus (c) the
average of all advances under the Revolving Facility made to the Borrowers
during the immediately preceding thirty (30) consecutive days prior to such
period of determination (including the face amount of all issued and outstanding
Letters of Credit), and plus (d) the sum of the aggregate amount of any and all
performance bonds issued on behalf of a VSE Entity that remain outstanding for
all or any portion of the period of determination, minus (e) the Backstopped
Bonded Amount.
"Total Funded Debt to EBITDA Ratio" shall have the meaning attributed to such
term in Section 6.15(a) of this Agreement.
"Transitional Deposit Account" shall have the meaning attributed to such term in
Article 8 of this Agreement.
"UCC" shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the Commonwealth of Virginia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that if, by reason of mandatory provisions of Applicable Laws, any or all of the
attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent's lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the
Commonwealth of Virginia, the term "UCC" shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
"Uncommitted Incremental Increase Limit" shall mean an aggregate of Seventy-five
Million and No/100 Dollars ($75,000,000.00), which may be applied by the
Borrowers, in their sole discretion, to increase the Revolving Facility
Commitment Amount and/or increase the Term Facility Commitment Amount, pursuant
to Sections 1.8 and 1.9 of this Agreement, respectively.
"Voting Stock" shall mean the capital stock of any Person having ordinary power
to vote in the election of members of the board of directors, managers, trustees
or other controlling Persons, of such Person (irrespective of whether, at the
time, capital stock of any other class or classes of such entity shall have or
might have voting power by reason of the happening of any contingency).
"VSE Entity" and "VSE Entities" shall mean, as of any date of determination and
individually or collectively (as the context may require), any and all of the
Borrowers and the Non-Borrower Affiliates.
"Walker Lane Lease" shall mean the Deed of Lease dated as of November 4, 2009
(as heretofore amended, modified or restated from time to time), by and between
MetroPark 7, LLC, a Delaware limited liability company, as the landlord, and the
Primary Operating Company, as the tenant, with respect to the premises located
at 6348 Walker Lane, Springfield, Virginia.
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any refinanced Term Loan or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the "Applicable
Indebtedness"), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.
 "Wheeler Purchase Agreement" shall mean that certain Share Purchase Agreement
dated as of May 2, 2011 by and among all of Wheeler Bros., Inc.'s shareholders,
as sellers, the Primary Operating Company, as buyer, Wheeler Bros., Inc., and
Randy A. Davies, as Sellers' Representative.


INTERPRETIVE PROVISIONS
(a) Certain Interpretive Provisions.
(i)    Unless the context of this Agreement otherwise requires, (A) words of any
gender include each other gender; (B) words using the singular or plural number
also include the plural or singular number, respectively; (C) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement and not to any particular provision of this Agreement; and (D)
the terms "Article," "Section," "Subsection," "Schedule" and "Exhibit" without
any reference to a specified document refer to the specified Article, Section,
Subsection, Schedule and Exhibit, respectively, of this Agreement.
(ii)    The words "including," "include" and "includes" are not exclusive and
shall be deemed to be followed by the words "without limitation"; if exclusion
is intended, the word "comprising" is used instead.
(iii)                  Unless otherwise expressly provided herein, (i)
references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms and conditions of this Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.
(iv)                  The word "or" shall be construed to mean "and/or" unless
the context clearly prohibits that construction.
(v)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.
(vi)                  All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under GAAP.
(vii)                  The Article, Section and paragraph headings of this
Agreement are for convenience of reference only, and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof.
(viii)                  This Agreement and the other Loan Documents are the
result of negotiations among all parties hereto, and have been reviewed by
counsel to the Administrative Agent, the Borrowers and the Lenders, and are the
products of all parties.  Accordingly, this Agreement and the other Loan
Documents shall not be construed against the Administrative Agent or the Lenders
merely because of the Administrative Agent's or Lenders' involvement in their
preparation.
(ix)                  The word "extent" in the phrase "to the extent" as used in
this Agreement means the degree to which a subject or other thing extends and
such phrase does not simply mean "if."
(x)    No provision of this Agreement is to be construed to require, directly or
indirectly, any Person to take any action, or to omit to take any action, to the
extent such action or omission would violate Applicable Laws.
(b)    Exchange Rates; Currency Equivalents.
(i)  The Administrative Agent or the LC Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of any outstanding Loans denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrowers hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the LC Issuer, as applicable.  For purposes hereof,
the term "Spot Rates" means, for a currency, the rate determined by the
Administrative Agent or the LC Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the LC Issuer, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the LC Issuer, as applicable, if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the LC Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency; it
being understood and agreed that the Administrative Agent or the LC Issuer, as
applicable, shall endeavor to obtain the most favorable spot buying rate, but it
shall have no obligation or liability for its failure to do so; and the term
"Revaluation Date" means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the LC Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
existing Letters of Credit, such additional dates as the existing LC Issuer
shall determine, and (e) such additional dates as the Administrative Agent or
the LC Issuer shall determine.
 (ii)  Wherever in this Agreement an amount is expressed in Dollars, but a
calculation may require an Alternative Currency, such amount shall be the
equivalent amount thereof in the applicable Alternative Currency, as determined
by the Administrative Agent or the LC Issuer, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.
(c)    Additional Alternative Currencies.
(i)  The Borrowers may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
"Alternative Currency;" provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the LC Issuer, in their sole discretion.
(ii)    Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired Letter
of Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the LC Issuer, in their sole discretion).  In each
case, the Administrative Agent shall promptly notify the LC Issuer thereof.  The
LC Issuer shall notify the Administrative Agent, not later than 11:00 a.m., five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit, as the case may be, in such
requested currency.
(iii)                  Any failure by the LC Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the LC Issuer to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the LC Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances.  If the Administrative Agent shall fail to obtain
consent to any request for an additional currency required hereunder, the
Administrative Agent shall promptly so notify the Borrowers.
(d)  Change of Currency.
(i)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the legislative measures
of the European Council).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Letter of Credit in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Letter of Credit upon the earliest date on which
each Letter of Credit is renewed, extended or expired.
(ii)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(iii)                  Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.
ARTICLE 1  
COMMITMENT
1.1            Maximum Loan Amount.
(a)
Subject to the terms and conditions of this Agreement, (i) each Lender severally
agrees to make the Loans to the Borrowers (except for the Swing Line Loan, which
shall be extended only by the Swing Line Lender), with the maximum amount of
each Lender's obligation being equal to such Lender's Percentage of the
Commitment Amount; and (ii) as set forth more fully in Section 1.1(b), the Swing
Line Lender will make the Swing Line Loan to the Borrowers.  The Loans,
including the Swing Line Loan, shall bear interest and be payable in accordance
with the terms and conditions of this Agreement and the Notes.  The Notes shall
be executed and delivered to each respective Lender on the Restatement Date and
thereafter, from time to time, as and when requested by the Administrative
Agent, acting at the direction of any Lender.

(b)
Subject to the terms and conditions of this Agreement, the Swing Line Lender
shall make swing line loans (each, a "Swing Line Loan" and collectively, the
"Swing Line Loans") to the Borrowers from time to time during the Swing Line
Commitment Period, in the aggregate principal amount at any one time outstanding
not to exceed the Swing Line Commitment Amount; provided, however, that at no
time may the aggregate outstanding principal amount of the Swing Line Loans,
plus the aggregate outstanding principal amount of the Revolving Facility
(including the aggregate face amount of all Letters of Credit outstanding and
the outstanding principal balance of any Alternative Currency Loans), exceed the
Revolving Facility Commitment Amount.  During the Swing Line Commitment Period,
the Borrowers may use the Swing Line Commitment by borrowing, repaying Swing
Line Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions of this Agreement.  At the request of the Swing Line
Lender, the Administrative Agent may, at any time, on behalf of the Borrowers
(which hereby irrevocably direct the Administrative Agent to act on their
behalf) request each Lender having a Percentage of the Revolving Facility,
including the Lender then acting as the Swing Line Lender, to make, and each
such Lender, including the Lender then acting as the Swing Line Lender, shall
make an advance under the Revolving Facility, in an amount equal to such
Lender's Percentage of the Revolving Facility, of the amount of the Swing Line
Outstandings as of the date such request is made.  In such event, each such
Lender shall make the requested proceeds available to the Administrative Agent
for the account of the Swing Line Lender in accordance with the funding
provisions set forth in this Agreement.  The proceeds of the Revolving Facility
advanced pursuant to this Section 1.1(b) shall be immediately applied to repay
the Swing Line Outstandings.

 
1.2            Use of Proceeds.  The Loans shall be used by the Borrowers only
for the following purposes:  (a) to refinance certain existing Indebtedness of
the Borrowers; (b) to finance the purchase price of all of the issued and
outstanding capital stock of the Avatas Borrowers and the first three (3)
Non-Borrower Affiliates listed on Schedule A-3 attached hereto as of the
Restatement Date or as of the date hereof, and any other Permitted Acquisitions
(including the purchase price, together with customary transaction costs and
expenses payable to unrelated and unaffiliated third parties relating thereto);
and (c) for working capital support, letters of credit, capital expenditures and
general corporate purposes.  Each Borrower agrees that it will not use or permit
the Loan proceeds to be used for any other purpose without the prior written
consent of the Administrative Agent.
1.3            Alternative  Currency Loans; Loans to Foreign Borrowers.  Subject
to the terms and provisions of this Agreement, the Borrowers may at any time,
and from time to time, request and obtain Alternative Currency Loans of up to
the Dollar Equivalent of Two Million and No/100 Dollars ($2,000,000.00)
outstanding at any time, pursuant to this Agreement (it being understood and
agreed that the amount of any outstanding Alternative Currency Loans will reduce
availability under the Revolving Facility); provided, however, that with respect
to any Loan or Alternative Currency Loan requested to be funded directly to any
Foreign Borrower which has not previously been approved to receive a Loan or
Alternative Currency Loan pursuant to this Section 1.3, the following conditions
precedent shall have first been satisfied: (a) the Borrowers shall have provided
to the Administrative Agent written notice of their desire to have a Loan or
Alternative Currency Loan made to such Foreign Borrower (each, a "Foreign
Borrower Loan Request"), (b) the Administrative Agent shall have promptly
notified the Lenders of the Foreign Borrower Loan Request and requested the
Lenders' consent therefor, and (c) all of the Lenders shall have consented to
such Foreign Borrower Loan Request within ten (10) Business Days of the Lenders'
receipt of such Foreign Borrower Loan Request from the Administrative Agent.
 Without limiting the conditions to obtain Loan advances set forth in Section
1.4 of this Agreement, neither the Administrative Agent nor any Lender shall be
obligated to honor any Foreign Borrower Loan Request unless all of the Lenders
shall have first consented to such Foreign Borrower receiving the Loan or
Alternative Currency Loan pursuant to the applicable Foreign Borrower Loan
Request.  From and after the date, if any, on which all Lender-consent shall
have been issued for a Foreign Borrower to receive a Loan or an Alternative
Currency Loan, no further consent shall be necessary for such Foreign Borrower
to receive any other Loan or Alternative Currency Loan.  Any Lender may, with
notice to the Administrative Agent and the Borrowers, fulfill its Commitment
hereunder by causing an Affiliate of such Lender to act as the Lender in respect
of such Foreign Borrower (and such Lender shall, to the extent of Loans and
Alternative Currency Loans made to and participations in Letters of Credit
issued for the account of such Foreign Borrower, be deemed for all purposes
hereof to have pro tanto assigned such Loans and participations to such
Affiliate).
 
1.4            Advances; Payments.
(a)
Agreement to Advance and Readvance; Procedure.  So long as no Event of Default
shall have occurred and be continuing, and no act, event or condition shall have
occurred and be continuing which with notice or the lapse of time, or both,
shall constitute an Event of Default, and subject to the terms and conditions of
this Agreement, the Lenders (and the Swing Line Lender, as the case may be)
shall (i) advance and readvance the proceeds of the Revolving Facility and the
proceeds of the Swing Line Facility (as applicable) from time to time in
accordance with the terms and conditions of this Agreement and (ii) advance all
of the proceeds of the Term Facility on the Restatement Date (with no further
obligation to advance or readvance any proceeds of the Term Facility after the
Restatement Date), each to the Borrowers upon the Borrowers' execution and
delivery of this Agreement and all other documents, instruments and agreements
required by the Administrative Agent and the Lenders in connection herewith.  In
addition to any and all other conditions to advances set forth in this
Agreement, on the date of each request for an advance and as of the date of
advance, the Borrowers shall be deemed to have remade and redated each and all
of the representations and warranties set forth in this Agreement, and with
respect to those representations and warranties qualified by "materiality", such
representations and warranties shall be true and correct in all respects, and
with respect to those representations and warranties not qualified by
"materiality", such representations and warranties shall be true and correct in
all material respects, in each case as of such date, unless such representation
or warranty specifically refers to an earlier date or the Borrowers are unable
to remake and redate any such representation or warranty, in which case the
Borrowers shall have previously disclosed the same to the Administrative Agent
and the Lenders in writing, and such inability does not constitute or give rise
to an Event of Default.  Except with respect to advances made pursuant to
Section 1.4(c)(iii) below, requests for advances with respect to the Revolving
Facility shall be in the form of Exhibit 1 attached hereto, and requests for
advances with respect to the Swing Line Facility shall be in the form of Exhibit
1(a) attached hereto.  Requests for advances of Loan proceeds with respect to
the Revolving Facility and the Swing Line Facility may be made via facsimile on
any given Business Day if the Borrowers provide the Administrative Agent, in
advance, with a written list of the names of the specific officers authorized to
request disbursements by facsimile.  Upon request by the Administrative Agent,
the Borrowers shall confirm, in an original writing, each facsimile request for
advance made by any Borrower.  Notwithstanding the foregoing, (a) the Lenders
shall have no obligation to make any advance with respect to the Revolving
Facility after the Maturity Date or any advance with respect to the Term
Facility after the Restatement Date; and (b) the Swing Line Lender shall have no
obligation to make any advance with respect to the Swing Line Facility after the
Swing Line Termination Date.

(b)
Interest Rate Election; Certain Advance Procedures and Limits.  Amounts advanced
in connection with the Loans shall bear interest at the Applicable Interest
Rate, which shall either be on a Base Rate basis or LIBOR basis, as more fully
set forth below, and in the Exhibits attached hereto, except that Swing Line
Loans shall only be made available to the Borrowers on a Base Rate basis.
 Advances bearing interest on a Base Rate basis shall be in minimum and
incremental amounts of One Hundred Thousand and No/100 Dollars ($100,000.00),
and shall be made available on a same-day basis, if requested by 12:00 Noon, New
York, NY time, on any Business Day.  Advances bearing interest on a LIBOR basis
shall also be in minimum and incremental amounts of One Hundred Thousand and
No/100 Dollars ($100,000.00), and shall be made available not less than three
(3) Business Days, nor more than five (5) Business Days, if requested by 10:00
a.m., New York, NY time.  The Borrowers' right to request LIBOR based interest,
as well as certain additional terms, conditions and requirements relating
thereto, are set forth below and in the Exhibits, and each Borrower expressly
acknowledges and consents to such additional terms and conditions.  During the
period from the Restatement Date until the first day of the first full calendar
month after no less than fifteen (15) days have elapsed since the Administrative
Agent's receipt of the Quarterly Covenant Compliance Certificate and quarterly
financial statements for the calendar quarter ending June 30, 2015, the
Additional Base Rate Interest Margin shall be one percent (1.00%), and the
Additional Libor Interest Margin shall be two and one-quarter percent (2.25%).
 Thereafter, the applicable Additional Base Rate Interest Margin and the
applicable Additional Libor Interest Margin shall be (i) based on the VSE
Entities' Total Funded Debt to EBITDA Ratio, calculated in accordance with
Section 6.15 of this Agreement, and (ii) determined in accordance with Exhibit 7
attached hereto.  Interest rate adjustments shall be applicable hereunder on a
prospective basis.  The Additional Base Rate Interest Margin and Additional
Libor Interest Margin shall be calculated by and become effective on the first
day of the first full calendar month after no less than fifteen (15) days have
elapsed since the Administrative Agent's receipt of the Quarterly Covenant
Compliance Certificate and quarterly financial statements required by this
Agreement; it being understood, however, that in the event the Quarterly
Covenant Compliance Certificate and quarterly financial statements are not
submitted when due, the Borrowers shall not be entitled to any reduction in the
Additional Base Rate Interest Margin and/or the Additional Libor Interest Margin
for the ensuing period, and at the option of the Administrative Agent, all
amounts outstanding shall bear interest on a Base Rate basis or LIBOR basis (as
the case may be), plus the highest applicable Additional Base Rate Interest
Margin or Additional Libor Interest Margin (as applicable) set forth in Exhibit
7 attached hereto.  The Administrative Agent may also, at its option, impose the
Default Rate in addition to (and not in lieu of) the increased margins.

(c)
Repayment; Interest; Automatic Advances/Payments.  All sums advanced in
connection with the Loans shall be repaid in accordance with the terms and
conditions set forth below and in the other Loan Documents:

 
(i)            Repayment of Loan.
 
A.            Term Facility.  The Borrowers shall repay the outstanding
principal amount of the Term Facility in installments on the dates and in the
amounts set forth on the table below (as such installments may hereafter be
adjusted as a result of mandatory payments made pursuant to Section 1.5 of this
Agreement or prepayments made pursuant to Section 1.4(f) of this Agreement),
unless accelerated sooner pursuant to this Agreement:


QUARTERLY PERIOD ENDING
 
EACH PRINCIPAL INSTALLMENT
 
June 30, 2015, September 30, 2015, December 31, 2015 and March 31, 2016
 
$
3,750,000
 
June 30, 2016, September 30, 2016, December 31, 2016 and March 31, 2017
 
$
4,687,500
 
June 30, 2017, September 30, 2017, December 31, 2017 and March 31, 2018
 
$
5,625,000
 
June 30, 2018, September 30, 2018, December 31, 2018, March 31, 2019, June 30,
2019, September 30, 2019 and December 31, 2019
 
$
7,500,000
 
Maturity Date
 
Outstanding Principal Balance
 

B.            Revolving Facility.  Unless sooner accelerated pursuant to the
terms of this Agreement, the Borrowers shall repay on the Maturity Date the
aggregate principal amount of the Revolving Facility outstanding on such date.
C.            Swing Line Facility.  Unless sooner accelerated pursuant to the
terms and conditions of this Agreement, the Borrowers shall repay on the
Maturity Date the aggregate principal amount of the Swing Line Facility
outstanding on such date.
(ii)            Interest.
A.            So long as no Event of Default or any act, event or condition
which with notice or the passage of time, or both, would constitute an Event of
Default, has occurred and is continuing, the Borrowers shall have the right to
elect that specified amounts advanced under the Revolving Facility or the Term
Facility bear interest at the LIBOR Lending Rate, plus the applicable Additional
Libor Interest Margin in effect at the commencement of the particular Interest
Period.  The Borrowers must elect a LIBOR based interest rate in accordance with
the specific procedures set forth in this Agreement, and any amounts bearing
interest on a LIBOR basis shall be subject to the terms and conditions of the
Loan Documents applicable to amounts bearing interest on such basis, including
the prepayment limitations and provisions regarding the payment of associated
costs, as more fully set forth in Exhibit 3 attached hereto.  The Borrowers may
not revoke any LIBOR election without the Administrative Agent's written
consent.  Upon the expiration of an applicable Interest Period, unless the
Borrowers are then entitled to again elect a LIBOR based rate and the
Administrative Agent has received a LIBOR Election Form and Certification from
the Borrowers, the rate of interest applicable to any amounts for which a LIBOR
based rate is expiring shall, from and after the end of the applicable Interest
Period, bear interest at the Base Rate, plus the applicable Additional Base Rate
Interest Margin; it being understood and agreed, however, that such amount may,
at any time thereafter, bear interest at the LIBOR based rate, plus the
applicable Additional Libor Interest Margin, provided that (i) the Borrowers are
then entitled to elect a LIBOR based rate, and (ii) the Administrative Agent has
received an appropriate Libor Election Form and Certification from the
Borrowers.
B.            Interest accrued on a Base Rate basis shall be payable in
quarterly installments, in arrears, commencing on March 31, 2015, and continuing
on the last Business Day of each and every calendar quarter thereafter and on
the Maturity Date.  Base Rate interest shall be calculated on a 365/366-day year
basis and the actual number of days elapsed.
C.            Interest accrued on a LIBOR basis shall be due and payable on the
last Business Day of the applicable Interest Period (whether such last day shall
occur by reason of acceleration, declaration, extension or otherwise), and if
such applicable Interest Period is longer than three (3) months, also on each
Business Day which is three (3) months, or a multiple thereof, after the first
day of such applicable Interest Period and the last day of such applicable
Interest Period.  LIBOR interest shall be calculated on a 360-day basis and the
actual number of days elapsed.
(iii)            Automatic Advances/Payments.  The Borrowers hereby authorize
the Administrative Agent, on any Business Day, to transfer funds from the
Collateral Account or any other designated account of the Borrowers to pay down
the Obligations and to make Loans or Swing Line Loans available to the Borrowers
to cover shortages or overdrafts in the Collateral Account or such other
designated account of the Borrowers.  All such transfers are subject to the
availability of Loan proceeds under the Revolving Facility (with respect to
advances) and the availability of funds in the Collateral Account or such other
designated account(s) of the Borrowers (with respect to paydowns).  The
Administrative Agent may, in its discretion, make such transfers (or direct any
Lender maintaining a Deposit Account of a Borrower to wire transfer to the
Administrative Agent any funds on deposit thereon to facilitate any such
transfer by the Administrative Agent), but shall have no liability for its
failure to do so.  Subject to the terms of any cash management agreement between
the Borrowers and the Administrative Agent, the Borrowers may, at any time,
terminate the authority granted by the Borrowers to the Administrative Agent
herein upon not less than two (2) Business Days prior written notice to the
Administrative Agent.
(d)
Application of Payments.  All payments made or to be made upon any Obligations
shall be payable in lawful currency of the United States and in immediately
available funds. Except as otherwise expressly provided in this Agreement, the
Notes or any other Loan Document, if at any time insufficient funds are received
by and available to the Administrative Agent to pay in full all amounts of
principal, interest, fees and other amounts then due pursuant to this Agreement
or any of the other Loan Documents (as the case may be), such funds shall be
applied as follows:

(i)            first, to expenses and costs of collection, if any, incurred by
the Administrative Agent in connection with the Loans, including all court costs
and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of the Borrowers and any other reasonable
costs or expenses incurred by the Administrative Agent in connection with the
exercise of any right or remedy hereunder;
(ii)            second, to fees and late charges owing by any Borrower to the
Administrative Agent pursuant to this Agreement or any other Loan Document, and
then to fees and late charges owing by any Borrower to the Lenders (ratably in
accordance with their Percentage) pursuant to this Agreement or any other Loan
Document;
(iii)            third, to accrued and unpaid interest hereunder (applied first
to the Swing Line Facility and then pro rata to the Revolving Facility, Term
Facility and scheduled payments that are part of the Hedging Obligations);
(iv)            fourth, to the outstanding principal amount of the Obligations
and termination payments under Hedging Contracts (applied first to Swing Line
Outstandings (if any), then pro rata to the unpaid and outstanding principal
amount of the Revolving Facility and the Term Facility and all termination
payments that are part of the Hedging Obligations, and then pro rata to
Permitted Financial Product Obligations); and
(v)            fifth, to any Person lawfully entitled thereto.
(e)
Adjustments.  If, as a result of any restatement of or other adjustment to the
financial statements of the VSE Entities or for any other reason, the Borrowers
or the Administrative Agent shall determine that (i) the Total Funded Debt to
EBITDA Ratio, as calculated by the Borrowers as of any applicable date, was
inaccurate and (ii) a proper calculation of the Total Funded Debt to EBITDA
Ratio would have resulted in a higher Additional Libor Interest Margin,
Additional Base Rate Interest Margin, Revolving Facility Commitment Fee or
Letter of Credit Fee for the applicable period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of each Lender (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period.  This paragraph shall not otherwise
limit the rights of the Administrative Agent or any Lender hereunder.  The
Borrowers' obligations under this paragraph shall survive the termination of
this Agreement and the repayment of all Obligations hereunder.

(f)
Prepayment.  Amounts outstanding which bear interest on a Base Rate basis may be
prepaid, in whole or in part, without penalty or premium; provided such
prepayment amounts are in amounts not less than One Hundred Thousand and No/100
Dollars ($100,000.00) and in increments of One Hundred Thousand and No/100
Dollars ($100,000.00), or, in each case, such lesser amount as may then be
outstanding.  Amounts outstanding which bear interest on a LIBOR basis may also
be prepaid, in whole or in part, subject to Exhibit 3 attached hereto.  Partial
prepayments shall be applied to amounts due under the Loans in inverse order of
maturities and shall not relieve the Borrowers of their obligation to pay
periodic installments of principal and/or interest hereunder as and when the
same would otherwise be due hereunder.

(g)
Preference Period.  If, after receipt of any payment hereunder or under any of
the other Loan Documents, the Administrative Agent or the Lenders are compelled
or reasonably agree, for settlement purposes, to surrender such payment to any
Person for any reason (including, without limitation, a determination that such
payment is void or voidable as a preference or fraudulent conveyance, an
impermissible setoff, or a diversion of trust funds), then this Agreement and
the other Loan Documents shall continue in full force and effect or be
reinstated, as the case may be, and the Borrowers shall be liable for, and shall
indemnify, defend and hold harmless the Administrative Agent and the Lenders
with respect to the full amount so surrendered.  The provisions of this Section
shall survive the cancellation or termination of this Agreement and shall remain
effective notwithstanding the payment of the Obligations, the release of any
security interest, lien or encumbrance securing the Obligations or any other
action which the Administrative Agent or any Lender may have taken in reliance
upon its receipt of such payment.

 
1.5            Additional Mandatory Payments; Reduction of Commitment.  In
addition to all other sums payable by the Borrowers pursuant to any of the
Notes, this Agreement or any other Loan Document, the Borrowers shall also make
mandatory payments on the Notes (with such mandatory payments applied first to
the Term Facility until the Term Facility shall have been paid and satisfied in
full, and then to amounts outstanding under the Revolving Facility, as provided
herein below; it being understood and agreed that such mandatory payments shall
also be subject to Section 1.4(d) of this Agreement as set forth below), upon
the occurrence of any Excess Cash Event.  The amount of such mandatory payment
shall be equal to the Net Cash arising from such Excess Cash Event(s).  All such
mandatory prepayments shall be applied to amounts due under the Loans as
provided hereinabove in inverse order of maturities and such mandatory
prepayments shall not relieve the Borrowers of their obligation to pay periodic
installments of principal and/or interest hereunder as and when the same would
otherwise be due hereunder.  If any Mandatory Payment shall be applied to
borrowings under the Revolving Facility in accordance with this Section 1.5 of
this Agreement (i.e., the Term Facility shall have been paid and satisfied in
full), the Revolving Facility Commitment Amount shall, unless waived in writing
by the Administrative Agent, be reduced by an amount equal to the amount of such
Mandatory Payment, such reduction to become effective simultaneously with the
occurrence of the Excess Cash Event.  Notwithstanding the foregoing, in the
event any mandatory payment required to be paid pursuant to this Section 1.5 is
not sufficient to pay in full all amounts of principal, interest, fees and other
amounts then due pursuant to this Agreement, such payment shall also be subject
to the application of payment provisions pursuant to Section 1.4(d) of this
Agreement.
 
1.6            Field Audits.  The Administrative Agent has the right at any time
and in its discretion to conduct field audits with respect to the Collateral and
each VSE Entity's Receivables, inventory, business and operations.  All field
audits shall be at the cost and expense of the Borrowers; provided that, in the
absence of an Event of Default, the Borrowers' maximum liability for field audit
costs and expenses shall be limited to the reasonable costs and expenses of only
one (1) field audit conducted during any twelve (12)-month period (unless the
Administrative Agent shall conduct a field audit pursuant to Section 1.11 of
this Agreement in connection with the joinder of a new "Borrower" hereunder, in
which event the Borrowers shall be liable for the costs and expenses of such
field audit as well).  Any and all field audits conducted following an Event of
Default shall be at the Borrowers' cost and expense, with the foregoing
limitation on maximum costs and expense being inapplicable.
 
1.7            Certain Fees.  In addition to principal, interest and other sums
payable under the Notes, the Borrowers shall pay the following fees:
(a)
Upfront Fee.  The Borrowers shall pay to the Administrative Agent, for the
account of each Lender party to this Agreement as of the Restatement Date, an
upfront fee in the amounts, and at the times, pursuant to the Fee Letter, and as
may be further agreed upon in writing by the Primary Operating Company and the
Administrative Agent from time to time.  Additionally, the Borrowers shall pay
to the Administrative Agent (i) for the account of each Incremental Revolving
Facility Lender, an upfront fee (an "Incremental Revolving Facility Upfront
Fee"), for the Incremental Revolving Facility Commitment made by such
Incremental Revolving Facility Lender pursuant to this Agreement in an amount to
be determined at the time such Incremental Revolving Facility Commitment is
accepted by the Borrowers and (ii) for the account of each Incremental Term
Facility Lender, an upfront fee (each, an "Incremental Term Facility Upfront
Fee") for the Incremental Term Facility Commitment made by such Incremental Term
Facility Lender pursuant to this Agreement in an amount to be determined at the
time such Incremental Term Facility Commitment is accepted by the Borrowers.
 Any Incremental Revolving Facility Upfront Fee and/or Incremental Term Facility
Upfront Fee shall be due and payable in full on the effective date of the
particular increase to the Revolving Facility Commitment Amount and/or Term
Facility Commitment Amount, as applicable.

(b)
Commitment Fee.  So long as any amounts remain outstanding in connection with
the Revolving Facility, or the Lenders have any obligation to make any advance
in connection therewith, the Borrowers shall pay to the Administrative Agent for
the benefit of the Lenders ratably, a quarterly commitment fee (the "Revolving
Facility Commitment Fee"), at an annual rate corresponding to the Total Funded
Debt to EBITDA Ratio for the immediately preceding Fiscal Quarter, as set forth
on Exhibit 7 attached hereto, calculated on the difference between (i) the
Revolving Facility Commitment Amount (including any increases thereto pursuant
to Section 1.8 of this Agreement), and (ii) without duplication (i.e., with no
consideration for the Swing Line Outstandings if such outstandings have already
been included in the outstanding principal balance of the Revolving Facility),
the sum of the average daily outstanding principal balance of the Revolving
Facility and Swing Line Outstandings during the applicable three (3)-month
period, plus the aggregate face amount of all Letters of Credit outstanding at
any time during the applicable three (3)-month period.  The Revolving Facility
Commitment Fee shall be calculated on the basis of the actual number of days
elapsed and a three hundred sixty (360)-day year, shall be due for any three
(3)-month period during which the Lenders shall have any obligation in
connection with the Facility, and shall be payable in arrears, commencing on
March 31, 2015, and continuing on the last Business Day of every third (3rd)
calendar month thereafter for so long as this Agreement remains in effect, and
on the date on which the Obligations have been paid and satisfied in full.

(c)
Other Fees.  The Borrowers shall pay to the Administrative Agent such other fees
in the amounts, and at the times, pursuant to the Fee Letter, and as may be
further agreed upon in writing by the Primary Operating Company and the
Administrative Agent from time to time.

(d)
Letter of Credit Fees.  The Borrowers shall pay any and all Letter of Credit
fees as and when such fees become due and payable pursuant to this Agreement.

(e)
Out-of-Pocket Fees and Expenses.  The Borrowers shall be liable for and shall
timely pay all out-of-pocket costs and expenses (including reasonable attorneys'
fees and expenses of counsel for the Administrative Agent, and of other special
and local counsel and other experts, if any, engaged by the Administrative
Agent) from time to time incurred by the Administrative Agent or the Lead
Arranger in connection with (i) the syndication of the Loan or (ii) the drafting
of, administration of, preservation of rights in and enforcement of this
Agreement, the other Loan Documents and the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, the Borrowers
shall be liable for all of the Administrative Agent's out-of-pocket costs and
expenses (including reasonable attorneys' fees and expenses of counsel for the
Administrative Agent) associated with any and all amendments, waivers or
consents prepared, negotiated, executed, issued or delivered in connection with
this Agreement.  Notwithstanding any judgment rendered by a court of competent
jurisdiction related to the Loans, this section shall not be merged into such
judgment, but shall survive the same and shall be binding and conclusive on the
parties for all time.  Post-judgment attorneys' fees and costs incurred related
to the enforcement of such judgment related to this Agreement or any other Loan
Document shall be recoverable hereunder in the same or separate actions.

 
1.8            Increases to the Revolving Facility Commitment Amount.
(a)
The Borrowers may, by written notice to the Administrative Agent from time to
time after the Restatement Date, request Incremental Revolving Facility
Commitments in an amount not to exceed the Uncommitted Incremental Increase
Limit (less the amount of any Prior Increases and Incremental Term Facility
Commitments being simultaneously requested) from one or more Incremental
Revolving Facility Lenders, which, in the first instance, shall only include
existing Lenders; provided that (i) no Lender shall have any obligation to
become an Incremental Revolving Facility Lender (and the Lenders shall have no
obligation to increase the Revolving Facility Commitments by the amount
requested by the Borrowers), and (ii) if the full amount of the Incremental
Revolving Facility Commitments being requested are not subscribed for by
existing Lenders within ten (10) Business Days of the delivery of such written
notice, the Borrowers may offer such remaining Incremental Revolving Facility
Commitments to other non-Lender financial institutions; provided further that
each Incremental Revolving Facility Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent.  Each such notice
shall set forth (i) the amount of the Incremental Revolving Facility Commitments
being requested (which shall be in minimum increments of Five Million and No/100
Dollars ($5,000,000.00) and a minimum amount of Ten Million and No/100 Dollars
($10,000,000.00), or equal to the Uncommitted Incremental Increase Limit (less
the amount of any Prior Increases and Incremental Term Facility Commitments
being simultaneously requested)) and (ii) the date on which such Incremental
Revolving Facility Commitments are requested to become effective (which shall
not be less than ten (10) Business Days nor more than forty-five (45) days after
the date of such notice).  Any Loan made or to be made pursuant to an
Incremental Revolving Facility Commitment shall (A) constitute a Loan made
pursuant to this Agreement, (B) be deemed advanced under the Revolving Facility,
(C) bear interest and be repaid in accordance with this Agreement applicable to
advances made under the Revolving Facility, without preference or priority, (D)
be secured by the Collateral on a pari passu basis, and (E) be subject to all
other terms and conditions of this Agreement applicable to Loans and advances
thereof.

(b)
The Borrowers and each Incremental Revolving Facility Lender shall execute and
deliver to the Administrative Agent an Incremental Facility Assumption Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Revolving Facility Commitment of such
Incremental Revolving Facility Lender.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Facility
Assumption Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Revolving Facility Commitment
evidenced thereby.

(c)
The Administrative Agent may take any and all actions as may be reasonably
necessary to ensure that, after giving effect to any Incremental Revolving
Facility Commitment pursuant to this Section 1.8, the outstanding Loans under
the Revolving Facility (if any) are held by the Lenders in accordance with their
new pro rata Percentages.  This may be accomplished at the discretion of the
Administrative Agent (i) by requiring the outstanding Loans to be prepaid with
the proceeds of a new Revolving Facility borrowing, (ii) by causing the existing
Lenders to assign portions of their outstanding Loans to Incremental Revolving
Facility Lenders, (iii) by permitting the Revolving Facility borrowings
outstanding at the time of any increase in the Revolving Facility Commitment
Amount pursuant to this Section 1.8 to remain outstanding until the last days of
the respective Interest Periods therefor, even though the Lenders would hold
such Revolving Facility borrowings other than in accordance with their new pro
rata Percentages, or (iv) by any combination of the foregoing.  Any prepayment
or assignment described in this Subsection (c) shall be subject to
indemnification by the Borrowers pursuant to this Agreement, but otherwise be
without premium or penalty.

(d)
Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective, unless on the date of such effectiveness, (i) no Event
of Default shall have occurred and be continuing, and no act, event or condition
shall have occurred or exist which with notice or the lapse of time, or both,
would constitute an Event of Default, and (ii) the Administrative Agent shall
have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers, on behalf
of the Borrowers, certifying that all of the representations and warranties set
forth in Article 5 and in each of the other Loan Documents are true and correct
in all respects on and as of the date of the certificate with the same effect as
though made on and as of such date (except to the extent that a representation
and warranty relates to an earlier date); (B) a duly executed Note (or an
Allonge to an existing Note, as the case may be), in form and substance
acceptable to the Administrative Agent, which shall evidence the Loans to be
made pursuant to the Incremental Revolving Facility Commitment; (C) UCC,
judgment, bankruptcy, pending litigation and tax lien search results for the
Borrowers, confirming that no intervening lien, claim or encumbrance (other than
Permitted Liens) on any Collateral exists that would affect the legality,
validity or priority of the liens in favor of the Administrative Agent for the
ratable benefit of the Lenders with respect to such Collateral; (D) the
applicable Incremental Facility Assumption Agreement, duly executed by the
parties thereto, together with such other documents, instruments and/or
agreements reasonably requested by the Administrative Agent, including, without
limitation, an opinion of counsel, resolutions and secretary's/officer's
certificates with respect to each Borrower, each in form and substance
acceptable to the Administrative Agent; and (E) the applicable Incremental
Revolving Facility Upfront Fee payable by the Borrowers to and for the account
of each Incremental Revolving Facility Lender.

 
1.9            Increases to the Term Facility Commitment Amount.
(a)
The Borrowers may, by written notice to the Administrative Agent from time to
time after the Restatement Date, request Incremental Term Facility Commitments
in an amount not to exceed the Uncommitted Incremental Increase Limit (less the
amount of any Prior Increases and Incremental Revolving Facility Commitments
being simultaneously requested) from one or more Incremental Term Facility
Lenders, which, in the first instance, shall only include existing Lenders;
provided that (i) no Lender shall have any obligation to become an Incremental
Term Facility Lender (and the Lenders shall have no obligation to increase the
Term Facility Commitments by the amount requested by the Borrowers), and (ii) if
the full amount of the Incremental Term Facility Commitments being requested are
not subscribed for by existing Lenders within ten (10) Business Days of the
delivery of such written notice, the Borrowers may offer such remaining
Incremental Term Facility Commitments to other non-Lender financial
institutions; provided further that each Incremental Term Facility Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent.  Each such notice shall set forth (i) the amount of the
Incremental Term Facility Commitments being requested (which shall be in minimum
increments of Five Million and No/100 Dollars ($5,000,000.00) and a minimum
amount of Ten Million and No/100 Dollars ($10,000,000.00), or equal to the
Uncommitted Incremental Increase Limit (less the amount of any Prior Increases
and Incremental Revolving Facility Commitments being simultaneously requested))
and (ii) the date on which such Incremental Term Facility Commitments are
requested to become effective (which shall not be less than ten (10) Business
Days nor more than forty-five (45) days after the date of such notice).  Any
Loan made or to be made pursuant to an Incremental Term Facility Commitment
shall (A) constitute a Loan made pursuant to this Agreement, (B) be deemed
advanced under the Term Facility, (C) bear interest and be repaid in accordance
with this Agreement applicable to advances made under the Term Facility, without
preference or priority, (D) be secured by the Collateral on a pari passu basis,
and (E) be subject to all other terms and provisions of this Agreement
applicable to Loans and advances thereof.

(b)
The Borrowers and each Incremental Term Facility Lender shall execute and
deliver to the Administrative Agent an Incremental Facility Assumption Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Term Facility Commitment of such Incremental
Term Facility Lender.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Facility Assumption
Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Facility Commitment
evidenced thereby.

(c)
The Term Loans funded by the Incremental Term Facility Lenders shall have a
maturity date no earlier than the existing Maturity Date with respect to the
Term Facility, and shall have a Weighted Average Life to Maturity no shorter
than the original Weighted Average Life to Maturity of the Term Loans made
pursuant to Section 1.4(a) of this Agreement, without giving effect to any
prepayments.  The terms (other than maturity, amortization and pricing) of any
Term Loans funded by the Incremental Term Facility Lenders shall be identical to
those of the Term Loans made pursuant to Section 1.4(a) of this Agreement, and
if the All-In Yield applicable to any such Term Loans exceeds the All-In Yield
of the Term Loans existing at such time by more than fifty (50) basis points,
then the interest rate margins for the Term Loans existing at such time shall be
increased to the extent necessary so that the All-In Yield of such Term Loans is
equal to the All-In Yield of such Term Loans advanced by the Incremental Term
Facility Lenders minus fifty (50) basis points.

(d)
Notwithstanding the foregoing, no Incremental Term Facility Commitment shall
become effective, unless on the date of such effectiveness, (i) no Event of
Default shall have occurred and be continuing, and no act, event or condition
shall have occurred or exist which with notice or the lapse of time, or both,
would constitute an Event of Default, (ii) the Total Funded Debt to EBITDA Ratio
(on a pro forma basis after giving effect to the funding of such Incremental
Term Facility Commitments) must be (and the Borrowers must provide written
evidence thereof), at least 0.25 less than the then applicable level set forth
in Section 6.15(a) of this Agreement, and (iii) the Administrative Agent shall
have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers, on behalf
of the Borrowers, certifying that all of the representations and warranties set
forth in Article 5 and in each of the other Loan Documents are true and correct
in all respects on and as of the date of the certificate with the same effect as
though made on and as of such date (except to the extent that a representation
and warranty relates to an earlier date); (B) a duly executed Note (or an
Allonge to an existing Note, as the case may be), in form and substance
acceptable to the Administrative Agent, which shall evidence the Loans to be
made pursuant to the Incremental Term Facility Commitment; (C) UCC, judgment,
bankruptcy, pending litigation and tax lien search results for the Borrowers,
confirming that no intervening lien, claim or encumbrance (other than Permitted
Liens) on any Collateral exists that would affect the legality, validity or
priority of the liens in favor of the Administrative Agent for the ratable
benefit of the Lenders with respect to such Collateral; (D) the applicable
Incremental Facility Assumption Agreement, duly executed by the parties thereto,
together with such other documents, instruments and/or agreements reasonably
requested by the Administrative Agent, including, without limitation, an opinion
of counsel, resolutions and secretary's/officer's certificates with respect to
each Borrower, each in form and substance acceptable to the Administrative
Agent; and (E) the applicable Incremental Term Facility Upfront Fee payable by
the Borrowers to and for the account of each Incremental Term Facility Lender.
 Additionally, the Administrative Agent and the Incremental Term Facility
Lenders shall have agreed with the Borrowers as to the amortization and funding
mechanics of such additional Loans.

 
1.10            Appointment of the Primary Operating Company.  Each Borrower
acknowledges that (a) the Lenders have agreed to extend credit to each of the
Borrowers on an integrated basis for the purposes herein set forth; (b) it is
receiving direct or indirect benefits from each such extension of credit; and
(c) the obligations of the Borrower or Borrowers under this Agreement are the
joint and several obligations of each Borrower.  To facilitate the
administration of the Loan, each Borrower hereby irrevocably appoints the
Primary Operating Company as its true and lawful agent and attorney-in-fact with
full power and authority to execute, deliver and acknowledge on such Borrower's
behalf, each Request for Advance and Certification and all other Loan Documents
or other materials provided or to be provided to the Administrative Agent or any
Lender pursuant to this Agreement or in connection with the Loan.  This
power-of-attorney is coupled with an interest and cannot be revoked, modified or
amended without the prior written consent of the Administrative Agent.  Upon
request of the Administrative Agent, each Borrower shall execute, acknowledge
and deliver to the Administrative Agent a Power of Attorney, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
restating the power-of-attorney granted herein.
 
1.11            Joinder of New Subsidiaries and Affiliates.
(a)
Except as otherwise provided in Section 1.11(b) of this Agreement or unless
waived in writing by the Administrative Agent, acting at the direction of the
Required Lenders, in their sole and absolute discretion, the Borrowers shall
cause any present or future Affiliate of any VSE Entity in which such VSE Entity
now or hereafter owns, directly or indirectly, an ownership interest of greater
than fifty percent (50%) to execute and deliver to the Administrative Agent
(a) within forty-five (45) days of the date of formation or acquisition (as
applicable) of any domestic entity, and (b) ninety (90) days of the date of
formation or acquisition (as applicable) of any foreign entity, or a Foreign
Subsidiary exceeding the thresholds set forth in clause (b) below (i) a Joinder
Agreement in the form of Exhibit 6 attached hereto (a "Joinder Agreement"),
pursuant to which such Affiliate shall (A) join in and become a party to this
Agreement and the other Loan Documents; (B) agree to comply with and be bound by
this Agreement and all of the other Loan Documents; and (C) become a "Borrower"
and thereafter be jointly and severally liable for the performance of all the
past, present and future obligations and liabilities of the Borrowers hereunder
and under the Loan Documents; and (ii) such other documents, instruments and
agreements as may be reasonably required by the Administrative Agent in
connection therewith (including an opinion of counsel), in form and substance
acceptable to the Administrative Agent in all respects.  The Borrowers
acknowledge and agree that the Administrative Agent shall have the right, at the
Borrowers' cost and expense, to perform a field audit of the Receivables,
inventory, business and operations of any present or future Affiliate proposed
to be joined as a "Borrower" hereunder.

(b)
Notwithstanding anything to the contrary contained in clause (a) above, no
Foreign Subsidiary shall be required to become a "Borrower" party to this
Agreement and/or any of the other Loan Documents, unless such Foreign Subsidiary
would be considered a Material Foreign Subsidiary (in which event such entity
will be required to be joined (within 90 days of the date of such determination)
as a Foreign Borrower pursuant to the terms of clause (a) above).  However,
irrespective of whether or not any Person is required to be joined as a
"Borrower" party to this Agreement and the other Loan Documents, the Borrowers
shall undertake, and cause the Non-Borrower Affiliates to undertake, any and all
necessary and appropriate procedures to grant in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a first priority perfected
security interest in and to sixty-five percent (65%) of the equity interests in
each Foreign Subsidiary within sixty (60) days of such Person becoming a Foreign
Subsidiary.

ARTICLE 2  
LETTERS OF CREDIT
 
2.1            Issuance.  The Borrowers and the Lenders acknowledge that from
time to time the Borrowers may request that the LC Issuer issue or amend
Letter(s) of Credit.  Subject to the terms and conditions of this Agreement, and
any other requirements for letters of credit normally and customarily imposed by
the LC Issuer, the LC Issuer agrees to issue such requested letters of credit,
provided that no Event of Default has occurred and is continuing, and no act,
event or condition has occurred or exists which with notice or the passage of
time, or both, would constitute an Event of Default.  If any such Letter(s) of
Credit are issued by the LC Issuer, each of the Revolving Facility Lenders shall
purchase from the LC Issuer a risk participation with respect to such Letter(s)
of Credit in an amount equal to such Revolving Facility Lender's Percentage of
the Revolving Facility Commitment Amount.  The LC Issuer shall not have any
obligation to issue any Letter of Credit that has an expiration date beyond the
date which is three (3) Business Days prior to the Maturity Date, unless the
Borrowers shall have deposited with such LC Issuer, concurrent with the issuance
or renewal of any such Letter of Credit, cash security therefor in an amount
equal to the face amount of the Letter of Credit.  Any request for a Letter of
Credit shall be made by a Borrower submitting to the LC Issuer (with a copy to
the Administrative Agent) an Application and Agreement for Letter of Credit or
Amendment to Letter of Credit (each being herein referred to as a "Letter of
Credit Application") on the LC Issuer's standard form, at least three (3)
Business Days prior to the date on which the issuance or amendment of the Letter
of Credit shall be required, which Letter of Credit Application shall be
executed by a duly authorized officer of a Borrower, and be accompanied by such
other supporting documentation and information as the Administrative Agent or
the LC Issuer may from time to time reasonably request.  Each Letter of Credit
Application shall be deemed to govern the terms of issuance of the subject
Letter of Credit, except to the extent inconsistent with the terms of this
Agreement.  Letters of Credit shall not be issued for durations of longer than
one (1) year.  Any outstanding Letter of Credit may be renewed from time to
time; provided that (a) at least sixty (60) days' prior written notice thereof
shall have been given by the Borrowers to the Administrative Agent and the LC
Issuer; (b) no Event of Default exists under the terms and conditions of the
particular Letter of Credit or this Agreement, and no act, event or condition
has occurred or exists which with notice or the passage of time, or both, would
constitute an Event of Default under the terms and conditions of the particular
Letter of Credit or this Agreement; and (c) if the renewal period would expire
later than three (3) Business Days prior to the Maturity Date, the Borrowers
shall have deposited with the LC Issuer, concurrent with the renewal of such
Letter of Credit, cash security therefor in an amount equal to the face amount
of such Letter of Credit.
 
2.2            Amounts Advanced Pursuant to Letters of Credit.  Upon the
issuance of any Letter(s) of Credit (a) any amounts drawn pursuant thereto shall
be deemed advanced ratably under the Revolver Notes, shall bear interest and be
payable in accordance with the terms of the Revolver Notes and shall be secured
by the Collateral (in the same manner as all other sums advanced under the
Revolver Notes); and (b) each Revolving Facility Lender shall purchase from the
LC Issuer such risk participations in the Letter(s) of Credit as shall be
necessary to cause each Revolving Facility Lender to share the funding
obligations with respect thereto ratably in accordance with such Lender's
Percentage.  All obligations and liabilities of the Borrowers to the LC Issuer
in connection with any such Letter(s) of Credit shall be deemed to be
"Obligations," and the Administrative Agent shall not be required to release its
security interest in the Collateral until (a) all sums due under the Notes and
the other Obligations have been paid and satisfied in full, (b) all Letters of
Credit have been canceled or expired, and (c) no Lender or the LC Issuer has any
further obligation or responsibility to make additional Loan advances or issue
additional Letters of Credit.  Furthermore, in no event whatsoever shall the LC
Issuer have any obligation to issue any Letter of Credit which would cause (a)
the face amount of all then outstanding Letters of Credit issued for the account
of any or all Borrowers to exceed Twenty Million and No/100 Dollars
($20,000,000.00), in the aggregate, or (b) the aggregate outstanding principal
amount of the Revolving Facility (including the aggregate face amount of all
Letters of Credit outstanding, Swing Line Loans outstanding and Alternative
Currency Loans outstanding), to exceed the Revolving Facility Commitment Amount.
 
2.3            Letter of Credit Fees.  The Borrowers shall be jointly and
severally liable for the payment to: (a) the Administrative Agent, for the
benefit of the Lenders ratably, of a quarterly fee (the "Letter of Credit Fee")
at the annual rate equal to the Additional Libor Interest Margin corresponding
to the Total Funded Debt to EBITDA Ratio reported as of the immediately
preceding quarter, as set forth on Exhibit 7 attached hereto, which shall be
calculated (i) on the face amount of each Letter of Credit as of the date of
issuance (or the anniversary or amendment date, as applicable), and (ii) on the
basis of the actual number of days elapsed and a three hundred sixty (360)-day
year; and (b) the LC Issuer, of an issuance fee in an amount equal to the LC
Issuer's standard pricing for such fees, as amended from time to time, and the
customary administrative charges (collectively, the "Letter of Credit
Administration Fee").  The Letter of Credit Fee shall be due and payable, in
advance, on the date the Letter of Credit is issued, amended, extended or
renewed and on the same day of every third (3rd) month thereafter during which
such Letter of Credit shall remain issued or outstanding.  The Letter of Credit
Administration Fee shall be due and payable simultaneously with the LC Issuer's
issuance, amendment, extension or renewal of the particular Letter of Credit (as
the case may be).
 
2.4            Documentation.  Each Borrower agrees to be bound by the terms of
the applicable Letter of Credit Application and the LC Issuer's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Borrower's own.  In the event of a
conflict between such Letter of Credit Application and this Agreement, this
Agreement shall govern subject to the terms of the International Standby
Practices 1998, and any subsequent official revision thereof and the terms of
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any subsequent
official revision thereof.  Except in the case of gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, the LC
Issuer shall not be liable for any error, negligence or mistakes, whether of
omission or commission, in following any Borrower's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.  In determining whether to honor any request for drawing
under any Letter of Credit by the beneficiary thereof, the LC Issuer shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.
 
2.5            Liability for Acts and Omissions.  As between any VSE Entity and
the LC Issuer, the Borrowers assume all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the LC Issuer
shall not be responsible for any of the following, including any losses or
damages to any VSE Entity or other Person or property relating therefrom:
 (a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the particular Letter of
Credit Application for such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the LC Issuer shall have been notified thereof); (b) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (c) the failure of the beneficiary of
any such Letter of Credit, or any other Person to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any VSE Entity against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any VSE Entity and any beneficiary of any Letter of Credit or
any such transferee; (d) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (e) errors in interpretation of
technical terms; (f) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (g) the misapplication of the proceeds of any drawing
under such Letter of Credit by the beneficiary of any such Letter of Credit; or
(h) any consequences arising from causes beyond the control of the LC Issuer,
including any act or omission of any Government, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Issuer's rights or
powers hereunder.  Nothing in the preceding sentence shall relieve the LC Issuer
from liability for the LC Issuer's gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (a) through (h) of such sentence.
 In no event shall the LC Issuer be liable to any VSE Entity for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys' fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit.  Without limiting the
generality of the foregoing, the LC Issuer (i) may rely on any oral or other
communication believed in good faith by the LC Issuer to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Issuer; (iv) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
LC Issuer in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document and honor any drawing in connection with any Letter of Credit
that is the subject to such order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
ARTICLE 3  
SECURITY
 
3.1            Security Generally.  As collateral security for the Loan and all
other Obligations, the Borrowers hereby grant and convey to the Administrative
Agent, for the benefit of the Lenders ratably, a security interest in all of the
assets of each Borrower, including the following (collectively, the
"Collateral"):
Receivables.  All of each Borrower's present and future right, title and
interest in and to any and all Accounts, contracts, contract rights, Chattel
Paper, General Intangibles, notes, drafts, acceptances, chattel mortgages,
conditional sale contracts, bailment leases, security agreements and other forms
of obligations now or hereafter arising out of or acquired in the course of or
in connection with any business each Borrower conducts, together with all liens,
guaranties, securities, rights, remedies and privileges pertaining to any of the
foregoing, whether now existing or hereafter created or arising, and all rights
with respect to returned and repossessed items of Inventory;
Inventory.  All of each Borrower's present and future right, title and interest
in and to any and all Inventory and Goods, wherever located, and whether held
for sale or lease or furnished or to be furnished under contracts of service,
and all raw materials, work in process and materials now or hereafter owned by
each Borrower, wherever located, and used or consumed in its business, including
all returned and repossessed items; and all other property now or hereafter
constituting Inventory;
Other Collateral.  All of each Borrower's present and future right, title and
interest in and to any and all cash, cash equivalents, Permitted Investments,
Deposit Accounts, Documents, Instruments, Investment Property, Letter of Credit
Rights and Supporting Obligations, whether any of the foregoing shall be now
owned or hereafter acquired by such Borrower, together with all of each
Borrower's present and future furniture, fixtures, Equipment, machinery,
supplies and other assets (other than stock, as below provided) and personal
property of every type or nature whatsoever, including all of each Borrower's
present and future inventions, designs, patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
registrations, copyrights, licenses, franchises, customer lists, tax refunds,
tax refund claims, rights of claims against carriers and shippers, leases and
rights to indemnification;
Stock or Other Ownership Interests.  All of each Borrower's present and future
right, title and interest in and to any and all of the issued and outstanding
capital stock, membership interests or other ownership interests in any other
Person, whether such interests are now or hereafter issued or outstanding and
whether now or hereafter acquired by such Borrower, together with all voting,
economic and other rights thereof or appurtenant thereto, pursuant to the Stock
Security Agreement, Membership Interest Assignment or such other documents,
instruments or agreements as may be reasonably required by the Administrative
Agent;
Leases.  All of each Borrower's present and future right, title and interest in
and to any and all leases, occupancy agreements, subleases, contracts, licenses,
agreements and other understandings of or relating to the use, enjoyment or
occupancy of real property or any improvements thereon; provided, however, that
if the terms of any such lease or other contract require such Borrower to notify
or obtain the prior written consent of a third party for the grant of a security
interest in such lease or other contract, the security interest granted hereby
in such lease or other contract shall not be effective until such notification
is delivered or such consent is obtained;
Records.  All of each Borrower's present and future right, title and interest in
and to any and all records, documents and files, in whatever form, pertaining to
the Collateral; and
Proceeds, Etc.  Any and all Proceeds of the foregoing and all increases,
substitutions, replacements or additions to any or all of the foregoing.
The foregoing grant and conveyance of a security interest in the Collateral is
in confirmation of (and not replacement of) the grant and conveyance of a
security interest in the Collateral that was previously made pursuant to or in
accordance with the Existing Loan Agreement and the other Loan Documents; the
liens created by such prior grant and conveyance of a security interest in the
Collateral remain in full force and effect; and the grant of and conveyance of a
security interest in the Collateral pursuant hereto shall be supplemental to
such prior grant and conveyance.
Notwithstanding the foregoing, but subject to applicable provisions of Article 9
of the UCC, the above described grant and conveyance shall not be deemed to
include the grant and conveyance of (a) any Government Contract, Government
Subcontract or Commercial Contract, which by its terms or Applicable Laws may
not be conveyed; however, in any such situation(s), the Administrative Agent's
security interest shall include (i) the entirety of each Borrower's right, title
and interest in and to all Receivables and all other Proceeds directly or
indirectly arising from such Government Contract, Government Subcontract or
Commercial Contract, and (ii) all other rights and interests which any Borrower
may lawfully convey to the Administrative Agent with respect to such Government
Contract, Government Subcontract or Commercial Contract (including a conveyance
of the applicable Commercial Contract if such prohibition on conveyance is
negated by Applicable Laws); (b) any stock or other ownership interests of a
Foreign Subsidiary in excess of sixty-five percent (65%) of all of the issued
and outstanding stock or other ownership interests of such Foreign Subsidiary;
(c) motor vehicles titled in the name of any Borrower and (d) assets in
circumstances where the Administrative Agent and the Primary Operating Company
agree the cost, burden or consequences of obtaining or perfecting a security
interest in such assets is excessive in relation to the practical benefit
afforded thereby.
 
3.2            No Preference or Priority.  It is expressly understood and agreed
that all Obligations, including Hedging Obligations with a Lender or an
Affiliate of a Lender, are and shall be cross-collateralized and cross-defaulted
such that the Collateral securing any of the Obligations shall secure repayment
of all Obligations, and subject to any applicable notice and cure periods, a
default under any Obligation shall be a default under all Obligations.  Subject
to Section 1.4(d) of this Agreement, each of the Obligations shall be secured
without preference or priority; it being the intention of the parties that the
Obligations shall be co-equal and coordinate in right of payment of principal,
interest, late charges and other sums due under the Loan Documents.
ARTICLE 4  
CONDITIONS TO THE LENDERS' OBLIGATIONS
The initial performance of the Lenders' obligations under this Agreement shall
be subject to the following conditions:
 
4.1            Compliance with Law and Agreements; Third Party Consents.  The
Lenders shall be reasonably satisfied with the VSE Entities' capital structure,
and that (a) the Loan shall be in full compliance with all legal requirements
and bank regulations, (b) all regulatory and third party consents and approvals
required to be obtained, including those required as part of the Avatas
Acquisition have been obtained, and (c) the VSE Entities shall have performed
all agreements theretofore to be performed by the VSE Entities.
 
4.2            Financial Condition.  There shall have been no material adverse
change in the financial condition of the VSE Entities, taken as a whole, between
the date of the most recent financial statement(s) delivered to the Lenders and
the Restatement Date.
 
4.3            Litigation/Bankruptcy.  There shall be no pending or threatened
litigation by any entity (private or governmental) with respect to the Loan or
any documentation executed in connection therewith, nor shall there be any
litigation, bankruptcy or other proceedings against any VSE Entity which would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), business, operations, assets or prospects of any VSE
Entity on a going forward basis, or that would reasonably be expected to have a
material adverse effect on any VSE Entity's ability to pay and perform the
Obligations on a going forward basis.
 
4.4            Opinion of Counsel.  The Administrative Agent shall have received
an opinion of Borrowers' counsel with respect to each Borrower in form and
substance satisfactory to the Administrative Agent and its counsel in all
respects.
 
4.5            No Default.  There shall exist no Event of Default, and no act,
event or condition shall have occurred or exist which with notice or the lapse
of time, or both, would constitute an Event of Default.
 
4.6            Documentation.  The Administrative Agent shall have received the
following: (a) all of the Loan Documents executed by a duly elected officer of
each VSE Entity party thereto; (b) such financial statements, projections,
certificates of good standing, corporate resolutions, limited liability company
consents, UCC financing statements, opinions, certifications, schedules to be
attached to this Agreement and such other documents, instruments and agreements
as may be reasonably required by the Administrative Agent and the Lenders
(including all documentation and other information required by bank regulatory
authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including the Patriot Act); (c) a copy of the executed
Avatas Purchase Agreement and related documents evidencing that the Avatas
Acquisition has been consummated in accordance with the Avatas Purchase
Agreement; (d) an Authorization executed by each Lender; (e) a third party
prepared quality of earnings report (which shall include a review of the
Accounts, general liabilities and books and records of the Avatas Borrowers and
applicable Non-Borrower Affiliates); (f) evidence of the VSE Entities' pro forma
(calculated as if the Avatas Acquisition has already been consummated, and
calculating Fixed Charges assuming debt service was paid for such period at the
levels set forth herein for the first year of this Agreement) covenant
compliance as of the Restatement Date (evidencing a Total Funded Debt to EBITDA
Ratio of not more than 3.50 to 1.00, and a Fixed Charge Coverage Ratio of at
least 1.20 to 1.00) and (g) evidence that the VSE Entities do not have any
material Indebtedness except as otherwise permitted pursuant to this Agreement.
 All documentation relating to the Loan and all related transactions must be
satisfactory in all respects to the Administrative Agent, the Lenders and their
respective counsel.
 
4.7            Restatement Costs and Expenses.  The Borrowers shall have paid
all fees payable to the Administrative Agent or the Lenders, plus all
Restatement costs and expenses incurred by the Administrative Agent in
connection with the transactions contemplated hereby, including all filing fees,
recording costs, out-of-pocket syndication costs and expenses and the reasonable
attorneys' fees and expenses of the Administrative Agent.
 
4.8            Restatement Matters.  On or before the Restatement Date:
(a)
The Administrative Agent shall have received (i) a certificate, dated the
Restatement Date and signed by the chief financial officer or other duly
authorized officer of the Primary Operating Company, on behalf of the Borrowers,
certifying (A) that attached thereto is a true, correct, and recently state
certified certificate or articles of incorporation or formation (or similar
document) of each VSE Entity and that such certificate or articles have not been
modified, rescinded, or amended and are in full force and effect as of the
Restatement Date, (B) that attached thereto is a true, correct, and complete
copy of the by-laws or operating agreement (or similar document) of each VSE
Entity and that such by-laws or operating agreement (or similar document) has
not been modified, rescinded or amended and are in full force and effect as of
the Restatement Date, (C) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other equivalent body of
each VSE Entity executing a Loan Document, authorizing the execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents to
which such VSE Entity is a party, the undertaking by such VSE Entity of the
Obligations (if applicable), and that such resolutions have not been modified,
rescinded or amended and are in full force and effect as of the Restatement
Date, and (D) as to the incumbency and specimen signature of each officer
executing this Agreement, the Notes or any other Loan Document or any other
document delivered in connection therewith on behalf of such VSE Entity; and
(ii) a certificate of another officer as to the incumbency and specimen
signature of the chief financial officer or other duly authorized officer
executing the certificate pursuant to clause (i) above;

(b)
This Agreement, the Notes and all other Loan Documents required to be executed
and delivered by any Lender or any VSE Entity shall have been executed and
delivered to the Administrative Agent in form and substance acceptable to the
Administrative Agent, all such documents shall be in full force and effect, and
each such document (including each UCC financing statement) required by
Applicable Laws or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or continue in favor of the Administrative
Agent for the benefit of the Lenders, ratably a valid, legal and perfected
first-priority (except to the extent otherwise provided therein) security
interest in and lien on the Collateral (subject to any Permitted Lien) described
therein shall have been prepared and delivered to the Administrative Agent;

(c)
All legal matters incident to this Agreement and the Restatement shall be
reasonably satisfactory to the Lenders and the Administrative Agent;

(d)
The Administrative Agent and the Lenders shall be reasonably satisfied with the
condition (financial or otherwise), results of operations, assets, liabilities
and prospects of the VSE Entities (including the Avatas Borrowers) up to the
Restatement Date; and

(e)
After giving effect to the Restatement, all representations and warranties of
the Borrowers set forth in this Agreement and the other Loan Documents shall be,
with respect to such representations and warranties not qualified by
"materiality," true, accurate and complete in all material respects, and with
respect to those representations and warranties qualified by "materiality,"
true, accurate and complete in all respects.

 
4.9            Security Interests.  The Borrowers shall have executed and
delivered all documentation that the Administrative Agent deems necessary or
appropriate for the perfection of any liens granted to the Administrative Agent
for the ratable benefit of the Lenders pursuant to this Agreement or any other
Loan Document.
 
4.10            Insurance.  The Borrowers shall have delivered to the
Administrative Agent for the ratable benefit of the Lenders evidence of
compliance with the insurance requirements set forth in this Agreement and the
other Loan Documents.
 
4.11            Other Deliveries.  The Borrowers shall have provided, and shall
have caused each other VSE Entity to have provided, to the Administrative Agent
all other documents, instruments and agreements, and all UCC, judgment, tax
lien, pending litigation and bankruptcy searches requested by the Administrative
Agent on or prior to the Restatement Date.
 
4.12            Government Contracts.  Since June 30, 2006, no notice of
suspension, debarment, unremedied cure notice, show cause notice or notice of
termination for default shall have been issued by the Government to any
Borrower, and no Borrower shall have been a party to any pending, or to any
Borrower's knowledge threatened, suspension, debarment, termination for default
or show cause requirement by the Government or other material adverse Government
action or proceeding in connection with any Government Contract, except that for
purposes hereof, normal and customary reviews and audits conducted by the
Government in the ordinary course of business not involving allegations of
fraud, malfeasance, misappropriation, criminal activity or similar wrongdoing
shall not be deemed to be adverse Government action(s) or proceeding(s).
ARTICLE 5  
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
or make any advances to the Borrowers pursuant to this Agreement, each Borrower
jointly and severally represents, warrants, covenants and agrees as follows:
 
5.1            Existence and Qualification.  Each Borrower is a corporation or
limited liability company duly organized, validly existing and in good standing
(to the extent applicable) under the laws of its jurisdiction of incorporation
or organization referenced in Schedule A-1 attached hereto, with all corporate
or limited liability company power and authority and all necessary licenses and
permits to execute, deliver and perform under the Loan Documents, and to own,
operate and lease its properties and carry on its business as now being
conducted, and as may in the future be conducted.  Each Borrower has only one
jurisdiction of incorporation or organization (as the case may be).  Except as
set forth in Schedule 5.1 attached hereto, each Borrower is duly qualified and
authorized to do business and is in good standing in each jurisdiction in which
the nature of its activities or the character of its properties makes
qualification necessary.
 
5.2            Authority; Noncontravention.  Except as set forth in Schedule 5.2
attached hereto, the execution, delivery and performance of the obligations of
each Borrower set forth in this Agreement, the Notes, the other Loan Documents,
and the Avatas Purchase Agreement, and the execution, delivery and performance
of the obligations of each Non-Borrower Affiliate set forth in each collateral
document to which it is a party (a) have been duly authorized by all necessary
corporate, limited liability company, stockholder or member action (as
applicable); (b) do not require the consent of any Government; (c) will not
violate or result in (and with notice or the lapse of time will not violate or
result in) the breach of any provision of any Borrower's or Non-Borrower
Affiliate's Articles/Certificate of Incorporation, Articles/Certificate of
Organization, By-laws, Operating Agreement, Material Contracts existing as of
the Restatement Date, or any order or regulation of any Government or
arbitration board or tribunal; and (d) except as permitted by the terms and
conditions of this Agreement, will not result in the creation of a lien, charge
or encumbrance of any nature upon any of the properties or assets of any
Borrower or Non-Borrower Affiliate.  When the Loan Documents are executed and
delivered, they will constitute legal, valid and binding obligations of each
Borrower and, to the extent applicable, each Non-Borrower Affiliate, enforceable
against each Borrower, and, to the extent applicable, each Non-Borrower
Affiliate, in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.
 
5.3            Financial Position.  The financial statements listed on Schedule
5.3 attached hereto, copies of which have been delivered to the Lenders (a)
present fairly the financial condition of the VSE Entities as of the date(s)
thereof and the results of the VSE Entities' operations for the periods
indicated therein, (b) were prepared in accordance with GAAP, (c) with respect
to all historical data, are true and accurate in all material respects, (d) with
respect to all projections, are reasonable, and (e) are not misleading in any
material respect.  Except as set forth on Schedule 5.3 attached hereto, all
material liabilities, fixed or contingent (including, without limitation, those
fixed or contingent liabilities of Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000.00) or more), are fully shown or provided for on the
referenced financial statements or the notes thereto as of the date(s) thereof.
 There has been no material adverse change in the business, property or
condition (financial or otherwise) of the VSE Entities, taken as a whole, since
the date of the most recent balance sheet listed on Schedule 5.3 attached
hereto.  All filings by the Primary Operating Company required by the SEC or the
SEC Act have been filed as and when required (except to the extent appropriate
extensions have been obtained and remain in effect), and no VSE Entity has
received written notice of any violation of the SEC Act or any other law, rule
or regulation of the SEC that has not been disclosed to the Administrative Agent
in writing.
 
5.4            Payment of Taxes.  Each VSE Entity has filed all tax returns and
reports required to be filed by it with the United States Government or with any
state or local governments, and has paid in full or made adequate provision on
its books as required under GAAP for the payment of all taxes, interest,
penalties, assessments or deficiencies shown to be due or claimed to be due on
or in respect of such tax returns and reports, except to the extent that the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the non-payment thereof pending such contest will not result in
any lien other than Permitted Liens or otherwise jeopardize the Administrative
Agent's or the Lenders' interests in any Collateral, and adequate reserves
therefor have been established as required under GAAP.
 
5.5            Accuracy of Submitted Information; Omissions.  As of the date
furnished, all documents, certificates, information, materials and financial
statements furnished or to be furnished to any Lender or the Administrative
Agent pursuant to this Agreement or otherwise in connection with the Loan (a)
are true and correct in all material respects; (b) do not contain any untrue
statement of a material fact; and (c) do not omit any material fact necessary to
make the statements contained therein or herein not misleading.  No VSE Entity
is aware of any fact that has not been disclosed to the Administrative Agent in
writing which would reasonably be expected to have a Material Adverse Effect.
 
5.6            Government Contracts/Government Subcontracts.  Except for the
matters set forth on Schedule 5.6(a) attached hereto, since June 30, 2006, no
notice of suspension, debarment, unremedied cure notice, show cause notice or
notice of termination for default has been issued by the Government to any
Borrower, and no Borrower is a party to any pending, or to any Borrower's
knowledge threatened, suspension, debarment, termination for default or show
cause requirement by the Government or other material adverse Government action
or proceeding in connection with any Government Contract; except that for
purposes hereof, normal and customary reviews and audits conducted by the
Government in the ordinary course of business shall not be deemed adverse
Government action(s) or proceeding(s).  All Government Contracts existing as of
the Restatement Date and having (a) a remaining contract value of One Million
and No/100 Dollars ($1,000,000.00) or more, and (b) a remaining term of twelve
(12) months or longer are listed on Schedule 5.6(b) attached hereto.
 
5.7            No Defaults or Liabilities.  No VSE Entity is in default of any
obligation, covenant or condition contained in any Material Contract that would
reasonably be expected to have a Material Adverse Effect.  Additionally, except
for the matters disclosed on Schedule 5.9 attached hereto, there is no
litigation, legal or administrative proceeding or investigation pending against
any VSE Entity, and, to the knowledge of any Borrower, no litigation, legal or
administrative proceeding or investigation has been threatened against any VSE
Entity, that has not been disclosed on Schedule 5.9 attached hereto and which
involves amounts in excess of One Million and No/100 Dollars ($1,000,000.00) or
which could prejudice, in any material respect, the Administrative Agent's or
any Lender's rights or remedies under any Loan Document, or the priority,
perfection or enforceability of the Administrative Agent's security interest in
or lien on any Collateral.
 
5.8            No Violations of Law.  No VSE Entity is in violation of any
Applicable Laws in any material respect; no VSE Entity has failed to obtain any
license, permit, franchise or other Government authorization necessary to the
ownership of its properties or to the conduct of its business, and each VSE
Entity has conducted its business and operations in compliance with all
Applicable Laws, except for such non-compliance which, considered in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
5.9            Litigation and Proceedings.  Except for the matters set forth on
Schedule 5.9 attached hereto, as of the Restatement Date, no action, suit or
proceeding against or affecting any VSE Entity is presently pending, or to the
knowledge of any Borrower, threatened, in any court, before any Government, or
before any arbitration board or tribunal, that involves the possibility of any
judgment or liability not fully covered by insurance, which, if determined
adversely to the interests of any VSE Entity, would reasonably be expected to
have a Material Adverse Effect.  No VSE Entity is in default with respect to any
order, writ, injunction or decree of any court, Government or arbitration board
or tribunal.
 
5.10            Security Interest in the Collateral.  Each VSE Entity is the
sole legal and beneficial owner of the Collateral owned or purported to be owned
by it, free and clear of all liens, claims and encumbrances of any nature,
except for the Permitted Liens and other liens expressly permitted by the terms
and conditions of this Agreement.  Except as expressly set forth in this
Agreement, the security interests and liens granted by the VSE Entities to the
Administrative Agent pursuant to this Agreement constitute valid and enforceable
security interests in and liens on each item of the Collateral of the type or
nature that may be made subject to a security interest under the UCC, subject to
no other liens other than Permitted Liens.  Upon execution of this Agreement,
and subject to (a) the filing of UCC-1 financing statements containing a
description of the Collateral and naming the applicable VSE Entities as debtors
in the appropriate jurisdictions as determined by applicable law, or (b) the
requirements of any applicable foreign law(s) that dictate an alternative or
additional method of perfecting the security interest in the Collateral pursuant
to this Agreement, the security interests and liens granted by the VSE Entities
to the Administrative Agent, for the benefit of the Lenders ratably, pursuant to
this Agreement (i) constitute perfected security interests in all Collateral of
the type or nature in which a security interest may be perfected by filing,
recording or registering a financing statement in the United States pursuant to
the UCC, (ii) shall be superior to and prior to any other lien on any of such
Collateral (but excluding Collateral consisting of capital stock, membership
interests or ownership interests in any Foreign Subsidiary), other than
Permitted Liens, and no further recordings or filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests and liens, other than the filing of continuation statements in
accordance with Applicable Law, and (iii) in the case of Collateral consisting
of capital stock, membership interest(s) or ownership interest(s) in any
Borrower or Foreign Subsidiary, subject to (A) having control thereof within the
meaning of the UCC, and (B) satisfaction of any requirements of Applicable Laws
of a foreign jurisdiction that dictate an alternative or additional method of
perfection, shall be superior to and prior to any other lien on any of such
Collateral, other than Permitted Liens.
 
5.11            Principal Place of Business; Location of Books and Records.  As
of the Restatement Date, each Borrower maintains its principal place of business
and the office where it keeps its books and records with respect to Receivables
at the locations listed on Schedule 2 attached hereto.  Schedule 5.11 attached
hereto sets forth all primary business locations of the Borrowers situated
within the United States as of the Restatement Date and where Borrower assets
valued, individually or in the aggregate, in excess of One Million and No/100
Dollars ($1,000,000.00) are located as of the Restatement Date.
 
5.12            Fiscal Year.  Each VSE Entity's Fiscal Year ends on December
31st.
 
5.13            Pension Plans.
(a)
Except for the matters set forth on Schedule 5.13(a) attached hereto, the
present value of all benefits vested under all "employee pension benefit plans",
as such term is defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974 ("ERISA"), from time to time maintained by the Borrowers or
any ERISA Affiliate (individually, a "Pension Plan" and collectively, the
"Pension Plans") did not, as of December 31, 2013, exceed the value of the
assets of the Pension Plans allocable to such vested benefits;

(b)
Except for the matters set forth on Schedule 5.13(b) attached hereto, no Pension
Plan, trust created thereunder or other person dealing with any Pension Plan has
engaged in a non-exempt transaction proscribed by ERISA Section 406 or a
non-exempt "prohibited transaction," as such term is defined in Code Section
4975;

(c)
Except for the matters set forth on Schedule 5.13(c) attached hereto, no Pension
Plan or trust created thereunder has been terminated within the last three (3)
years, and there have been no "reportable events" (as such term is defined in
ERISA Section 4043 and the ERISA regulations) with respect to any pension plan
or trust created thereunder after June 30, 1974;

(d)
No Pension Plan or trust created thereunder has incurred any "accumulated
funding deficiency" (as such term is defined in ERISA Section 302 or Code
Section 412) as of the end of any plan year, whether or not waived, since the
effective date of ERISA; and

(e)
None of the Borrowers, or any of their ERISA Affiliates (i) makes, or is
obligated to make, contributions to a multiemployer plan (as defined in ERISA
Section 3(37)) or has ever contributed, or been obligated to contribute, to such
a plan in the past; (ii) maintains or has ever maintained (A) any plan that has
been subject to Title IV of ERISA, or (B) a defined benefit plan (as defined in
ERISA Section 3(35)); or (iii) has any liability or would reasonably be expected
to have any liability with respect to any plan identified in the immediately
preceding clause (ii) above.

 
5.14            O.S.H.A., ADA and Environmental Compliance.
(a)
Each VSE Entity has duly complied in all material respects with, and its
facilities, business assets, property, leaseholds and equipment are in
compliance in all material respects with, the Federal Occupational Safety and
Health Act ("O.S.H.A."), the Americans with Disabilities Act ("ADA"), the
Environmental Protection Act, RCRA and all other environmental laws that
non-compliance with would reasonably be expected to have a Material Adverse
Effect; and there have been no citations, notices, notifications or orders of
any such non-compliance issued to any VSE Entity or relating to its business,
assets, property, leaseholds or equipment under any such laws;

(b)
each VSE Entity has been issued all required federal, state and local licenses,
certificates and permits required in the operation of its facilities,
businesses, assets, property, leaseholds and equipment, unless the failure to
obtain any such license, certificate or permit would not reasonably be expected
to have a Material Adverse Effect; and

(c)
(i) there are no visible signs of releases, spills, discharges, leaks or
disposals (collectively referred to herein as "Releases") of Hazardous
Substances at, upon, under or within any real property owned, or to the actual
knowledge of any Borrower any premises leased, by any VSE Entity; (ii) there are
no underground storage tanks or polychlorinated biphenyls on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
VSE Entity; (iii) no real property owned, or to the actual knowledge of any
Borrower premises leased, by any VSE Entity has ever been used by any VSE Entity
(and to the best of each Borrower's knowledge, any other person) as a treatment,
storage or disposal facility for Hazardous Waste; and (iv) to the best of each
Borrower's knowledge, no Hazardous Substances are present on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
VSE Entity, except for such quantities of Hazardous Substances as are handled in
all material respects in accordance with all applicable manufacturer's
instructions and Government regulations, and as are necessary or appropriate for
the operation of the business of the VSE Entities.

 
5.15            Intellectual Property.  All patents, patent applications,
trademarks, trademark applications, copyrights, copyright applications, trade
names, trade secrets and licenses necessary for the conduct of the business of
each Borrower are (a) owned or utilized by such Borrower, and (b) valid and,
except with respect to licenses, trade secrets and certain copyrights, have been
duly registered or filed with all appropriate Government offices.  Schedule
5.15(a) attached hereto sets forth all patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
as of the Restatement Date, and except as disclosed in Schedule 5.15(a) attached
hereto, there is no objection or pending challenge to the validity of any such
patent, trademark, copyright, trade name, trade secret or license; no Borrower
is aware of any grounds for any such challenge or objection thereto.  Except as
disclosed in Schedule 5.15(b) attached hereto, as of the Restatement Date, no
Borrower pays any royalty to any Person in connection with any patent,
trademark, copyright, trade name, trade secret or license; and each Borrower has
the right to bring legal action for the infringement of any such patent,
trademark, copyright, trade name, trade secret or license.
 
5.16            Existing or Pending Defaults; Material Contracts.  No Borrower
is aware of any pending or threatened litigation, or any other legal or
administrative proceeding or investigation pending or threatened, against any
VSE Entity arising from or related to any Material Contract.
 
5.17            Leases and Real Property.  Except as disclosed on Schedule 5.17
attached hereto, no Borrower owns any real property other than fixtures that may
relate to various leaseholds.  All leases and other agreements under which any
Borrower occupies real property are in full force and effect and constitute
legal, valid and binding obligations of, and are legally enforceable against,
the Borrower party thereto and, to the Borrowers' best knowledge, are the
binding obligations of and legally enforceable against, the other parties
thereto.  To the Borrowers' best knowledge, all necessary Government approvals,
if any, have been obtained for each such lease or agreement, and there have been
no threatened cancellations thereof or outstanding disputes with respect
thereto.
 
5.18            Labor Relations.  There are no strikes, work stoppages, material
grievance proceedings, union organization efforts or other controversies
pending, or to any Borrower's knowledge, threatened or reasonably anticipated,
between any Borrower and (a) any current or former employee of any Borrower or
(b) any union or other collective bargaining unit representing any such
employee.  Each VSE Entity has complied and is in compliance with all Applicable
Laws relating to employment or the workplace, including provisions relating to
wages, hours, collective bargaining, safety and health, work authorization,
equal employment opportunity, immigration, withholding, unemployment
compensation, employee privacy and right to know, except for such non-compliance
which would not reasonably be expected to have a Material Adverse Effect.
 Except as set forth on Schedule 5.18 attached hereto, as of the Restatement
Date, there are no collective bargaining agreements, employment agreements
between any Borrower and any of its employees, or professional service
agreements not terminable at will relating to the businesses or assets of any
Borrower.  Except for liabilities and obligations to the Lenders and the
Administrative Agent pursuant to this Agreement, the consummation of the
transactions contemplated hereby will not cause any VSE Entity to incur or
suffer any liability relating to, or obligation to pay, severance, termination
or other similar payments to any Person.
 
5.19            Assignment of Contracts  No existing Government Contract,
Government Subcontract or other Material Contract (and no present or future
interest of any VSE Entity, in whole or in part, in, to or under any such
Government Contract, Government Subcontract or other Material Contract) is
currently assigned, pledged, hypothecated or otherwise transferred to any Person
(other than in favor of the Administrative Agent for the benefit of the Lenders
ratably).
 
5.20            Contribution Agreement.  The Contribution Agreement is in full
force and effect, has not been modified, altered or amended in any respect
whatsoever (other than to add a new Borrower party thereto from time to time and
in connection with this Agreement), and no Borrower is in default thereunder.
 
5.21            Registered Names.  The corporate or company name of each
Borrower set forth in this Agreement and the other Loan Documents (including all
of the UCC-1 financing statements) is accurate in all respects, and such
corporate or company name is identical to the corporate or company name of
record with such Borrower's jurisdiction of incorporation or organization (as
applicable).
 
5.22            Ownership of the VSE Entities.  All of the issued and
outstanding capital stock or other ownership interests of each VSE Entity, other
than the Primary Operating Company, is owned directly or indirectly, by the
Primary Operating Company, free and clear of any and all liens, claims and
encumbrances of any type or nature (other than the security interests granted to
the Administrative Agent, for the benefit of the Lenders ratably, pursuant to
this Agreement).
 
5.23            Solvency.  Both prior to and after giving effect to the
transactions contemplated by the terms and conditions of this Agreement and the
Avatas Acquisition, (a) each Borrower owned and owns property (including the
Borrower's rights under the Contribution Agreement) whose fair saleable value is
greater than the amount required to pay all of such Borrower's Indebtedness, (b)
each Borrower was and is able to pay all of its Indebtedness as such
Indebtedness matures, and (c) each Borrower had and has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.
 
5.24            Foreign Assets Control Regulations, Etc.  No VSE Entity is an
"enemy" or an "ally of the enemy" within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§1 et seq.),
as amended.  No VSE Entity is in violation of (a) the Trading with the Enemy
Act, as amended, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.
 None of the VSE Entities (a) is a Blocked Person or (b) engages in any dealings
or transactions or is otherwise associated, with any such Blocked Person.  No
VSE Entity is in violation of any Anti-Corruption Laws.
 
5.25            Federal Reserve Regulations. No director, executive officer or
principal shareholder of any VSE Entity is a director, executive officer or
principal shareholder of any Lender.  For the purposes hereof the terms
"director" "executive officer" and "principal shareholder" (when used with
reference to any Lender), have the respective meanings assigned thereto in
regulations issued by the Board.
 
5.26            Commercial Tort Claims.  No Borrower is a party to any
Commercial Tort Claims, except as shown on Schedule 5.26 attached hereto.
 
5.27            Letter of Credit Rights.  No Borrower has any Letter of Credit
Rights, except as shown on Schedule 5.27 attached hereto.
 
5.28            Investment Company Act.  No Borrower is an investment company
within the meaning of the Investment Company Act of 1940, as amended, nor is it,
directly or indirectly, controlled by or acting on behalf of any Person that is
an investment company within the meaning of said Act.
 
5.29            Accounts.  With respect to all Accounts and to the best of the
Borrowers' knowledge (a) they are genuine, and in all respects what they purport
to be, and are not evidenced by a judgment, an Instrument, or Chattel Paper
(unless such judgment has been assigned and such Instrument or Chattel Paper has
been endorsed and delivered to the Administrative Agent for the benefit of
itself and the Lenders); (b) they represent bona fide transactions completed in
accordance with the invoices, purchase orders and other contracts relating
thereto, and the underlying transaction therefor is in accordance with all
Applicable Laws; (c) the amounts shown on the respective VSE Entity's books and
records, with respect thereto are actually and absolutely owing to that VSE
Entity and are not contingent or subject to reduction for any reason other than
regular discounts, credits or adjustments allowed by that VSE Entity in the
ordinary course of its business; (d) no payments have been or shall be made
thereon except payments turned over to the Administrative Agent by the VSE
Entities to reduce the Obligations; (e) all Account Debtors thereon have the
capacity to contract; and (f) the goods sold, leased or transferred or the
services furnished giving rise thereto are not subject to any liens except the
security interest granted to the Administrative Agent and the Lenders by this
Agreement and Permitted Liens.
 
5.30            Survival of Representations and Warranties. All representations
and warranties made herein shall survive the making of the Loan, and shall be
deemed remade and redated as of the date of each request for an advance or
readvance of any Loan proceeds, unless the Borrowers are unable to remake or
redate any such representation or warranty, disclose the same to the Lenders in
writing, and such inability does not constitute or give rise to an Event of
Default.
 
5.31            Avatas Acquisition.  The Avatas Acquisition has been consummated
pursuant to the Avatas Purchase Agreement.
ARTICLE 6  
AFFIRMATIVE COVENANTS OF THE BORROWERS
So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees with the
Administrative Agent and the Lenders that:
 
6.1            Payment of Loan Obligations. Each Borrower will duly and
punctually pay all sums to be paid to the Lenders, Affiliates of the Lenders,
the Lead Arranger and the Administrative Agent in accordance with the Loan
Documents, and will comply with, perform and observe all of the terms and
conditions thereof.
 
6.2            Payment of Taxes.  Each Borrower will, and will cause each other
VSE Entity to, promptly pay and discharge when due all federal, state, foreign
and other Government taxes, assessments, fees and charges imposed upon it, or
upon any of its properties or assets, except to the extent that the validity or
amount thereof is being contested in good faith by appropriate proceedings and
the non-payment thereof pending such contest will not result in any lien other
than Permitted Liens or otherwise jeopardize the Administrative Agent's or the
Lenders' interests in any Collateral, and adequate reserves therefor have been
established as required under GAAP.
 
6.3            Delivery of Financial and Other Statements.  The Borrowers shall
deliver to the Administrative Agent and the Lenders (as applicable) financial
and other statements, each of which shall, unless otherwise expressly set forth
below to the contrary, be prepared in accordance with GAAP consistently applied,
as follows:
(a)
(i) on or before the one hundred twentieth (120th) day following the close of
each Fiscal Year, the Borrowers will submit to the Administrative Agent and the
Lenders annual audited and unqualified consolidated financial statements, which
shall include income statements, balance sheets and cash flow statements, and be
accompanied by consolidating schedules and related footnotes and certified by an
independent certified public accountant acceptable to the Administrative Agent,
and (ii) on or before the thirtieth (30th) day following their issuance, the
Borrowers will submit to the Administrative Agent all management letters (if
issued, including any management letter stamped "draft" or stamped with similar
language) issued as part of, related to, or in conjunction with, the preparation
of any financial statements of the VSE Entities;

(b)
on or before the forty-fifth (45th) day following the close of each Fiscal Year,
the Borrowers will submit to the Administrative Agent and the Lenders annual
consolidated and consolidating projections for the VSE Entities for the next
Fiscal Year in form and substance reasonably satisfactory to the Administrative
Agent and certified by the Chief Financial Officer or another duly authorized
executive officer of the Primary Operating Company, on behalf of the Borrowers;

(c)
on or before (i) the ninetieth (90th) day following the close of each Fiscal
Quarter ending December 31, and (ii) the forty-fifth (45th) day following the
close of each Fiscal Quarter ending March 31, June 30 and September 30, the
Borrowers will submit to the Administrative Agent and the Lenders (A) an
unaudited consolidated and consolidating balance sheet and income statement,
reporting the VSE Entities' current financial position and the results of their
operations for the Fiscal Quarter then ended and year-to-date, (B) internally
prepared statements of cash flow and system generated contract/status backlog
reports, (C) a Quarterly Covenant Compliance/Non-Default Certificate in the form
of Exhibit 5 attached hereto, (D) a detailed listing of all deposit accounts
designated by the Borrowers as Permitted Foreign Bank Accounts during the Fiscal
Quarter then ended, and (E) a written report listing all office locations of the
Borrowers and denoting each office location where the Borrowers maintain their
books and records, each of which shall be in form and substance satisfactory to
the Administrative Agent in all respects and certified by the Chief Financial
Officer or another duly authorized executive officer of the Primary Operating
Company, on behalf of the Borrowers;

(d)
on or before (i) the ninetieth (90th) day following the close of the Fiscal
Quarter ending December 31, and (ii) the forty-fifth (45th) day following the
close of each Fiscal Quarter ending March 31, June 30 and September 30, the
Borrowers will submit to the Administrative Agent and the Lenders a detailed
current aged billed Receivable reports, and aged accounts payable report;

(e)
within ninety (90) days of the Restatement Date, the Borrowers will submit to
the Administrative Agent and the Lenders a consolidated balance sheet of the VSE
Entities dated as of the Restatement Date, prepared by an independent certified
public accountant reasonably acceptable to the Administrative Agent, which shall
be in form reasonably satisfactory to the Administrative Agent, and be certified
by the Chief Financial Officer or another duly authorized executive officer of
the Primary Operating Company, on behalf of the Borrowers;

(f)
within ten (10) days of issuance, distribution or filing, as applicable, the
Borrowers will submit to the Administrative Agent and the Lenders copies of all
public filings, disclosure statements or registration statements that any VSE
Entity issues to, distributes to or files with the SEC or any state agency or
department regulating securities (or any other Person, pursuant to the rules or
regulations of the SEC or any state agency or department regulating securities);

(g)
not less than thirty (30) days prior to any change of or addition to any of the
locations within the United States where any Collateral (other than Receivables)
valued, individually or in the aggregate, in excess of One Million and No/100
Dollars ($1,000,000.00) is or will be located, or any change of or addition to
the location(s) of the books and records used to generate any Receivables, the
Borrowers will submit to the Administrative Agent a written notice specifying
the new address or location of such Collateral or books and records (as the case
may be), and if required pursuant to Section 6.17 of this Agreement, the written
notice from the Borrowers shall be accompanied by the landlord lien waiver
required thereunder, executed by the landlord for such new location;

(h)
within thirty (30) days of the occurrence of any transaction by a VSE Entity
involving the purchase, sale, lease, or other acquisition or loss or casualty to
or disposition of an interest in fixed or capital assets which exceeds Five
Hundred Thousand and No/100 Dollars ($500,000.00), the Borrowers will submit to
the Administrative Agent a written notice describing in detail the purchase,
sale, lease, or other acquisition or loss or casualty to or disposition of such
interest in fixed or capital assets;

(i)
promptly upon the request of the Administrative Agent, the Borrowers will
provide to the Administrative Agent such other information and reports relating
to each VSE Entity's business, operations, properties or prospects as the
Administrative Agent may from time to time reasonably request (including all
documentation and other information required by bank regulatory authorities from
time to time applicable to "know your customer" and anti-money laundering rules
and regulations, including the Patriot Act);

(j)
from time to time but no less than quarterly at all times while any Obligation
remains outstanding or this Agreement remains in effect, the Borrowers will
submit to the Administrative Agent an updated Schedule 5.6(b) attached hereto to
list the contract numbers, the contracting parties' names and addresses, the
contract dates, the contracting officer's and disbursing officer's names and
addressed, and a brief description of the scope of work for all Government
Contracts of the Borrowers that (i) constitute Material Contracts, and (ii) have
a remaining term of twelve (12) months or longer; and

(k)
on or before the forty-fifth (45th) day following the close of each Fiscal
Quarter, the Borrowers will submit to the Administrative Agent and the Lenders a
quarterly outstanding bid and performance bond report (including with respect to
each bond, the principal name, the bond number, the government agency, a brief
description of the work being performed thereunder, the bond amount and the
effective and expiration dates thereof), accompanied by a schedule of any and
all performance bonds comprising the Backstopped Bonded Amount, as well as those
performance bonds constituting Pending Release Bonds.



The Borrower certifications required under this Section 6.3 shall (a) with
respect to historical data, be true and accurate in all material respects, and
(b) with respect to projections, be reasonable.
 
6.4            Maintenance of Records; Review by the Administrative Agent.  Each
Borrower will, and will cause each other VSE Entity to, maintain at all times
proper books of record and account in accordance with GAAP, consistently
applied, and, subject to any applicable confidentiality and secrecy requirements
imposed by any Government agency, will permit the Administrative Agent's
officers or any of the Administrative Agent's authorized representatives or
accountants to visit and inspect each VSE Entity's offices and properties,
examine its books of account and other records, and discuss its affairs,
finances and accounts with the officers of any VSE Entity, all at such
reasonable times during normal business hours, and as often as the
Administrative Agent may reasonably request.
 
6.5            Maintenance of Insurance Coverage.  Each Borrower will maintain
in effect fire and extended coverage insurance, public liability insurance,
worker's compensation insurance and insurance on the Collateral and each of its
properties, with responsible insurance companies, in such amounts and against
such risks as are customary for similar businesses, required by the Government,
if any, having jurisdiction over all or part of its operations, or otherwise
reasonably required by the Administrative Agent, and will furnish to the
Administrative Agent certificates evidencing such continuing insurance.  The
Administrative Agent, for the benefit of the Lenders ratably, shall be named as
lender's loss payee on all hazard and casualty insurance policies and as an
additional insured on all liability insurance policies.  All insurance policies
shall also provide (a) that the insurer shall endeavor to provide not less than
thirty (30) days written notice to the Administrative Agent prior to expiration,
cancellation or material change in any coverage or otherwise, except where the
expiration or cancellation of a policy results from non-payment of premium(s) or
non-renewal of the policy (in which case the policy shall provide for not less
than ten (10) days prior written notice); and (b) for waiver of subrogation.
 
6.6            Maintenance of Property/Collateral; Performance of Contracts.
 Each Borrower will at all times maintain, and cause each other VSE Entity to at
all times maintain, the Collateral and its tangible property, both real and
personal, in good order and repair (subject to ordinary wear and tear), and will
permit the Administrative Agent's officers or authorized representatives to
visit and inspect the Collateral and each VSE Entity's tangible property at such
reasonable times during normal business hours, as and when the Administrative
Agent deems necessary or appropriate.  Each Borrower shall perform, and shall
cause each other VSE Entity to perform, all obligations under all Material
Contracts to which it is a party, including all exhibits and other attachments
to such contracts, all modifications thereto and all documents and instruments
delivered pursuant thereto, and will comply with all laws, rules and regulations
governing the execution, delivery and performance thereof, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect.  Each Borrower shall be and remain duly registered in the System for
Award Management pursuant to applicable Federal Acquisition Regulations.
 
6.7            Maintenance of Existence.  Each Borrower will maintain, and shall
cause each other VSE Entity to maintain, its corporate or company existence (as
applicable) in its state of incorporation or organization as of the Restatement
Date, and will provide the Administrative Agent with evidence of the same from
time to time upon the Administrative Agent's request.  Each Borrower will
maintain its corporate or company registration or qualification in each other
jurisdiction where it is required to register or qualify to do business if the
failure to do so in such other jurisdiction would reasonably be expected to have
a Material Adverse Effect, and will provide the Administrative Agent with
evidence of the same from time to time upon the Administrative Agent's request.
 
6.8            Maintenance of Certain Deposit Accounts with the Administrative
Agent.  Except for the Transitional Deposit Accounts, the Avatas Administrative
Accounts, the Healthcare and Dependent Care Accounts and any Permitted Foreign
Bank Accounts, each Borrower will at all times maintain its primary operating
accounts, including all depository accounts (time and demand), disbursement
accounts and collection accounts, and all of its other bank accounts, with the
Administrative Agent.  Each Borrower and each Lender maintaining a Transitional
Deposit Account, Avatas Administrative Account and/or any Permitted Foreign Bank
Account of any Borrower expressly acknowledges and agrees that (a) the
Administrative Agent, for the benefit of the Lenders ratably, has been granted a
first priority security interest in and to such bank account pursuant to this
Agreement, (b) the Lender's possession of such bank account constitutes
"control" for purposes of perfecting the Administrative Agent's security
interest in and to such bank account under the UCC or otherwise, (c) such
Lender's rights and remedies with respect to such bank account (other than
rights and remedies necessary to recoup normal and customary account fees and
charges imposed from time to time for maintaining and administering such bank
account) shall be, and at all times remain, subject and subordinate to the
rights and remedies of the Administrative Agent granted pursuant to this
Agreement or available pursuant to Applicable Laws, and (d) at no time shall
funds in any such bank accounts exceed the limits specified in this Agreement
for such accounts.
 
6.9            Maintenance of Management.  The Borrowers will notify the
Administrative Agent in writing of the change of any executive officer or
director of the Primary Operating Company within thirty (30) days of the date of
any such change.
 
6.10            Disclosure of Defaults, Etc.
(a)
Promptly upon the occurrence thereof, each Borrower will provide the
Administrative Agent and the Lenders with written notice of any Event of
Default, or any act, event, condition or occurrence that upon the giving of any
required notice or the lapse of time, or both, would constitute an Event of
Default.  In addition, each Borrower will promptly advise the Administrative
Agent and the Lenders in writing of any condition, act, event or occurrence
which comes to such Borrower's attention that would reasonably be expected to
prejudice the Administrative Agent's or any Lender's rights in connection with
any Material Contract, any Collateral, this Agreement, any Note, any other Loan
Document or the Avatas Purchase Agreement, including the details of any pending
or threatened suspension, debarment or other Government action or proceeding,
any pending or threatened litigation, and any other legal or administrative
proceeding or investigation pending or threatened against any VSE Entity,
including the entry of any judgment in excess of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) or lien (other than a Permitted Lien) against any
VSE Entity, its assets or property.  Additionally, the Borrowers agree to
provide written notice to the Administrative Agent and the Lenders within five
(5) Business Days of the date on which any obligation of a VSE Entity for the
payment of borrowed money in excess of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), whether now existing or hereafter created, incurred or
arising, becomes or is declared to be due and payable prior to the expressed
maturity thereof.

(b)
If, at any time after the Restatement Date, any Borrower shall receive any
letter, notice, subpoena, court order, pleading or other document issued, given
or delivered by the Government, any Prime Contractor or by any Person acting for
or on behalf of the Government or such Prime Contractor with respect to, or in
any manner related to any alleged default, fraud, dishonesty, malfeasance or
other willful misconduct of a VSE Entity, such Borrower shall deliver a true,
correct and complete copy of such letter, notice, subpoena, court order,
pleading or document to the Administrative Agent and each Lender within five (5)
Business Days of such Borrower's receipt thereof.  Furthermore, if any VSE
Entity shall issue, give or deliver to the Government, any Prime Contractor or
any Person acting for or on behalf of the Government or such Prime Contractor,
any letter, notice, subpoena, court order, pleading or other document with
respect to, or in any manner related to, or otherwise in response to any alleged
default, fraud, dishonesty, malfeasance or other willful misconduct of a VSE
Entity, such Borrower shall deliver a true, correct and complete copy of such
letter, notice, subpoena, court order, pleading or other document to the
Administrative Agent and each Lender concurrent with the VSE Entity's issuance
or delivery thereof to the Government, such Prime Contractor or any Person
acting for or on behalf of the Government or such Prime Contractor.  If any
letter, notice, subpoena, court order, pleading or other document required to be
delivered to the Administrative Agent and each Lender pursuant to this Section
6.10 contains any information deemed "classified" by the Government or the
dissemination of any such information to the Administrative Agent and each
Lender would result in any VSE Entity violating any Applicable Laws or
Government Contract, then the Borrowers shall deliver to the Administrative
Agent and each Lender a summary of such letter, notice, subpoena, court order,
pleading or other document containing a summary thereof, but including as much
(but no more) detail as can be included therein without violating such
Applicable Laws or Government Contract.

 
6.11            Security Perfection; Assignment of Claims Act; Payment of Costs.
 The Borrowers will execute and deliver and pay the costs of recording and
filing financing statements, continuation statements, termination statements,
assignments and other documents, as the Administrative Agent may from time to
time deem necessary or appropriate for the perfection of any liens granted to
the Administrative Agent or Lenders pursuant hereto or any other Loan Document.
 On or before the date which is ninety (90) days from the date of any Government
Contract hereafter entered into, extended or renewed by one or more Borrowers,
such Borrower(s) shall execute all documents necessary or appropriate to comply
with the Assignment of Claims Act of 1940, as amended, 31 U.S.C. Section 3727
and 41 U.S.C. Section 15 (the "Government Contract Assignments") in connection
with each such Government Contract; however, (a) no Borrower's failure to
execute and deliver any Government Contract Assignment shall constitute a
default, breach or violation of the Borrowers' obligation(s) set forth in this
Section 6.11, unless the Administrative Agent shall have made written demand
upon the Borrowers to fully and faithfully comply with its obligation(s) with
respect to Government Contract Assignments set forth in this Section 6.11 above;
and (b) no Government Contract Assignment shall be required for any Government
Contract that (i) does not constitute a Material Contract (unless such demand
shall be made after the occurrence and during the continuation of an Event of
Default, in which case Government Contract Assignments can be required by the
Administrative Agent for any Government Contract), or (ii) has a remaining term
of less than twelve (12) months (with no option to extend).  The Borrowers
acknowledge that the Administrative Agent and the Lenders will be irreparably
harmed if any Borrower fails or refuses to execute and deliver any Government
Contract Assignment after the Administrative Agent's demand therefor, as and
when required pursuant to this Section 6.11, and that the Administrative Agent
and the Lenders have no adequate remedy at law.  In such event, the Borrowers
agree that the Administrative Agent shall be entitled, in addition to all other
rights and remedies available to the Administrative Agent or the Lenders, to
injunctive or other equitable relief to compel the Borrowers' full compliance
with the requirements of this Section 6.11.  All costs and expenses (including
reasonable attorneys' fees and expenses) incurred in connection with the
preparation, execution, delivery and administration of Government Contract
Assignments shall be borne solely by the Borrowers.  Additionally, the Borrowers
will pay any and all costs incurred in connection with the transactions
contemplated hereby, as well as any and all taxes (other than the Lenders'
income and franchise taxes), that may be payable as a result of the execution of
this Agreement or any agreement supplemental hereto, or as a result of the
execution and/or delivery of any Note or other Loan Document.
 
6.12            Defense of Title to Collateral.  The Borrowers will at all times
defend the Lenders', the Administrative Agent's and Borrowers' rights in the
Collateral, subject to the Permitted Liens, against all Persons and all claims
and demands whatsoever, and will, upon request of the Administrative Agent (a)
furnish such further assurances of title as may be required by the
Administrative Agent, and (b) do any other acts necessary to effectuate the
purposes and provisions of this Agreement, or as required by Applicable Laws or
otherwise to perfect, preserve, maintain or continue the interests of the
Administrative Agent or Lenders in any Collateral.
 
6.13            Compliance with Law.  Each Borrower will, and will cause each
other VSE Entity to, conduct its businesses and operations in compliance with
(a) all Applicable Laws and requirements of all federal, state and local
regulatory authorities having jurisdiction, (b) the provisions of its charter
documents and other corporate governance documents, (c) all agreements and
instruments by which it or any of its properties may be bound, and (d) all
applicable decrees, orders and judgments; whenever the noncompliance with or the
non-observance of which would reasonably be expected to have a Material Adverse
Effect.
 
6.14            Other Collateral Covenants.
(a)
The Borrowers will, at their own expense, make, execute, endorse, acknowledge,
file and/or deliver to the Administrative Agent from time to time such lists,
descriptions and designations of Collateral, warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments, and take such further steps relating to the
Collateral and other property or rights covered by the interests hereby granted
which the Administrative Agent deems reasonably appropriate or advisable to
perfect, preserve or protect its and any Lender's ownership or security
interests in any Collateral.

(b)
The Borrowers shall promptly notify the Administrative Agent in writing if, at
any time, any issuer of uncertificated securities, securities intermediary or
commodities intermediary has issued or holds, or will issue or hold, any
financial assets or commodities to or for the benefit of any Borrower, and the
Borrowers shall obtain authenticated control letters from such issuer or
intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, within ten (10) days of the Administrative Agent's demand
therefor.

(c)
If any Borrower is or becomes the beneficiary of a letter of credit, such
Borrower shall promptly, and in any event within three (3) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and, following
the Administrative Agent's request, enter into a tri-party agreement with the
Administrative Agent and the issuer and/or confirmation bank with respect to all
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to the Administrative Agent and directing all payments
thereunder to an account designated by the Administrative Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(d)
The Borrowers shall promptly take all action necessary to grant the
Administrative Agent control of all electronic chattel paper in accordance with
the UCC and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

(e)
The Borrowers hereby irrevocably authorize the Administrative Agent at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(i) describe Collateral (A) as all assets of the Borrowers or words of similar
effect (other than assets expressly excluded from the description of Collateral
herein), regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code in such
jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether any Borrower is an organization,
the type of organization and any organization identification number issued to
such Borrower, and (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.  The
Borrowers shall furnish any such information to the Administrative Agent
promptly upon request.  The Borrowers also ratify their authorization for the
Administrative Agent to have filed in any Uniform Commercial Code jurisdiction
any initial financing statements or amendments thereto or continuations thereof,
if filed prior to the Restatement Date.

(f)
The Borrowers shall promptly, and in any event within three (3) Business Days
after the same is acquired by any Borrower, notify the Administrative Agent of
any Commercial Tort Claim acquired by a Borrower and unless otherwise consented
to by the Administrative Agent, such Borrower shall enter into a supplement to
this Agreement, granting to the Administrative Agent, for the benefit of the
Lenders ratably, a perfected security interest in such Commercial Tort Claim.

(g)
If any Borrower retains possession of any Chattel Paper or Instruments with the
Administrative Agent's consent, such Chattel Paper and Instruments shall be
marked with the following legend: "This writing and the obligations evidenced or
secured hereby are subject to the security interest of Citizens Bank of
Pennsylvania, as Administrative Agent."

(h)
No Borrower shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated as of the
Restatement Date without the prior written consent of the Administrative Agent.

(i)
Each Borrower acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent and
agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower's rights under UCC
Section 9‑509(d)(2).

(j)
Each Borrower acknowledges that the Administrative Agent reserves the right to
require the Borrowers to execute and deliver to the Administrative Agent, in
form and substance reasonably acceptable to the Administrative Agent and within
thirty (30) days of the Administrative Agent's request, such documents,
instruments and agreements (including, without limitation, a mortgage, deed of
trust, environmental assessment, title insurance, flood zone certificates, flood
insurance (if applicable), surveys and/or other similar and customary real
estate documentation) which the Administrative Agent may reasonably request to
confirm and/or perfect its security interest in and to all or any portion of any
real property interest (other than a leasehold interest) acquired by any
Borrower after the Restatement Date with an individual or aggregate appraised
value in excess of Four Million and No/100 Dollars ($4,000,000.00).

 
6.15            Financial Covenants of the Borrowers.  The Borrowers will
comply, and will cause the other VSE Entities to comply, with each of the
financial covenants set forth below:
(a)
Total Funded Debt to EBITDA Ratio.  The VSE Entities will maintain at all times,
on a consolidated basis, a Total Funded Debt to EBITDA Ratio of not more than
the ratio set forth below for the corresponding period of determination.  For
purposes of the foregoing, the "Total Funded Debt to EBITDA Ratio" shall mean,
for each measurement period, the Total Funded Debt divided by EBITDA.  The Total
Funded Debt to EBITDA Ratio shall be measured on the last day of each Fiscal
Quarter throughout the term of the Loan.



Fiscal Quarter Ending
Maximum Ratio
March 31, 2015, June 30, 2015 and September 30, 2015
3.50 to 1.00
December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016
3.25 to 1.00
December 31, 2016, March 31, 2017, June 30, 2017 and September 30, 2017
3.00 to 1.00
December 31, 2017, March 31, 2018, June 30, 2018 and September 30, 2018
2.75 to 1.00
December 31, 2018 and each Fiscal Quarter ending thereafter
2.50 to 1.00

(b)
Fixed Charge Coverage Ratio.  The VSE Entities will maintain at all times, on a
consolidated basis, for each Fiscal Quarter, a Fixed Charge Coverage Ratio of
not less than 1.20 to 1.00.  For purposes of the foregoing, "Fixed Charge
Coverage Ratio" shall mean, for each measurement period, the sum of the VSE
Entities' EBITDA, plus operating lease payments (including rent), minus cash
taxes, minus cash dividends, minus share repurchases, minus maintenance capital
expenditures, divided by Fixed Charges.  For purposes hereof, "Fixed Charges"
shall mean, for any period of determination thereof on a consolidated basis, the
sum of (i) scheduled or required principal payments on all Indebtedness for
borrowed money, plus (ii) all operating lease payments (including rent), plus
(iii) cash interest expense, plus (iv) any cash payments of Permitted Earn-outs
payable pursuant to the Wheeler Purchase Agreement, plus (v) fifty percent (50%)
of any cash payments of Permitted Earn-outs payable pursuant to the Avatas
Purchase Agreement.  The Fixed Charge Coverage Ratio shall be measured on the
last day of each Fiscal Quarter throughout the term of the Loan.

(c)
Capital Expenditures.  The VSE Entities shall not, on an aggregate and
consolidated basis, make or incur any capital expenditures, during any Fiscal
Year, in excess of an amount equal to four percent (4.00%) of the VSE Entities'
net revenues on a consolidated basis for the immediately preceding Fiscal Year.

Except as otherwise expressly provided above, the financial covenants referenced
above shall be calculated and tested quarterly on a rolling four (4) Fiscal
Quarter basis, and shall include the results of the Avatas Borrowers and the
Avatas Non-Borrower Affiliates acquired pursuant to the Avatas Acquisition, as
well as the results of any other Person acquired pursuant to a Permitted
Acquisition and consolidated into the VSE Entities' financial statements within
the twelve (12) month period immediately preceding the applicable covenant
calculation date (with such calculation being on a pro forma basis assuming debt
service for the test period equal to the next year's debt service, and including
EBITDA on a pro forma basis).  Unless otherwise defined, all financial terms
used in this Section 6.15 shall have the meanings attributed to such terms in
accordance with GAAP.
 
6.16            Interest Rate Contracts.  The Borrowers shall have in effect, at
all times for a minimum period of three (3) years, commencing not later than the
sixtieth (60th) day after the Restatement Date, one or more interest rate swap
agreements or hedging agreements reasonably satisfactory to the Administrative
Agent covering not less than fifty percent (50%) of the outstanding principal
balance of the Term Facility.  In order for any such interest rate swap
agreement or hedging agreement to be secured by any assets of the Borrowers, it
must be purchased from and maintained with a Lender or an Affiliate of a Lender,
in which case the Borrowers' obligations under any Hedging Contract shall be
secured by the Collateral on a pari passu basis, and any reference in this
Agreement or any other Loan Document to a ratable allocation between the Lenders
and Affiliates of the Lenders shall be based on the Commitment Amount (and the
respective Lender's Percentage) and the amount due under all Hedging Contracts
(including all scheduled payments and hedged termination amounts) (and the
respective Lender's Affiliates interest therein), subject, however, to Section
1.4(d) of this Agreement.  The Administrative Agent shall be deemed the
collateral agent of each Lender and Affiliate of a Lender that is a counterparty
under a Hedging Contract. The Borrowers shall determine to their own
satisfaction whether each such interest rate swap agreement, hedging agreement
or Hedging Contract is sufficient to meet the Borrowers' needs for interest rate
protection, and neither the Administrative Agent nor any Lender shall have any
obligation or liability with respect thereto.
 
6.17            Landlord Waivers; Subordination.  The Administrative Agent shall
have received a landlord's lien waiver (a) from the landlord of each and every
business premise at which any Borrower (other than any Foreign Borrower) stores
its books and records, and (b)  from the landlord of each and every business
premises at which an Avatas Borrower has assets valued, individually or in the
aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00) at any
time.  If, at any time after the Restatement Date, any Borrower (other than any
Foreign Borrower) shall move or relocate any of its (a) books and records, or
(b) primary business location(s) situated within the United States or locations
where Borrower assets valued, individually or in the aggregate, in excess of One
Million and No/100 Dollars ($1,000,000.00) are located, the Borrowers shall
provide to the Administrative Agent, prior to any such move or relocation, a
landlord lien waiver if, in the Administrative Agent's discretion, such
landlord's lien waiver is necessary or desirable.  Each such landlord's waiver,
shall be, in form and substance, reasonably satisfactory to the Administrative
Agent, pursuant to which each landlord shall subordinate any statutory,
contractual or other lien the landlord may have in any of the Collateral to the
lien, operation and effect of the lien granted to the Administrative Agent
pursuant to this Agreement and the other Loan Documents.
 
6.18            Substitute Notes.  Upon request of the Administrative Agent,
each Borrower shall execute and deliver to the Administrative Agent substitute
promissory notes, in form and substance satisfactory to the Administrative Agent
in all respects, payable to the order of such Person as may be designated by the
Administrative Agent; provided that the aggregate principal amount of all
outstanding promissory notes shall not exceed the Commitment Amount (plus the
Swing Line Commitment Amount) as of the date such substitute note(s) are issued.
 
6.19            Inventory.  With respect to the Inventory, the VSE Entities
will, during any continuing Event of Default:  (a) maintain a perpetual
inventory reporting system at all times, (b) keep correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, the
VSE Entities' cost therefor and the selling price thereof, all of which records
shall be available to the officers, employees or agents of the Administrative
Agent upon demand for inspection and copying thereof; (c) not store any
Inventory with a bailee, warehouseman or similar Person without the
Administrative Agent's prior written consent, which consent may be conditioned
on, among other things, delivery by the bailee, warehouseman or similar Person
to the Administrative Agent of warehouse receipts or bailee letters, in form
acceptable to the Administrative Agent, in the name of the Administrative Agent
evidencing the storage of Inventory and the interests of the Administrative
Agent and the Lenders therein; (d) permit the Administrative Agent and its
agents or representatives to inspect and examine the Inventory and to check and
test the same as to quality, quantity, value and condition at any time or times
hereafter during the VSE Entities' usual business hours or at other reasonable
times and (e) at the Administrative Agent's request, designate the
Administrative Agent as the consignee on all bills of lading and other
negotiable and non-negotiable documents.  Notwithstanding anything herein to the
contrary, the VSE Entities shall be permitted to sell their Inventory in the
ordinary course of business except while an Event of Default has occurred and is
continuing.
 
6.20            Insurance With Respect to Equipment and Inventory.  The
Borrowers will (a) maintain and cause each of their Subsidiaries to maintain
hazard insurance with fire and extended coverage on the Equipment and Inventory
in an amount at least equal to the lesser amount of the outstanding principal
amount of the Obligations or the fair market value of the Equipment and
Inventory (but in any event sufficient to avoid any co-insurance obligations)
and with a specific endorsement to each such insurance policy pursuant to which
the insurer provides for lender's loss payee and additional insured endorsements
in favor of Administrative Agent in a form acceptable to Administrative Agent,
agrees to give the Administrative Agent at least thirty (30) days written notice
before any alteration or cancellation of such insurance policy and that no act
or default of any of the Borrowers shall affect the right of the Administrative
Agent to recover under such policy in the event of loss or damage; (b) file, and
cause each of their Subsidiaries to file, with the Administrative Agent, upon
its request, a detailed list of the insurance then in effect and stating the
names of the insurance companies, the amounts and rates of the insurance, dates
of the expiration thereof and the properties and risks covered thereby; and (c)
within thirty (30) days after notice in writing from the Administrative Agent,
obtain, and cause each of their Subsidiaries to obtain, such additional
insurance as the Administrative Agent may reasonably request.
 
6.21            Hazardous Substance; Hazardous Waste.  Each Borrower, for itself
and its successors and assigns, hereby covenants and agrees to indemnify, defend
and hold harmless the Administrative Agent, the Lenders and each Affiliate of a
Lender that is at any time a counterparty under any Hedging Contract, and their
respective officers, employees and agents, from and against any and all
liabilities, losses, claims, damages, suits, penalties, costs and expenses of
every kind or nature, including reasonable attorneys' fees arising from or in
connection with (i) the presence or alleged presence of any Hazardous Substance
or Hazardous Waste on, under or about any property of any VSE Entity (including
any property or premises now or hereafter owned or leased by any VSE Entity), or
which is caused by or results from, directly or indirectly, any act or omission
to act by any VSE Entity; and (ii) any VSE Entity's violation of any
environmental statute, ordinance, order, rule or regulation of any Government
thereof (including any liability arising under CERCLA, RCRA, HMTA or any other
Applicable Laws).
 
6.22            Disaster Recovery and Contingency Program.  Each Borrower will,
and will cause each other VSE Entity to, implement and maintain at all times
(and at least annually review the sufficiency of) a disaster recovery and
contingency plan that addresses, in the reasonable business judgment of the VSE
Entities, each VSE Entity's plans for continuing operations upon the occurrence
of a natural disaster or other event that destroys or prevents the use of or
access to such VSE Entity's primary computer systems, information databases,
software applications, business records and operations facility.  Such
contingency plan at all times must be in form and substance reasonably
acceptable to the Administrative Agent.  Upon request, each Borrower will, and
will cause each other VSE Entity to, provide the Administrative Agent with a
current copy of such plan.
 
6.23            Data Security.  Each Borrower will, and will cause each VSE
Entity to, take in such VSE Entity's reasonable business judgment all
appropriate technical and organizational measures to protect against a Data
Breach and against accidental loss, alteration or damage or destruction of or
damage to Personal Information.  Each VSE Entity shall at all times in such VSE
Entity's reasonable business judgment have appropriate policies and procedures
in place that are designed to: (a) protect the security of Personal Information;
(b) protect against any anticipated threats to the security or integrity of
Personal Information; (c) protect against Data Breaches; and (d) ensure the
proper disposal of such Personal Information.  To the extent that a Data Breach
occurs (irrespective of cause), each Borrower shall: (i) promptly inform the
Administrative Agent in writing; (ii) promptly inform any parties affected by
the Data Breach; (iii) promptly comply with Applicable Laws, rules and
regulations concerning such Data Breach; and (iv) use diligent efforts to
mitigate any damages that have occurred as a result of such Data Breach.
 
6.24            Further Assurances; Additional Requested Information.  Each of
the Borrowers will provide to the Administrative Agent such further assurances
and additional documents regarding the Collateral and the Administrative Agent's
or any Lender's security interest therein as the Administrative Agent may from
time to time reasonably request, and each of the Borrowers will promptly provide
the Administrative Agent with such additional information, reports and
statements respecting the business, operations, properties and financial
condition of each of the VSE Entities as the Administrative Agent may from time
to time reasonably request.  Furthermore, each of the Borrowers agrees to
execute, re-execute, use commercially reasonably efforts to cause third parties
involved in the Loans to execute and/or re-execute and to deliver to the
Administrative Agent or its legal counsel, as may be deemed appropriate, any
document or instrument signed in connection with the Loan(s) which was
incorrectly drafted and/or signed, as well as any document or instrument which
should have been signed at or prior to the Restatement Date, but which was not
so signed and delivered.  The Borrowers agree to comply with any written request
by the Administrative Agent within ten (10) Business Days (or if such compliance
requires more than ten (10) Business Days, within a reasonable period of time,
not to exceed thirty (30) days (or such longer period of time as agreed in
writing by the Administrative Agent), so long as the Borrowers are diligently
pursuing such compliance) after receipt by any Borrower of such request.
ARTICLE 7  
NEGATIVE COVENANTS OF THE BORROWERS
So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower  jointly and severally covenants and agrees that, without
the prior written consent of the Administrative Agent, the Borrowers will not,
and unless specified below, will not suffer or permit any other VSE Entity to:
 
7.1            Change of Control; Disposition of Assets; Merger.
(a)
Suffer or permit majority ownership or effective control of any VSE Entity
(other than the Primary Operating Company) to be sold, assigned or otherwise
transferred, legally or equitably, to any Person, except to another Borrower; or
suffer or permit any Change of Control to occur; or

(b)
suffer or permit the issuance of any capital stock of any VSE Entity (other than
the Primary Operating Company), or alter or amend any VSE Entity's capital
structure; or

(c)
permit any VSE Entity to sell, assign, loan, deliver, lease, transfer or
otherwise dispose of property or assets (including stock, equity or any other
type of ownership interests of another VSE Entity), except for (i) transfers of
assets between Borrowers in which the Administrative Agent continues to have a
perfected first priority security interest in and to all such assets
constituting Collateral (after giving effect to such transfer), subject,
however, to Permitted Liens; (ii) subleasing of any premises which are not
necessary for a VSE Entity's business operations; (iii) dispositions of assets
(other than Inventory and Permitted Investments) to non-Borrowers consummated in
the ordinary course of the VSE Entities' business, provided that the fair market
value of any and all such asset dispositions do not exceed Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00), in the aggregate, during
any twelve (12) consecutive month period; or permit any Borrower to become a
party to any document, instrument or agreement (other than this Agreement and
the other Loan Documents) that prohibits, limits or restricts such Borrower from
assigning, pledging, hypothecating or otherwise encumbering any of its assets,
including any capital stock or other equity interests of another Borrower; and
(iv) the sale of Inventory in the ordinary course of business, and the sale of
unnecessary or obsolete Equipment; provided, however, that if the proceeds of
the sale of such Equipment exceed One Million and No/100 Dollars
($1,000,000.00), in the aggregate, per annum, such proceeds shall be (A)
promptly used to purchase similar Equipment to replace the unnecessary or
obsolete Equipment or (B) immediately turned over to the Administrative Agent
for application to the Obligations in accordance with the terms and conditions
of this Agreement; or

(d)
permit any VSE Entity to merge or consolidate with any business, company or
enterprise, or liquidate or dissolve, or acquire or purchase any business,
company or enterprise or acquire or purchase substantially all of the assets of
any business, company or enterprise; provided, however, that the Administrative
Agent's prior written consent shall not be required for any of the following:

(i)            any merger between Borrowers or by a Non-Borrower Affiliate with
and into a Borrower (with the Borrower being the surviving entity) or with and
into another Non-Borrower Affiliate; provided that (A) the Borrowers shall have
provided not less than fifteen (15) days prior written notice to the
Administrative Agent of the proposed merger, and such notice sets forth all of
the material terms of such merger (including the purpose for consummating such
merger), (B) after giving effect to any such merger with or into a Borrower, the
Administrative Agent, for the benefit of the Lenders ratably, shall have a
perfected first priority security interest in and to all of the assets of the
surviving Borrower constituting Collateral (subject to Permitted Liens), (C)
within ten (10) days of the effective date of such merger, true, correct and
complete state-certified copies of the articles of merger, plan of merger and
all other documents, instruments and agreements relating thereto shall have been
provided by the Borrowers to the Administrative Agent, and (D) promptly (but in
all events within fifteen (15) days) following the Administrative Agent's
request, the Borrowers shall have executed, issued or delivered to the
Administrative Agent and/or caused such Non-Borrower Affiliate to have executed,
issued and/or delivered to the Administrative Agent, such documents, instruments
and agreements as the Administrative Agent may reasonably require in connection
with or as a result of such merger;
(ii)            any other merger or acquisition by any Borrower  with or of a
Person which is not then a Borrower (a "Target") that satisfies all of the
following conditions:
A.            the merger or acquisition results in the acquisition by such
Borrower of all or substantially all of the assets of the Target or at least
eighty-five percent (85%) of all of the issued and outstanding equity or
ownership interests in the Target, in either case, free and clear of any and all
liens, claims and encumbrances (other than Permitted Liens);
B.            the Target is in a substantially similar line or lines of business
as that of the Borrowers;
C.            the Target is a going concern, not involved in any material
litigation that is not fully covered by reserves or insurance and shall have not
suffered any material adverse change in its business, operations, condition or
assets at any time after the immediately preceding Fiscal Quarter end and prior
to the effective date of the merger or acquisition;
D.            the subject transaction does not constitute a hostile acquisition
or merger;
E.            both prior to and after giving effect to the merger or
acquisition, no Event of Default shall exist or have occurred, and no act, event
or condition shall have occurred or exist which with notice or the passage of
time, or both, would constitute an Event of Default;
F.            the Borrowers will be in compliance with all financial covenants
set forth in Section 6.15 of this Agreement on a pro forma basis both prior to
and after giving effect to the merger or acquisition, and the pro forma
calculation of the Total Funded Debt to EBITDA Ratio shall be at least 0.25 less
than the then applicable level set forth in Section 6.15(a);
G.            the Target shall have had positive EBITDA for the immediately
preceding  twelve (12) month period prior to the merger or acquisition;
H.            after giving effect to the merger or acquisition, there is at
least Twenty Million and No/100 Dollars ($20,000,000.00) of excess availability
under the Revolving Facility;
I.            the aggregate amount of consideration, whether paid or unpaid, for
all Permitted Acquisitions consummated during the term of this Agreement shall
not exceed Fifty Million and No/100 Dollars ($50,000,000.00);
J.            the Borrowers shall not assume any obligation or liability that
would be included in the calculation of Total Funded Debt as a condition of such
merger or acquisition other than capitalized leases entered into in the ordinary
course of business, normal and customary accruals and other Indebtedness
permitted pursuant to this Agreement;
K.            the Borrowers shall have certified in writing, or concurrent with
the consummation of the subject merger or acquisition shall certify in writing,
to the Administrative Agent that the subject merger or acquisition satisfies the
conditions of a Permitted Acquisition as set forth above; and
L.            if required pursuant to Section 1.11 of this Agreement, the Target
and its subsidiaries shall have been joined as a "Borrower" party to this
Agreement and the other Loan Documents pursuant to Section 1.11 of this
Agreement.
M.            neither the Target nor its subsidiaries are foreign entities.
(iii)            the Avatas Acquisition; and
(iv)            the Avatas Restructuring.
If the Administrative Agent issues its consent to a hostile acquisition, such
consent shall be subject to, among other things, the Borrowers' agreement to
indemnify, defend and hold the Administrative Agent and the Lenders harmless
from and against any and all claims, demands, losses, liabilities, damages,
costs and expenses of every kind and nature, including reasonable attorneys'
fees, related to, arising out of or in connection with such acquisition,
pursuant to an indemnity agreement satisfactory to the Administrative Agent and
the affected Lender in all respects.
 
7.2            Margin Stocks.  Use all or any part of the proceeds of any
advance made hereunder to purchase or carry, or to reduce or retire any loan
incurred to purchase or carry, any margin stocks (within the meaning of
Regulations U, T or X of the Board) or to extend credit to others for the
purpose of purchasing or carrying any such margin stocks.
 
7.3            Change of Operations.  Change in any material way the general
character of any VSE Entity's business as conducted on the Restatement Date, or
engage in any type of business not directly related to or compatible with such
business as currently and normally conducted, or suffer or permit any change to
the Fiscal Year or Fiscal Quarter of any VSE Entity or the accounting methods of
any VSE Entity.
 
7.4            Judgments; Attachments.  Suffer or permit any judgment (or the
aggregate of all judgments to be) in excess of One Million and No/100 Dollars
($1,000,000.00) against any one or more VSE Entities or any attachment against
any one or more VSE Entities' property (for an amount not fully covered by
insurance) to remain unpaid, undischarged or undismissed for a period of ten
(10) Business Days, unless enforcement thereof shall be effectively stayed or
bonded.
 
7.5            Further Assignments; Performance and Modification of Contracts;
etc.  Except as may be permitted by the Loan Documents (a) make any further
assignment, pledge or disposition of the Collateral or any part thereof; (b)
permit any set-off or reduction, delay the timing of any payment under, or
otherwise modify any Material Contract, if such set-off, reduction, delay or
modification would reasonably be expected to have a Material Adverse Effect; (c)
except for Permitted Liens, create, incur or permit to exist any lien or
encumbrance on any real property now or hereafter owned by any VSE Entity; or
(d) do or permit to be done anything to impair the Administrative Agent's
security interest in any Collateral or the payments due to any Borrower
thereunder; provided that reasonable and customary compromises and settlements
with Account Debtors in the ordinary course of the Borrower's business will not
constitute a breach of this Section 7.5.
 
7.6            Affect Rights of the Administrative Agent or Lenders.  At any
time do or perform any act or permit any act to be performed which would
reasonably be expected to have a Material Adverse Effect.
 
7.7            Indebtedness; Granting of Security Interests.
(a)
Incur any Indebtedness, whether direct or indirect, contingent or otherwise,
except for:

(i)            trade debt and operating leases incurred in the ordinary course
of business;
(ii)            Indebtedness outstanding on the Restatement Date and listed on
Schedule 7.7(a) attached hereto, but any increase thereof would be subject to
Subsection (xiii) below;
(iii)            intercompany Indebtedness (including inter-company guarantees)
(A) by and among the Borrowers in which the Administrative Agent, for the
benefit of the Lenders ratably, has a perfected security interest in and to all
of their assets constituting Collateral, (B) by and among Non-Borrower
Affiliates, and (C) to the extent expressly permitted pursuant to Section 7.8 of
this Agreement, by and between VSE Entities;
(iv)            performance guarantees issued by any VSE Entity for the benefit
of another VSE Entity;
(v)            [Intentionally Omitted];
(vi)            Indebtedness secured by liens listed on Schedule 7.7(a)(vi)
attached hereto, or other Indebtedness secured by Permitted Liens, but not any
increases thereof;
(vii)            Indebtedness incurred to finance (by purchase or lease)
Equipment constituting capital expenditures, provided that such Indebtedness
does not violate any other covenant set forth in this Agreement;
(viii)            guarantees permitted by this Agreement;
(ix)            Permitted Earn-outs;
(x)            any Hedging Obligations;
(xi)            any Permitted Financial Product Obligations;
(xii)            performance bonds and/or bid bonds issued on behalf of any and
all VSE Entities that meet all of the following criteria: (A) the performance
bond and/or bid bond shall be issued in the ordinary course of the VSE Entities'
business, (B) before and after giving effect to the performance bond and/or bid
bond, the net amount (after subtracting the Backstopped Bonded Amount, if any,
and the aggregate amount of any and all Pending Release Bonds) of any and all
performance bonds outstanding at any time, together with any and all bid bonds
outstanding at any time shall not exceed the Bid and Performance Bond Limit
(albeit calculated as of the last day of each Fiscal Quarter), (C) the
obligations and liabilities of the VSE Entities with respect to the performance
bond and/or bid bond shall be and remain unsecured at all times, (D) the work
for which the performance bond and/or bid bond has been issued shall be (I)
performed for and/or on behalf of the United States government or any foreign
government which is not a Blocked Person, and (II) originally scheduled to be
completed within eighteen (18) months of work commencement; and (E) the
performance bond and/or bid bond shall not have been issued for or on behalf of
Integrated Concepts and Research Corporation on or after June 30, 2013;
(xiii)            any other unsecured Indebtedness (not specifically described
or pre-approved in this Section 7.7(a)), provided that (A) the aggregate amount
of such Indebtedness remaining unpaid and outstanding at any time owing from all
VSE Entities does not exceed Ten Million and No/100 Dollars ($10,000,000.00) and
(B) the aggregate amount of any and all such other unsecured Indebtedness
remaining unpaid and outstanding at any time with respect to all Non-Borrower
Affiliates does not exceed Two Million and No/100 Dollars ($2,000,000.00).
(b)
mortgage, assign, pledge, hypothecate or otherwise encumber or permit any lien,
security interest or other encumbrance, including purchase money liens, whether
under conditional or installment sales arrangements or otherwise, to affect the
Collateral or any other assets or properties of any VSE Entity (except for
Permitted Liens and other liens, security interests or encumbrances expressly
permitted herein);

(c)
without limiting clause (b) above, mortgage, assign, pledge, hypothecate or
otherwise encumber or permit any lien, security interest or other encumbrance
(other than Permitted Liens) to exist, on any real property interest (i.e.,
leasehold, fee simple, license or otherwise) that the Borrowers may now have or
may hereafter acquire; or

(d)
enter into any agreement or understanding with any Person pursuant to which any
Borrower agrees to be bound by a covenant not to encumber all or any part of the
property or assets of such Borrower, unless such agreement or understanding is
entered into in connection with the granting of purchase money security
interests permitted pursuant to the terms and conditions of this Agreement.

 
7.8            Dividends; Loans; Advances; Investments and Similar Events.
(a)
(i) Declare or pay any dividends; (ii) purchase, redeem, retire, or otherwise
acquire for value any of its capital stock now or hereafter outstanding; make
any distribution of assets to its stockholders whether in cash, assets or
obligations of a VSE Entity; (iii) allocate or otherwise set apart any sum for
the payment of any dividend or distribution on, or for the purchase, redemption,
or retirement of, any of its capital stock; (iv) alter or amend any VSE Entity's
capital structure; (v) voluntarily prepay, acquire or anticipate any sinking
fund requirement of any Indebtedness; or (vi) make any other distribution by
reduction of capital or otherwise in respect of any capital stock of a VSE
Entity, except that if there is no Event of Default at such time, no act, event
or condition shall have occurred or exist which with the giving of notice or the
passage of time, or both, would constitute an Event of Default at such time, and
no covenant breach calculated on a pro forma basis would occur after giving
effect thereto (A) (1) the Primary Operating Company may pay cash dividends that
shall not exceed Six Million and No/100 Dollars ($6,000,000.00) in the aggregate
per Fiscal Year so long as at the time of payment thereof, there is at least
Twenty Million and No/100 Dollars ($20,000,000.00) of excess availability under
the Revolving Facility at the time of payment of any such dividend, and (2)
except for the Primary Operating Company, each VSE Entity may pay cash dividends
to the Primary Operating Company or to another Borrower, (B) each VSE Entity may
declare and deliver dividends and make distributions payable solely in its
common stock; (C) each VSE Entity may purchase or otherwise acquire its capital
stock by exchange for or out of the proceeds received from a substantially
concurrent issue of new shares of its capital stock, and (D) the Primary
Operating Company, during each Fiscal Year, may repurchase its capital stock in
amounts not to exceed Fifteen Million and No/100 Dollars ($15,000,000.00),
provided, that, at the time of each such repurchase, availability under the
Revolving Facility, after taking into account the aggregate face amount of all
Letters of Credit outstanding, shall not be less than Twenty Million and No/100
Dollars ($20,000,000.00);

(b)
make any investments, or make any loans, salary advances, or other payments to
(i) any equity owners of any VSE Entity, unless such equity owner is also a
Borrower party to this Agreement in which the Administrative Agent has a
perfected security interest in and to all of its assets constituting Collateral
at the time such loan, salary advance or other payment is made; (ii) any
Affiliate of any VSE Entity, unless such Affiliate is a Borrower party to this
Agreement in which the Administrative Agent has a perfected security interest in
and to all of its assets constituting Collateral at the time such loan, salary
advance or other payment is made; or (iii) any other Person; provided, however,
that the VSE Entities may make or continue to have outstanding any or all of the
following:

(i)            loans or advances to individual officers, current employees or
former employees of any VSE Entity, provided, that all such loans and advances
to such individuals may not exceed One Million and No/100 Dollars
($1,000,000.00), in the aggregate, at any time; it being understood that travel
advances and employee retention bonuses made in the ordinary course of business
shall not be included in calculating the foregoing computation;
(ii)            non-cash stock compensation to employees of the VSE Entities
that does not represent a loan or advance and loans, advances or payments from
one Borrower to another Borrower; provided that the Administrative Agent has a
perfected security interest in and to all of each Borrower's assets constituting
Collateral;
(iii)            loans, advances or payments in the amounts that are unpaid or
outstanding as of the Restatement Date and listed on Schedule 7.8(c) attached
hereto;
(iv)            trade credit extended to customers of the VSE Entities in the
ordinary course of business;
(v)            Ordinary Course Payments;
(vi)            negotiable instruments endorsed for deposit or collection in the
ordinary course of business;
(vii)            securities or certificates of deposit with maturities of two
(2) years or less; provided that, concurrent with such investment, any and all
securities or certificates of deposit (other than those acquired in connection
with RABBI trusts and deferred compensation plans) shall have been pledged to
the Administrative Agent, for the benefit of the Lenders ratably, pursuant to
documentation reasonably satisfactory to the Administrative Agent;
(viii)            loans, advances or other payments by any Borrower to any and
all Non-Borrower Affiliates in an aggregate amount not to exceed Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00), in each case
outstanding at any time, calculated on a net basis (i.e., any cash proceeds
returned by a Non-Borrower Affiliate, whether through a dividend, distribution,
share redemption, payment of principal on debt or otherwise, together with
payments received from customers of the Borrowers for work done by a
Non-Borrower Affiliate under customer contracts of the Borrowers, to the extent
such payments are received in the ordinary course of such Non-Borrower
Affiliate's business and the allocated amount thereof is commensurate with
amounts ordinarily payable between two unrelated and unaffiliated third parties
(i.e., on market terms), shall be added back as availability for the aggregate
investment limit; provided that such cash proceeds are not subject to
revocation, rescission, disgorgement, set off or other claim diminishing the
full value thereof);
(ix)            Permitted Investments; and
(x)            so long as no Event of Default shall have occurred and be
continuing, and both before and after giving effect to any such payment, the VSE
Entities shall be and remain in pro forma compliance with the financial
covenants set forth in this Agreement (and no other default or Event of Default
would result from the making of such payments), regularly scheduled payments on
any other Indebtedness permitted pursuant to Section 7.7 of this Agreement.
 
7.9            Lease Obligations.  Except in the ordinary course of business,
(i) enter into any new lease of real or personal property, (ii) modify or amend
in any material respect any lease of real or personal property in effect as of
the Restatement Date, or (iii) restate or renew any lease of real or personal
property in effect as of the Restatement Date.  Additionally, except in the
ordinary course of business, no VSE Entity shall lease any real or personal
property owned by such VSE Entity to any Person (including, without limitation,
the Government).
 
7.10            [Intentionally Omitted]
 
7.11            Lockbox Deposits.  If a lockbox arrangement shall have been
required by the Administrative Agent, permit or cause any and all payments
required to be made directly to the Administrative Agent, pursuant to Section
11.2 of this Agreement, to be made or directed to any other Person, without the
prior approval of the Administrative Agent.
 
7.12            Sale and Leaseback Transactions; Other Agreements.
(a)
Except in connection with the treatment of the Walker Lane Lease as a sale and
leaseback transaction, for accounting purposes only, in connection with the
capital expenditures permitted in accordance with Section 6.15(c), directly or
indirectly, enter into any arrangement with any Person providing for any VSE
Entity to lease or rent property that such VSE Entity has sold or will sell or
otherwise transfer to such Person; or

(b)
directly or indirectly, enter into any Material Contract pursuant to which the
execution, delivery or performance of the obligations of any Borrower under this
Agreement or under any other Loan Document would breach or constitute a default
under such Material Contract.

 
7.13            Intentionally Omitted.
 
7.14            Anti-Terrorism Laws.  Suffer or permit any VSE Entity to (a)
conduct any business or engage in any transaction or dealing with a Blocked
Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the Patriot Act; or (d) violate any Anti-Corruption
Law.  Each Borrower shall deliver to the Administrative Agent any certification
or other evidence reasonably requested from time to time by the Administrative
Agent, confirming each VSE Entity's compliance with this Section 7.14.
ARTICLE 8  
COLLATERAL AND OTHER DEPOSIT ACCOUNTS
Except for any Borrower or Non-Borrower Affiliate utilizing Permitted Foreign
Bank Accounts, the Borrowers will deposit or cause to be deposited into one or
more Deposit Accounts maintained by the Administrative Agent, and if required by
the Administrative Agent after the Restatement Date, a collateral account
designated by the Administrative Agent (the "Collateral Account"), all checks,
drafts, cash and other remittances received by the VSE Entities, and shall
deposit such items for credit within three (3) Business Days of the receipt
thereof and in precisely the form received.  Pending such deposit, the Borrowers
will not commingle any such items of payment with any of their other funds or
property, but will hold them separate and apart.  Notwithstanding the foregoing,
the VSE Entities shall have the right to maintain (a) the Avatas Administrative
Accounts, and (b) certain other Deposit Accounts (each, a "Transitional Deposit
Account") in connection with the Avatas Acquisition and any Permitted
Acquisition, but only for a period of one hundred twenty (120) days after the
Avatas Acquisition or such Permitted Acquisition, as applicable, and provided
further that (i) a wire transfer arrangement with the financial institution(s)
maintaining such account(s) is in place on or prior to the effective date of the
Avatas Acquisition or such Permitted Acquisition, as applicable, and such
arrangement remains in place at all times thereafter for so long as the
Transitional Deposit Account remains open; and (ii) each Transitional Deposit
Account shall (a) be used solely for the deposit/receipt of cash, checks and
other remittances owing to the VSE Entities from time to time, and (b) be at all
times, free and clear of any and all liens claims and encumbrances (other than
the security interest of the Administrative Agent granted hereby and the rights
and remedies of the financial institution maintaining such account, but only to
the extent that the exercise of such rights and remedies by such financial
institution can be based solely upon claims for reimbursement of normal and
customary fees and charges for account maintenance and account administration).
 Each wire transfer arrangement referenced above must be in form and substance
reasonably satisfactory to the Administrative Agent.
The above-referenced Deposit Accounts, the Collateral Account, the Avatas
Administrative Accounts, the Transitional Deposit Account and the Permitted
Foreign Bank Accounts shall secure the Obligations and the Borrowers hereby
grant, assign and transfer to or at the direction of the Administrative Agent,
for the benefit of the Lenders ratably, a continuing security interest in all of
the Borrowers' right, title and interest in and to such accounts, whenever
created or established.  Subject to this Agreement and any other Loan Document,
the Administrative Agent may apply funds in such accounts to any of the
Obligations, including any principal, interest or other payment(s) not made when
due, whether arising under this Agreement or any other Loan Document, or any
other Obligation of the Borrowers, without regard to the origin of the deposits
in the account, the beneficial ownership of the funds therein or whether such
Obligations are owed jointly with another or severally; the order and method of
such application to be in the sole discretion of the Administrative Agent.  The
Administrative Agent's right to deduct sums due under the Loan Documents from
the Borrowers' account(s) shall not relieve the Borrowers from their obligation
to make all payments required by the Loan Documents as and when required by the
Loan Documents, and the Administrative Agent shall not have any obligation to
make any such deductions or any liability whatsoever for any failure to do so.
ARTICLE 9  
DEFAULT AND REMEDIES
 
9.1            Events of Default.  Any one of the following events shall be
considered an "Event of Default":
(a)
if any Borrower shall fail to pay any principal, interest or other sum owing on
any of the Notes or any other Obligation (including regularly scheduled and
termination payments under Hedging Contracts) when the same shall become due and
payable, whether by reason of acceleration or otherwise; or

(b)
if any of the VSE Entities shall fail to pay and satisfy in full, within ten
(10) days of the rendering thereof, any judgment(s) against one or more of the
VSE Entities that individually or in the aggregate are in excess of One Million
and No/100 Dollars ($1,000,000.00), which are not, to the reasonable
satisfaction of the Administrative Agent, fully bonded, stayed, covered by
insurance or covered by appropriate reserves; or

(c)
if any warranty or representation of any Borrower not qualified by "materiality"
set forth in this Agreement or in any other Loan Document shall be misleading or
untrue in any material respect when made or remade, or if any warranty or
representation of any Borrower qualified by "materiality" set forth in this
Agreement or in any other Loan Document shall be misleading or untrue in any
respect when made or remade; or

(d)
if there shall be non-compliance with or a breach of any of the Affirmative
Covenants contained in this Agreement (other than the financial covenants set
forth in Section 6.15 of this Agreement or any other Affirmative Covenant
specifically addressed elsewhere in this Section 9.1), and such non-compliance
or breach shall continue unremedied after fifteen (15) days written notice from
the Administrative Agent; or

(e)
if there shall be non-compliance with or a breach of any of the Negative
Covenants contained in this Agreement not otherwise specifically addressed
elsewhere in this Section 9.1; or

(f)
if there shall be non-compliance with or a breach of (i) any of the reporting
requirements set forth in Section 6.3 of this Agreement, and such non-compliance
or breach shall continue unremedied for a period of five (5) Business Days after
the date when due, (ii) any of the financial covenants set forth in Section 6.15
of this Agreement, or (iii) any of the notification requirements set forth in
Section 6.10 of this Agreement; or

(g)
if a default shall occur under any of the other Loan Documents and such default
shall have continued unremedied after the expiration of any applicable notice or
cure period; or

(h)
if (i) without the prior written consent of the Administrative Agent, any VSE
Entity shall be liquidated or dissolved or shall discontinue its business; (ii)
a trustee or receiver is appointed for any VSE Entity or for all or a
substantial part of its assets; (iii) any VSE Entity makes a general assignment
for the benefit of creditors; (iv) any VSE Entity files or is the subject of any
insolvency proceeding, petition in bankruptcy or similar proceeding (whether
such petition or proceeding shall be pursued in a court of law or equity), which
in the case of an involuntary bankruptcy, remains undismissed for sixty (60)
days; (v) any VSE Entity shall become insolvent or any VSE Entity shall at any
time fail generally to pay its debts as such debts become due; or (vi) any
Government agency or bankruptcy court or other court of competent jurisdiction
shall assume custody or control of the whole or any part of the assets of any
VSE Entity; or

(i)
if any VSE Entity's property or assets, including any deposit accounts, are
levied upon, attached or subject to any other enforcement proceeding and such
levy, attachment or enforcement proceeding (i) involves amounts in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), and (ii) is not fully
bonded or stayed; or

(j)
if any VSE Entity shall change its registered name, state of incorporation or
state of organization (as applicable), without the prior written consent of the
Administrative Agent; or

(k)
if a default shall occur with respect to any obligation(s) of one or more VSE
Entities for the payment of borrowed money, which involves amounts, individually
or in the aggregate, in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00), whether now existing or hereafter created, incurred or arising,
and such default shall (i) consist of the failure to pay such obligation(s) when
due, whether by acceleration or otherwise, or (ii) accelerate the maturity of
such obligation(s) or permit the holder or holders thereof, or any trustee or
agent for such holder or holders, to cause such obligation(s) to become due and
payable (or require any VSE Entity to purchase or redeem such obligation(s) or
post cash collateral in respect thereof) prior to its expressed maturity; or

(l)
if (i) there shall be a default under any Material Contract that has had or
would reasonably be expected to have a Material Adverse Effect; or (ii) a cure
notice issued under any Material Contract shall remain uncured beyond (A) the
expiration of the time period available to the VSE Entity pursuant to such
Material Contract or such cure notice (as the case may be), to cure the noticed
default, or (B) the date on which the other contracting party is entitled to
exercise its rights and remedies under such Material Contract as a consequence
of such default; or

(m)
if (i) any Borrower is debarred or suspended from contracting with any part of
the Government; (ii) a notice of debarment or suspension shall have been issued
to any Borrower; or (iii) a notice of termination for default or the actual
termination for default of any federal Government Contract that constitutes a
Material Contract shall have been issued to or received by any Borrower; or (iv)
a Government investigation or inquiry relating to any VSE Entity and involving
fraud, deception, dishonesty, willful misconduct or any allegation thereof shall
have been commenced in connection with any federal Government Contract or any
VSE Entity's activities; or

(n)
if the Required Lenders or the Administrative Agent is not satisfied in its sole
discretion with the results of any field audit conducted pursuant to this
Agreement; or

(o)
if the capital stock of the Primary Operating Company is not listed (or is
delisted) on NASDAQ or a national stock exchange for any reason whatsoever; or

(p)
(i) the occurrence of (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to an Pension Plan; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a multiemployer plan or
notification that a multiemployer plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate a Pension
Plan or multiemployer plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or multiemployer plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate,  which, in the case of each
of (a) through (f), has resulted or could reasonably be expected to result in
actual liability of the Borrowers under Title IV of ERISA to the Pension Plan,
multiemployer plan or the Pension Benefit Guaranty Corporation, that the
Borrowers would be required to pay, in an aggregate amount in excess of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), or (ii) any Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a multiemployer plan which has
resulted or could reasonably be expected to result in actual liability of the
Borrowers that the Borrowers would be required to pay in an aggregate amount in
excess of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00);

(q)
if the Required Lenders or the Administrative Agent believes that an act, event
or circumstance has occurred and resulted in a Material Adverse Effect.

 
9.2            Remedies.  Upon the occurrence of the Event of Default set forth
in Section 9.1(h) of this Agreement, all commitments of the Lenders hereunder
shall automatically (and without further notice, demand or other action)
terminate, and all principal, accrued and unpaid interest and all other
Obligations shall automatically (and without further notice, demand or other
action) become immediately due and payable in full, and bear interest at the
Default Rate until paid in full.  Without limiting the foregoing, or any other
right or remedy of the Administrative Agent or the Lenders set forth in this
Agreement, upon the occurrence of any Event of Default, the Administrative
Agent, acting on behalf of the Lenders and, as applicable, their Affiliates,
may, and shall, subject to the terms of this Agreement, upon the direction of
the Required Lenders, exercise any or all of the following remedies:
(a)
Withhold disbursement of all or any part of the Loan proceeds until such time
that such Event of Default is cured to the satisfaction of the Administrative
Agent and no other Event of Default exists; it being expressly understood and
agreed that, notwithstanding the foregoing, no Lender shall have any obligation
to make any advance or readvance of Loan proceeds, or issue, amend or renew any
Letter of Credit, if any act, event or condition exists or has occurred which
with notice or the lapse of time, or both, would constitute an Event of Default
(as more fully described in Section 1.4 of this Agreement);

(b)
Terminate the Lenders' obligation to make further disbursements of the Loan
proceeds;

(c)
Declare all principal, interest and other sums owing on the Obligations
(including an amount equal to the face amount of all outstanding Letters of
Credit) to be immediately due and payable without demand, protest, notice of
protest, notice of default, presentment for payment or further notice of any
kind;

(d)
Without notice, redirect any and all of the Borrowers' deposits to the
Collateral Account or any other account under the Administrative Agent's or any
Lender's exclusive control;

(e)
Without notice, offset and apply against all or any part of the Obligations then
owing by any Borrower to any Lender, any and all money, credits, stocks, bonds
or other securities or property of any VSE Entity of any kind or nature
whatsoever on deposit with, held by or in the possession of Administrative Agent
or any Lender in any capacity whatsoever, including any deposits with
Administrative Agent or any Lender or any of its Affiliates, to the credit of or
for the account of any VSE Entity.  The Administrative Agent and the Lenders are
authorized at any time to charge the Obligations against any Borrower's
account(s), without regard to the origin of deposits to the account or
beneficial ownership of the funds.  Any and all amounts obtained by the
Administrative Agent or any Lender pursuant to this Subsection (e) shall be
shared by all of the Lenders (and each Affiliate of a Lender that is then a
counterparty under a Hedging Contract) ratably, in accordance with each Lender's
Percentage; and each Lender, as well as the Administrative Agent, shall be
entitled to exercise the rights of set-off provided in this Subsection (e);

(f)
Exercise all rights, powers and remedies of a secured party under the UCC and/or
any other Applicable Laws, including the right to (i) require the Borrowers to
assemble the Collateral (to the extent that it is movable) and make it available
to the Administrative Agent at a place to be designated by the Administrative
Agent, and (ii) enter upon any Borrower's premises, peaceably by the
Administrative Agent's own means or with legal process, and take possession of,
render unusable or dispose of the Collateral on such premises; each Borrower
hereby agreeing not to resist or interfere with any such action.  The
Administrative Agent agrees to give the Borrowers written notice of the time and
place of any public sale of the Collateral or any part thereof, and the time
after which any private sale or any other intended disposition of the Collateral
is to be made, and such notice will be mailed, postage prepaid, to the principal
place of business of the Borrowers, at least ten (10) days before the time of
any such sale or disposition.  Each Borrower hereby authorizes and appoints the
Administrative Agent and its successors and assigns to (i) sell the Collateral,
and (ii) declare that each Borrower assents to the passage of a decree by a
court of proper jurisdiction for the sale of the Collateral.  Any such sale
pursuant to clauses (i) or (ii) above is to be made in accordance with the
applicable provisions of the laws and rules of procedure of the Commonwealth of
Virginia or other Applicable Laws;

(g)
Proceed to enforce such other and additional rights and remedies as the
Administrative Agent or Lenders may have hereunder and/or under any of the other
Loan Documents, or as may be provided by Applicable Laws; or

(h)
Impose the Default Rate for the entire principal balance and other sums owing on
the Obligations.

The Lenders and the Administrative Agent may exercise their respective rights
under this Agreement or under any other Loan Document without exercising the
rights or affecting the security afforded by any other Loan Document, and
subject to the terms and conditions of this Agreement, the Administrative Agent
may (or, at the direction of the Required Lenders, shall) proceed against all or
any portion of the Collateral in such order and at such times as the
Administrative Agent, in its sole discretion or at the direction of the Required
Lenders, sees fit; and each Borrower hereby expressly waives, to the extent
permitted by law, all benefit of valuation, appraisement, marshaling of assets
and all exemptions under the laws of the Commonwealth of Virginia or any other
state, district or territory of the United States.  Furthermore, if any Borrower
shall default in the performance when due of any of the provisions of this
Agreement, the Administrative Agent, without notice to or demand upon the
Borrowers (and without any grace or cure period) and without waiving or
releasing any of the Obligations or any default hereunder, under the Notes or
under any other Loan Document, may (but shall be under no obligation to) perform
the same for each Borrower's account, and any monies expended in so doing shall
be chargeable to the Borrowers with interest, at the highest rate of interest
payable under Notes, plus two percent (2%) per annum, and added to the
Indebtedness secured by the Collateral.
All sums paid or advanced by the Administrative Agent (or any Lender to the
extent incurred pursuant to this Agreement) in connection with the foregoing or
otherwise in connection with the Loan, and all court costs and expenses of
collection, including reasonable attorneys' fees and expenses (and fees and
expenses resulting from the taking, holding or disposition of the Collateral)
incurred in connection therewith shall be paid by the Borrowers upon demand and
shall become a part of the Obligations secured by the Collateral.  The Borrowers
agree to bear the expense of each lien search, property and judgment report or
other form of Collateral ownership investigation as the Administrative Agent, in
its discretion, shall deem necessary or desirable to assure or further assure to
the Lenders or the Administrative Agent their respective interests in the
Collateral.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, in the event that any Collateral proceeds shall have been
received by the Administrative Agent or any Lender to pay any of the
Obligations, such proceeds shall be applied first to the Obligations relating
to, arising from or incurred in connection with the transactions contemplated by
this Agreement in accordance with the terms and provisions of this Agreement
(including, without limitation, Section 1.4(d) of this Agreement), and then to
any other Obligations of the Borrowers.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, in no circumstances shall
proceeds of any Collateral constituting an asset of a guarantor or obligor
hereunder which is not a Qualified ECP Guarantor be applied towards the payment
of any Obligations under Hedging Contracts.
All Hedging Contracts between any Borrower and any Lender or its Affiliates are
independent agreements governed by the written provisions of said Hedging
Contracts, which will remain in full force and effect unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loans, except as otherwise expressly provided in said written Hedging
Contracts, and any payoff statement from the Administrative Agent or any Lender
relating to the Loans shall not apply to said Hedging Contracts, except as
otherwise expressly provided in such payoff statement.
ARTICLE 10  
THE ADMINISTRATIVE AGENT; AGENCY
 
10.1            Appointment.  Each Lender (on behalf of itself and each of its
Affiliates that is or becomes a counterparty under a Hedging Contract) hereby
affirms its irrevocable appointment of Citizens Bank to act as the
Administrative Agent for each such Person pursuant to the provisions of this
Agreement and the other Loan Documents, and affirms its irrevocable
authorization given to the Administrative Agent to take such action, and
exercise such powers and perform such duties as are expressly delegated to or
required of the Administrative Agent by the terms hereof or thereof, or are
reasonably incidental thereto, including executing documents on behalf of the
Lenders, as Administrative Agent.  Citizens Bank affirms its agreement to act as
the Administrative Agent on behalf of such Persons on the terms and conditions
set forth in this Agreement and the other Loan Documents, subject to its right
to resign as provided in Section 10.10 of this Agreement.  Each Lender agrees
that the rights and remedies granted to the Administrative Agent under this
Agreement and the other Loan Documents shall be exercised exclusively by the
Administrative Agent, and that no Lender shall have the right individually to
exercise any such right or remedy, except to the extent expressly provided
herein or therein.
 
10.2            General Nature of Administrative Agent's Duties.
 Notwithstanding anything to the contrary elsewhere in this Agreement or any
other Loan Document:
(a)
the Administrative Agent shall have no duties or responsibilities other than
those expressly set forth in this Agreement and the other Loan Documents, and no
implied duties or responsibilities on the part of the Administrative Agent shall
be read into this Agreement or any other Loan Document or shall otherwise exist;

(b)
the duties and responsibilities of the Administrative Agent under this Agreement
and the other Loan Documents shall be mechanical and administrative in nature,
and the Administrative Agent shall not have a fiduciary relationship in respect
of any Lender;

(c)
the Administrative Agent is and shall be solely the agent of the Lenders.  The
Administrative Agent does not assume, and shall not at any time be deemed to
have, any relationship of agency or trust with or for, or any other duty or
responsibility to, any VSE Entity or any other Person (except only for its
relationship as agent for, its express duties and responsibilities as agent for,
and its express duties and responsibilities to, the Lenders as provided in this
Agreement and the other Loan Documents); and

(d)
the Administrative Agent shall not have any obligation to take any action
hereunder or under any other Loan Document if the Administrative Agent believes
in good faith that taking such action may (i) conflict with any Applicable Laws,
or any provision of this Agreement or any other Loan Document, (ii) may require
the Administrative Agent to qualify to do business in any jurisdiction where it
is not then so qualified, or (iii) result in any liability of the Administrative
Agent or any Lender not fully covered by insurance.

 
10.3            Exercise of Powers.
(a)
The Administrative Agent shall have the authority to take any action of the type
specified in this Agreement or any other Loan Document as being within the
Administrative Agent's rights, powers or discretion, as it determines in its
sole discretion, except as provided in Subsection (b) below, and except as
provided herein or in any other Loan Document, when such action expressly
requires the direction or consent of (i) the Required Lenders, or (ii) all of
the Lenders, in either of which circumstances the Administrative Agent shall not
take such action absent such direction or consent.  Any action or inaction
pursuant to such direction or consent shall be binding on all of the Lenders.

(b)
Notwithstanding anything set forth in this Agreement to the contrary, the
Administrative Agent shall not amend, modify, grant consents or waive any term
or provision of this Agreement or any other Loan Document without the consent or
approval of the Required Lenders, or declare an Event of Default, provide formal
written notice of default to any Borrower or exercise any rights or remedies
against any VSE Entity without the prior consent of the Required Lenders or all
Lenders, as applicable.  Each Lender agrees that its decision to consent to or
reject any request by the Administrative Agent for permission to declare an
Event of Default, provide formal notice thereof to any Borrower and/or exercise
any rights or remedies arising by virtue of such default, shall be made as soon
as reasonably practicable after the Lender has received all relevant information
with respect to such request (to the extent such information shall be readily
available), but in all events within ten (10) Business Days of the receipt of
such information, at which time any Lender who shall have failed to respond to
the Administrative Agent with its decision to consent to or reject the
particular request prior to the expiration of such ten (10) Business Day period
shall be deemed to have consented to the particular request; it being understood
and agreed that, unless otherwise provided herein, the Administrative Agent
shall exercise any and all rights and responsibilities on behalf of the Lenders
in connection with an Event of Default.  Additionally, only with the consent or
approval of all of the Lenders, the Administrative Agent may (a) extend the
final maturity of the Loan or any Note, reduce the interest rate or Revolving
Facility Commitment Fee payable on or extend the time of payment for any
installment of principal, interest or fees payable in connection with the Loan
other than Mandatory Payments, or issue Letters of Credit (i) having an
expiration date beyond the Maturity Date, except as otherwise expressly provided
in this Agreement, or (ii) causing the aggregate outstanding amount of all such
Letters of Credit issued to exceed Twenty Million and No/100 Dollars
($20,000,000.00), (b) increase the Percentage of the Commitment Amount of any
Lender or increase the Commitment Amount of any Lender, other than pursuant to
Section 1.8 and/or Section 1.9 of this Agreement, (c) release all or a
substantial portion of the Collateral, except in accordance with the provisions
of any applicable Loan Document, (d) amend the definition of "Required Lenders",
(e) consent to the release of any Borrower from, or the assignment or transfer
by any Borrower of, any of its rights or obligations hereunder, except in
accordance with the provisions of any applicable Loan Document, (f) amend,
modify or waive any of the provisions set forth in this Section 10.3, (g) change
the manner of application by the Administrative Agent of payments made under the
Loan Documents, (h) change the method of calculation used in connection with the
computation of interest, commissions or fees (which are payable for the ratable
benefit of each Lender), or (i) amend, modify or waive any condition precedent
set forth in Article 4 of this Agreement.  Each Lender agrees that its decision
to approve or reject any request for an amendment or waiver with respect to this
Agreement shall be made, except as otherwise expressly provided herein, as soon
as reasonably practicable after the Lender has received all relevant information
with respect to such request.

 
10.4            General Exculpatory Provisions. Notwithstanding anything to the
contrary elsewhere in this Agreement or any other Loan Document:
(a)
the Administrative Agent, in its capacity as Administrative Agent (but not as a
Lender), shall not be liable for any action taken or omitted to be taken by it
in a manner consistent with the terms of this Agreement or any other Loan
Document, unless caused by its own gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction;

(b)
the Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in this Agreement or any
other Loan Document, (iii) any failure of any VSE Entity or any Lender to
perform any of their respective obligations under this Agreement or any other
Loan Document, (iv) the existence, validity, enforceability, perfection,
recordation, priority, adequacy or value, now or hereafter, of any lien or
encumbrance or other direct or indirect security afforded or purported to be
afforded by any of the Loan Documents, or otherwise from time to time, or (v)
caring for, protecting, insuring or paying any taxes, charges or assessments
with respect to any Collateral;

(c)
the Administrative Agent shall have no obligation to ascertain, inquire or give
any notice relating to (i) the performance or observance of any of the terms or
conditions of this Agreement or any other Loan Document on the part of any VSE
Entity, (ii) the business, operations, condition (financial or otherwise) or
prospects of any VSE Entity, or (iii) except as otherwise expressly set forth in
this Agreement, the occurrence or existence of any Event of Default; and

(d)
the Administrative Agent shall have no obligation, either initially or on a
continuing basis, to provide any Lender with any notices, reports or information
of any nature, whether in its possession presently or hereafter, except for such
notices, reports and other information expressly required by this Agreement or
any other Loan Document to be furnished by the Administrative Agent to such
Lender.

 
10.5            Administration by the Administrative Agent.
(a)
The Administrative Agent may rely upon any notice or other communication of any
nature (written or oral, including telephone conversations, whether or not such
notice or other communication is made in a manner permitted or required by this
Agreement or any other Loan Document) purportedly made by or on behalf of the
proper party or parties, and the Administrative Agent shall not have any duty to
verify the identity or authority of any person giving such notice or other
communication.

(b)
The Administrative Agent may consult with legal counsel (including in-house
counsel for the Administrative Agent), independent public accountants and any
other experts selected by the Administrative Agent from time to time, and the
Administrative Agent shall not be liable for any action reasonably taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.

(c)
The Administrative Agent may conclusively rely upon the truth of the statements
and the correctness of the opinions expressed in any certificates or opinions
furnished to the Administrative Agent in accordance with the requirements of
this Agreement or any other Loan Document.  Whenever the Administrative Agent
shall deem it necessary or desirable that a matter be proved or established with
respect to any VSE Entity or any Lender, such matter may be established by a
certificate of such Borrower or such Lender, as the case may be, and the
Administrative Agent may conclusively rely upon such certificate.

(d)
The Administrative Agent may fail or refuse to take any action unless it shall
be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of every kind and nature
which may be imposed on, incurred by or asserted against the Administrative
Agent by reason of taking or continuing to take any such action; provided that
no Lender shall be obligated to indemnify the Administrative Agent for any
portion of such amounts, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.

(e)
The Administrative Agent may perform any of its duties under this Agreement or
any other Loan Document by or through agents or attorneys-in-fact.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

(f)
The Administrative Agent shall not be deemed to have any knowledge or notice of
the occurrence of any Event of Default (other than a default in the payment of
regularly scheduled principal or interest), unless the Administrative Agent has
received from a Lender or a Borrower a written notice describing the Event of
Default.  If the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to each Lender, unless such notice shall
have been addressed and/or issued to all of the Lenders.

 
10.6            Lenders Not Relying on the Administrative Agent or Other
Lenders.  Each Lender acknowledges as follows:
(a)
neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it;

(b)
it has, independently and without reliance upon the Administrative Agent or any
other Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to enter into
this Agreement and the other Loan Documents; and

(c)
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based upon such documents and information as it shall deem
appropriate at the time, make its own decisions to take or not take action under
or in connection with this Agreement and the other Loan Documents.

 
10.7            Indemnification.  Each Lender agrees to reimburse and indemnify
the Administrative Agent, the Lead Arranger (each solely in their capacity as
such) and the Administrative Agent's and the Lead Arranger's respective
directors, officers, employees and agents (to the extent not reimbursed by the
Borrowers, and without limitation of the obligation of the Borrowers to do
so), ratably in accordance with each Lender's Percentage, from and against any
and all amounts, losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs and disbursements of every kind or
nature (including the reasonable fees and disbursements of counsel for the
Administrative Agent or such other Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
the Administrative Agent or such other Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such other Person as a result of this Agreement, any
other Loan Document, any transaction from time to time contemplated hereby or
thereby, or any transaction financed in whole or in part or directly or
indirectly with the proceeds of the Loan; provided that no Lender shall be
obligated to indemnify the Administrative Agent or such other Person for any
portion of such amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements
resulting solely from the gross negligence or willful misconduct of the Person
seeking indemnity, as finally determined by a court of competent jurisdiction.
 
10.8            Administrative Agent in its Individual Capacity.  With respect
to its commitment and the Obligations owing to it, Citizens Bank shall have the
same rights and powers under this Agreement and each other Loan Document as any
other Lender, and may exercise the same as though it was not the Administrative
Agent.  The terms "Lender," "holders of Notes" and like terms shall include
Citizens Bank in its individual capacity.  Citizens Bank and its Affiliates may,
without liability to account therefor, make loans to, accept deposits from,
acquire debt or equity interests in, act as trustee under indentures of and
engage in any other business with any VSE Entity and any Affiliate of any VSE
Entity, as though Citizens Bank was not the Administrative Agent hereunder.
 
10.9            Holders of Notes.  Without limiting the requirements of Section
12.11 of this Agreement, the Administrative Agent may deem and treat any Lender
which is the payee of a Note as the owner and holder of such Note for all
purposes hereof unless and until written notice evidencing such transfer shall
have been filed with the Administrative Agent.  Any authority, direction or
consent of any Person who at the time of giving such authority, direction or
consent was a Lender shall be conclusive and binding on each present and
subsequent holder, transferee or assignee of any Note or Notes payable to such
Lender or issued in exchange therefor.
 
10.10            Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving thirty (30) days prior written notice thereof to
the Lenders and Borrowers, subject to appointment of a successor Administrative
Agent (and such appointees acceptance of appointment) as below provided in this
Section 10.10.  Additionally, the Administrative Agent may be removed for cause
by all of the Lenders (other than the Administrative Agent, if the
Administrative Agent is then a Lender), if removal or resignation, as
applicable, is requested in writing (which wording must specifically identify
the "cause" for removal), and ten (10) days' prior written notice of removal or
resignation is provided to the Administrative Agent and Borrowers.  Upon any
such resignation or removal, the Administrative Agent shall, on behalf of the
Lenders, immediately appoint, as its successor, another Lender; provided that
such Lender is a commercial bank or trust company organized under the laws of
the United States of America or any State thereof and has a combined capital and
surplus of at least Five Hundred Million and No/100 Dollars ($500,000,000.00) (a
"Qualifying Person").  In such event, the Administrative Agent's resignation or
removal shall not be effective until the successor Administrative Agent shall
have accepted its appointment, provided that if the Administrative Agent shall
notify the Borrowers that no Qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice, and the retiring Administrative Agent, as the case may be, shall be
discharged from its duties and obligations under this Agreement.  Upon the
acceptance by a successor Administrative Agent of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all of the properties, rights,
powers, privileges and duties of the former Administrative Agent, without
further act, deed or conveyance.  Upon the effective date of resignation or
removal of the retiring Administrative Agent and payment of all amounts then due
and payable by the Administrative Agent to the Lenders pursuant to this
Agreement, such Administrative Agent shall be discharged from its duties under
this Agreement and the other Loan Documents.  If for any reason, at any time,
there is no Administrative Agent hereunder, then during such period, the
Required Lenders shall have the right to exercise the Administrative Agent's
rights and perform its duties hereunder, except that (a) all notices or other
communications required or permitted to be given to the Administrative Agent
shall be given to each Lender, and (b) all payments to be made to the
Administrative Agent shall be made directly to the Borrowers or the Lender for
whose account such payment is made.
 
10.11            Additional Agents.  If the Administrative Agent shall from time
to time deem it necessary or advisable to engage other agents for its own
protection in the performance of its duties hereunder or in the interests of the
Lenders, then the Administrative Agent and Borrowers shall execute and deliver a
supplemental agreement and all other instruments and agreements necessary or
advisable, in the opinion of the Administrative Agent, to constitute another
commercial bank or trust company, or one or more other Persons approved by the
Administrative Agent, to act as co-Administrative Agent or a separate agent with
respect to any part of the Collateral, with such powers as may be provided in
such supplemental agreement, and with the power to vest in such bank, trust
company or other Person (as such co-Administrative Agent or separate agent, as
the case may be), any properties, rights, powers, privileges and duties of the
Administrative Agent under this Agreement or any other Loan Document.
 
10.12            Calculations.  The Administrative Agent shall not be liable for
any calculation, apportionment or distribution of payments made by it in good
faith.  If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the Lenders any payment in
excess of the amount to which they are determined to be entitled, with interest
thereon at the Federal Funds Rate, or, if the amount due was not paid by any
Borrower, to recover such amount from such Borrower (subject to the terms and
conditions of this Agreement), with interest thereon at the rate provided in the
applicable Note.
10.13            Funding by the Administrative Agent.
(a)
Except as otherwise provided in this Agreement, the Administrative Agent alone
shall be entitled to make all advances in connection with the Loan and shall
receive all  payments and other receipts relating to the Loan; it being
understood, however, that the Administrative Agent has reserved the right not to
advance any amounts to the Borrowers which the Administrative Agent has not
received from the Lenders.  The Administrative Agent will notify each Lender of
the date and amount of any requested advance, and if such notification is
received by 1:00 p.m. New York, NY time on any given Business Day, the Lenders
shall provide the required funds to the Administrative Agent no later than the
close of business (i) on such Business Day in the case of Base Rate Loans and
(ii) on the date specified for payments, in the case of LIBOR Rate Loans.  At
any time as may be requested by the Administrative Agent or the Swing Line
Lender, the Administrative Agent and each Lender shall pay to each other such
amounts (the "Equalization Payments") as may be necessary to cause each Lender
to own its applicable Percentage of the Loan and otherwise implement the terms
and conditions of this Agreement; it being understood that each Lender shall be
entitled to receive interest on amounts advanced by it only from the date of
such Lender's advance of funds.  The obligation of the Administrative Agent and
each Lender to make Equalization Payments shall not be affected by a bankruptcy
filing by any VSE Entity, the occurrence of any Event of Default or any other
act, occurrence or event whatsoever, whether the same occurs before, on or after
the date on which an Equalization Payment is required to be made. All
Equalization Payments shall be made by 5:00 p.m. New York, NY time on the date
such payment is required, provided that notice of such Equalization Payment
shall have been given to the party obligated to make such payment by 1:00 p.m.
New York, NY time; otherwise such Equalization Payment shall be made on the next
Business Day.

(b)
Unless the Administrative Agent shall have been notified in writing by any
Lender no later than the close of business on the Business Day before the
Business Day on which an advance requested by the Borrowers is to be made, that
such Lender will not make its ratable share of such advance, the Administrative
Agent may assume that such Lender will make its ratable share of the advance,
and in reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to the Borrowers a
corresponding amount.  If and to the extent that any Lender fails to make such
payment to the Administrative Agent when required, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrowers shall arrange for the repayment of such amount to the Administrative
Agent), together with interest for the Administrative Agent's own account for
each day from and including the date of the Administrative Agent's payment, to
and including the date of repayment to the Administrative Agent (before and
after judgment).  Interest (i) if paid by such Lender (a) for each day from and
including the date of the Administrative Agent's payment to and including the
second Business Day thereafter, shall accrue at the Federal Funds Rate for such
day, and (b) for each day thereafter, shall accrue at the rate or rates per
annum payable under the Notes; and (ii) if paid by the Borrowers, shall accrue
at the rate or rates per annum payable under the Notes.  All payments to the
Administrative Agent under this Section shall be made to the Administrative
Agent at its office set forth in the preamble of this Agreement (or as otherwise
directed by the Administrative Agent), in dollars, in  immediately available
funds, without set-off, withholding, counterclaim or other deduction of any
nature.

(c)
All borrowings under this Agreement shall be incurred from the Lenders pro rata
on the basis of their respective Percentages (except to the extent advanced (i)
as a Swing Line Loan, or (ii) by the Administrative Agent on behalf of any
Lender as provided in Subsection (a) or (b) above).  No Lender shall be
responsible for any other Lender's failure to meet its obligation to make
advances hereunder, and each Lender shall be obligated to make advances required
to be made by it hereunder regardless of the failure of any other Lender to make
its advances hereunder.

(d)
Subject to the payment or prepayment of all Hedging Obligations (including all
applicable termination payments), each payment and prepayment received by the
Administrative Agent for the account of the Lenders shall be distributed first
to the Swing Line Lender for application to any Swing Line Outstandings, and
then to each Lender entitled to share in such payment, ratably in accordance
with each Lender's Percentage.  Notwithstanding Section 9.2(e) of this
Agreement, any Lender who has failed to fund its Percentage of any advance under
the Loan shall not be entitled to share in any such payment(s) until such time
as the funding deficiency caused thereby, together with interest thereon (as
provided in Subsection (b) above), has been paid to the Administrative Agent in
accordance with the terms and conditions of this Agreement.  Payments from the
Administrative Agent to the Lenders shall be made by wire transfer in accordance
with written instructions provided to the Administrative Agent by the Lenders
from time to time.  Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the Lenders
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full on such date and the Administrative Agent, in reliance upon such
assumption, may cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent upon its demand therefor
such amount distributed to such Lender, together with interest thereon at the
overnight Federal Funds Rate for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

(e)
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) in excess of such Lender's
Percentage of payments, such Lender shall forthwith purchase from the other
Lender(s) such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
the other Lender(s); provided, however, if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
the other Lender(s) shall be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment, to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount recovered.  Each
Borrower agrees that any Lender purchasing a participation from another Lender
pursuant to this Section 10.13(e), to the fullest extent permitted by law, may
exercise all of its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation.

(f)
No Lender nor any Affiliate of any Lender shall collect any separate
remuneration (i.e., in addition to any remuneration paid on a pro rata basis to
all Lenders) as an inducement for such Lender entering into any waiver or
amendment to this Agreement.

 
10.14            Benefit of Article.  The provisions of this Article 10 are
solely for the benefit of the Administrative Agent and the Lenders.   Except as
otherwise expressly set forth in this Article 10, no VSE Entity shall have any
rights under any of the provisions of this Article 10; it being understood that
the provisions of this Article 10 are not in limitation of any right, remedy,
power, duty, obligation or liability which the Administrative Agent would have
to or against any VSE Entity.
 
10.15            Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:
(a)
is deemed to have requested that the Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a "Report" and collectively, "Reports") prepared by or at the
request of the Administrative Agent, and the Administrative Agent shall so
furnish each Lender with such Reports;

(b)
expressly agrees and acknowledges that the Administrative Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report;

(c)
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Administrative Agent or other party performing any
audit or examination will inspect only specific information regarding the VSE
Entities and will rely significantly upon the VSE Entities' books and records,
as well as on representations of the VSE Entities' personnel;

(d)
subject to any applicable reporting and/or disclosure requirements of the
Government, agrees to take normal and reasonable precautions to maintain the
confidentiality of all Reports and other material, non-public information
regarding the VSE Entities and their operations, assets, and existing and
contemplated business plans; it being understood and agreed that such
information may be disclosed by any Lender (i) to its Affiliates, authorized
representatives, accountants, legal counsel or other advisors who are bound by
comparable confidentiality provisions or have agreed to comply with the
confidentiality requirements of this Section, (ii) to the extent requested by
any regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent such information becomes publicly
available other than as a result of a breach of this Section, or which is or
becomes available to such Lender on a non-confidential basis from a source other
than the Borrowers, (iv) in connection with the exercise of any remedy hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (v) subject to execution by such Person of an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee or prospective assignee of any of such Lender's rights or
obligations under this Agreement, or (B) any actual or prospective party (or its
Affiliates) to any swap or derivative or other transaction under which payments
are to be made by reference to the Borrowers and their obligations, this
Agreement or payments hereunder, (vi) to any rating agency that requires access
to information about a Lender's investment or loan portfolio in connection with
ratings issued with respect to such Lender, (viii) to the CUSIP Service Bureau
or any similar organization, or (vii) with the prior consent of the Borrowers. 
Any Person required to maintain the confidentiality of any information as
provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information; and

(e)
without limiting the generality of any other indemnification provision contained
in this Agreement, agrees:  (i) to hold the Administrative Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend and hold the Administrative Agent, and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys fees and
costs) incurred by the Administrative Agent and any such other Lender preparing
a Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender; provided that no
Lender shall be obligated to indemnify the Administrative Agent or such other
Person for any portion of such amounts, losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting solely from the gross negligence or willful misconduct
of the Person seeking indemnity, as finally determined by a court of competent
jurisdiction.

In addition to the foregoing:  (i) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrowers to the
Administrative Agent that has not been contemporaneously provided by the
Borrowers to such Lender, and, upon receipt of such request, the Administrative
Agent promptly shall provide a copy of same to such Lender, it being understood
and agreed that the items required to be delivered pursuant to Sections 6.3(a)
and 6.3(b) of this Agreement shall be posted to Intralinks upon receipt by the
Administrative Agent; and (ii) to the extent that the Administrative Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from the Borrowers, any Lender may, from time to time,
reasonably request the Administrative Agent to exercise such right as specified
in such Lender's notice to the Administrative Agent, whereupon the
Administrative Agent promptly shall request of the Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from the Borrowers, the Administrative Agent promptly shall provide a
copy of same to such Lender.
 
10.16            Replacement of Lenders.  If (a) any Lender requests
compensation under Section 12.8 of this Agreement and/or Exhibit 3 attached
hereto (other than a LIBOR Rate Loan Prepayment Fee), (b) the Borrowers are
required to pay any additional amount to any Lender or any Government for the
account of any Lender pursuant to Section 12.20 of this Agreement, (c) a Lender
(a "Non-Consenting Lender") does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders but requires unanimous consent of all Lenders
or all Lenders directly affected thereby (as applicable) or (d) any Lender is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse, all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:  (i) the Borrowers shall have
paid, or caused to be paid, to the Administrative Agent the assignment fee; (ii)
such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents  from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts); (iii) in the case of any such assignment resulting from a claim
for compensation under Exhibit 3 attached hereto or payments required to be made
pursuant to Exhibit 3 attached hereto, such assignment will result in a
reduction in such compensation or payments thereafter; (iv) such assignment does
not conflict with Applicable Laws; and (v) in the case of any such assignment
resulting from a Non-Consenting Lender's failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable assignee consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an assignment shall not impair the validity of the removal of such
Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender's Commitments and outstanding Loans and participations in Letters of
Credit and Swing Line Loans pursuant to this Section shall nevertheless be
effective without the execution by such Non-Consenting Lender of an assignment.
 A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
ARTICLE 11  
CERTAIN ADDITIONAL RIGHTS AND
OBLIGATIONS REGARDING THE COLLATERAL
 
11.1            Power of Attorney.  Each Borrower hereby reaffirms its
irrevocable appointment of the Administrative Agent, as its agent and
attorney-in-fact, with power of substitution, having full power and authority,
in its own name, in the name of any Lender(s), in the name of any VSE Entity or
otherwise (but at the cost and expense of the Borrowers and without notice to
any VSE Entity), to (a) upon an Event of Default, notify Account Debtors
obligated on any of the Receivables to make payments thereon directly to the
lockbox referenced in Section 11.2 of this Agreement, and to take control of the
cash and non-cash proceeds of any such Receivables, which right the
Administrative Agent may exercise at any time whether or not an Event of Default
shall have occurred and be continuing hereunder or was theretofore making
collections thereon; (b) upon an Event of Default, compromise, extend or renew
any of the Collateral constituting Receivables or deal with any of the
Collateral as the Administrative Agent may deem advisable; (c) upon an Event of
Default, release its interest in, make exchanges or substitutions for and/or
surrender, all or any part of any Borrower's interest in all or any part of the
Collateral; (d) upon an Event of Default, remove from any VSE Entity's place(s)
of business all books, records, ledger sheets, correspondence, invoices and
documents relating to or evidencing any of the Collateral, or without cost or
expense to the Administrative Agent, make such use of any VSE Entity's place(s)
of business as may be reasonably necessary to administer, control and/or collect
the Collateral; (e) upon an Event of Default, repair, alter or supply goods, if
any, necessary to fulfill in whole or in part the purchase order of any Account
Debtor; (f) demand, collect receipt for and upon an Event of Default, give
renewals, extensions, discharges and releases of all or any part of the
Collateral; (g) upon an Event of Default, institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, all or any part
of the Collateral; (h) upon an Event of Default, settle, renew, extend,
compromise, compound, exchange or adjust claims with respect to all or any part
of the Collateral or any legal proceedings brought with respect thereto; and (i)
upon an Event of Default, receive and open all mail addressed to any VSE Entity
(other than mail sent to any lockbox established pursuant to Section 11.2 of
this Agreement which may be received and opened in the ordinary course of such
lockbox procedures irrespective of whether any Event of Default has occurred),
and if an Event of Default exists hereunder, notify the Post Office authorities
to change the address for the delivery of mail to any VSE Entity to such address
as the Administrative Agent may designate; it being understood that the rights
granted to the Administrative Agent in this clause (i), which are operative on
the occurrence of an Event of Default, shall not in any way limit or impair the
other rights provided to the Administrative Agent or Lenders in this Agreement
or any other Loan Document, including their rights with respect to the
Collateral Account and the below-referenced lockbox.  Furthermore, each Borrower
hereby reaffirms its irrevocable appointment of the Administrative Agent, as its
agent and attorney-in-fact, with power of substitution, having full power and
authority, in its own name, in the name of any Lender(s), in the name of any
Borrower or otherwise (but at the cost and expense of the Borrowers and without
notice to any Borrower) and regardless of whether an Event of Default has
occurred or any act, event or condition which with notice or the lapse of time,
or both, would constitute an Event of Default has occurred, to (a) file
financing statements and continuation statements covering the Collateral and
execute the same on behalf of any Borrower; (b) charge against any banking
account of any VSE Entity any item of payment credited to any VSE Entity's
account which is dishonored by the drawee or maker thereof; or (c) endorse the
name of any VSE Entity upon any items of payment relating to the Collateral or
upon any proof of claim in bankruptcy against any Account Debtor.
 
11.2            Lockbox.  Each Borrower hereby authorizes the Administrative
Agent to receive and collect any amount or amounts due or to become due on
account of any Receivables and, at its discretion, to apply the same to the
repayment of the Notes, and each Borrower represents, warrants, acknowledges and
agrees that, except where a Permitted Foreign Bank Account or Transitional
Deposit Account is being used, within five (5) Business Days of the
Administration Agent's request, it shall establish and shall continually
maintain on terms and conditions satisfactory to the Administrative Agent in all
respects, one or more lockboxes and one or more blocked accounts (if either or
both are required by the Administrative Agent) for the collection of
Receivables.  Except as otherwise may be approved by the Administrative Agent in
writing, any checks or other remittances received by any Borrower in payment of
the Receivables shall be held in trust by each Borrower for the Administrative
Agent and the Lenders.
 
11.3            Other Agreements.  Except as may otherwise be expressly
permitted by the terms of this Agreement, and without limiting any other
restrictions or provisions of this Agreement, each Borrower will (a) on demand,
subject to any confidentiality and secrecy requirements imposed by any
Government agency, make available in form reasonably acceptable to the
Administrative Agent, shipping documents and delivery receipts evidencing the
shipment of goods which gave rise to the sale or lease of Inventory or of an
Account, contract right or Chattel Paper, completion certificates or other proof
of the satisfactory performance of services which gave rise to the sale or lease
of Inventory or of an Account, contract right or Chattel Paper, and each
Borrower's copy of any written contract or order from which a sale or lease of
Inventory, an Account, contract right or Chattel Paper arose; and (b) when
requested, advise the Administrative Agent when an Account Debtor returns or
refuses to retain any goods, the sale or lease of which gave rise to an Account,
contract right or Chattel Paper, and of any delay in delivery or performance, or
claims made in regard to any sale or lease of Inventory, an Account, contract
right or Chattel Paper.  Upon reasonable notice, all such records will be
available for examination by authorized agents of the Administrative Agent.
It is expressly understood and agreed, however, that the Administrative Agent
shall not be required or obligated in any manner to make any inquiries as to the
nature or sufficiency of any payment received by it or to present or file any
claims or take any other action to collect or enforce a payment of any amounts
which may have been assigned to the Administrative Agent or to which the
Administrative Agent or the Lenders may be entitled hereunder at any time or
times.
ARTICLE 12  
MISCELLANEOUS
12.1            Remedies Cumulative.  Each right, power and remedy of the
Administrative Agent or Lenders (or, as applicable, Affiliates of the Lenders)
provided for in this Agreement or in any other Loan Document or now or hereafter
existing at law or in equity, by statute or otherwise, shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Agreement or in any other Loan Document, or now or
hereafter existing at law or in equity, by statute or otherwise, and the
exercise or beginning of the exercise by the Administrative Agent or any Lender
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the Administrative Agent or any such Lender
(or, as applicable, any Affiliate of a Lender) of any or all such other rights,
powers or remedies.
 
12.2            Waiver.  Time is of the essence of this Agreement.  No failure
or delay by the Administrative Agent to insist upon the strict performance of
any term, condition, covenant or agreement set forth in this Agreement or any
other Loan Document, or to exercise any right, power or remedy consequent upon a
breach thereof, shall constitute a waiver of such term, condition, covenant or
agreement or of any such breach, or preclude the Administrative Agent or any
Lender from exercising any such right, power or remedy at any later time or
times.  By accepting payment after the due date of any of the Obligations,
neither the Lenders nor the Administrative Agent shall be deemed to have waived
either the right to require prompt payment when due of all other Obligations, or
the right to declare a default for failure to make payment of any such other
Obligations.
 
12.3            Notices.  Notices to either party shall be in writing and shall
be delivered personally or by first-class mail or nationally-recognized
overnight delivery service or by facsimile or email (as provided below)
addressed to the parties at the addresses set forth below or otherwise
designated in writing:


If to the Borrowers:
 
c/o VSE Corporation
 
 
6348 Walker Lane
 
 
Alexandria, Virginia 22310
 
 
Attention:  Richard Hannah, Treasurer
 
 
Fax:            703-329-4687
 
 
Email:         rjhannah@vsecorp.com
 
 
 
 
 
And
 
 
 
 
 
VSE Corporation
 
 
6348 Walker Lane
 
 
Alexandria, Virginia 22310
 
 
Attention:  Thomas M. Kiernan, Esq.
 
 
Fax:            703-960-2688
 
 
Email:         tmkiernan@vsecorp.com
 
 
 
with a copy of all notices
to the Borrowers to (which
does not constitute notice
hereunder):
 
Arent Fox LLP
 
 
1717 K Street, NW
 
 
Washington, DC 20006-5344
 
 
Attention:  Carter Strong, Esq.
 
 
Fax:            202-857-6395
 
 
Email:        carter.strong@arentfox.com
 
 
 
If to the Lenders:
 
To the address provided to the Borrowers or the Administrative
 
 
Agent in writing
 
 
 
If to the Administrative Agent:
 
Citizens Bank of Pennsylvania
 
 
8614 Westwood Center Drive
 
 
Suite 250
 
 
Vienna, Virginia 22182
 
 
Attention:  Leslie A. Grizzard
 
 
Fax:            (571) 633-0105
 
 
Email:        leslie.grizzard@citizensbank.com
 
 
 
with a copy of all
notices to any Lender
or the Administrative Agent to:
(which does not constitute
notice hereunder)
 
 
 
 
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, 6th Floor
 
 
Potomac, MD 20854
 
 
Attention:  Matthew S. Bergman, Esq.
 
 
Fax:            301-230-2891
 
 
Email:        mbergman@ShulmanRogers.com
 
 
 

 


Any notice or other communication hereunder will be deemed given and effective
(a) when actually received, in the case of hand delivery or nationally
recognized overnight delivery service, (b) three (3) Business days after such
notice or communication is deposited in the United States mail or with such
courier, in the case of first class mail or overnight delivery, or (c) when
completely sent and received, as evidenced by a transmission report from
sender's facsimile machine, in the case of facsimile transmission.


Notices and other communications hereunder may also be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent pursuant to
Articles 1 or 2.  The Administrative Agent, the Lenders or the Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  The parties acknowledge and agree that no notice of the
occurrence of a default or Event of Default shall be sent by e-mail.


Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an electronic mail ("e-mail") address shall be deemed
received upon the sender's receipt of an acknowledgment from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
 
12.4            Entire Agreement; Amendment and Restatement; Severability.  This
Agreement and the other Loan Documents constitute the entire agreement of the
parties with respect to the Loan and supersede all prior agreements and
understandings; it being expressly understood and agreed that this Agreement is
a complete amendment and restatement of the Existing Loan Agreement, the terms
and conditions of which have been superseded and replaced in their entirety by
the terms and conditions of this Agreement.  The parties hereto agree that this
Agreement is given as a continuation, modification and extension of the Existing
Loan Agreement and shall not constitute a novation of the Existing Loan
Agreement.  This Agreement and the other Loan Documents shall continue in full
force and effect for so long as the Borrowers shall be indebted hereunder or
under the Notes, and thereafter until the Lenders shall have actually received
written notice of the termination hereof from the Borrowers and all Obligations
incurred or contracted before receipt of such notice shall have been fully paid.
 In the event any one or more of the provisions contained in any Loan Document
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of the Loan Documents, but the Loan Documents shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
therein.
 
12.5            Relationship of the Parties.  This Agreement provides for the
extension of financial accommodations by each Lender, in its capacity as lender,
to the Borrowers, in their capacity as borrowers, and for the payment of
interest and repayment of the Obligations by the Borrowers.  Certain provisions
herein, such as those relating to compliance with the financial covenants,
delivery to the Administrative Agent of financial statements, and compliance
with other affirmative and negative covenants are for the benefit of the
Administrative Agent and the Lenders to protect the Administrative Agent's and
the Lenders' interests in assuring repayment of the Obligations.  Nothing
contained in this Agreement shall be construed as permitting or obligating the
Lenders or Administrative Agent to act as a financial or business advisor or
consultant to any Borrower, as permitting or obligating the Lenders or
Administrative Agent to control any Borrower or to conduct any Borrower's
operations, as creating any fiduciary obligation on the part of any Lender or
the Administrative Agent to any Borrower, or as creating any joint venture,
agency or other relationship between the parties other than as explicitly and
specifically stated in this Agreement.  Each Borrower acknowledges that it has
had the opportunity to obtain the advice of experienced counsel of its own
choosing in connection with the negotiation and execution of this Agreement and
to obtain the advice of such counsel with respect to all matters contained
herein, including the provision in this Agreement for waiver of trial by jury.
 Each Borrower further acknowledges that it is experienced with respect to
financial and credit matters and has made its own independent decision to
request the Obligations and execute and deliver this Agreement.
 
12.6            Waiver of Jury Trial and Certain Damages.  Each Borrower, the
Administrative Agent and each Lender hereby (a) covenants and agrees not to
elect a trial by jury of any issue triable by a jury, and (b) waives any right
to trial by jury and any right to claim consequential, punitive, incidental or
special damages fully to the extent that any such right shall now or hereafter
exist.  This waiver of right to trial by jury and right to claim consequential,
punitive, incidental or special damages is separately given by each Borrower,
the Administrative Agent and each Lender, knowingly and voluntarily, and this
waiver is intended to encompass individually each instance and each issue as to
which the right to a jury trial or the right to claim consequential, punitive,
incidental or special damages would otherwise accrue.  The Borrowers, the
Administrative Agent and the Lenders are hereby authorized and requested to
submit this Agreement to any court having jurisdiction over the subject matter
and the parties hereto, so as to serve as conclusive evidence of each herein
contained waiver of the right to jury trial and right to claim consequential,
punitive, incidental or special damages.  Further, each Borrower hereby
certifies that no representative or agent of the Administrative Agent or any
Lender (including the Administrative Agent's counsel) has represented, expressly
or otherwise, to the undersigned that the Administrative Agent or Lenders will
not seek to enforce this provision waiving the right to a trial by jury or any
right to claim consequential, punitive, incidental or special damages.
 
12.7            Submission to Jurisdiction; Service of Process; Venue.  Any
judicial proceeding brought against any Borrower with respect to this Agreement
or any other Loan Document may be brought in any court of competent jurisdiction
in the Commonwealth of Virginia, and by execution and delivery of this
Agreement, each Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid court, and irrevocably agrees to be bound by any judgment rendered by
such court in connection with this Agreement.  Each Borrower irrevocably
designates and appoints the General Counsel of the Primary Operating Company,
whose address is c/o VSE Corporation, 6348 Walker Lane, Alexandria, VA 22310, as
its agent to receive on its behalf service of all process in any such proceeding
in any court in the Commonwealth of Virginia, such service being hereby
acknowledged by each Borrower to be effective and binding on it in every
respect.  A copy of any such process so served shall be mailed by registered or
certified mail to the Borrowers at the address to which notices are to be
addressed in accordance with this Agreement, except that any failure to mail
such copy shall not affect the validity of service of process.  The Borrowers
shall at all times maintain an agent for service of process pursuant to this
provision.  If any Borrower fails to appoint such an agent, or if such agent
refuses to accept service, such Borrower hereby agrees that service upon it by
mail shall constitute sufficient notice.  Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of the Administrative Agent or the Lenders to bring proceedings against any
Borrower in the courts of any other jurisdiction.
 
12.8            Changes in Capital Requirements.  If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, the Dodd-Frank Wall Street Reform and Consumer Protection Act
approved by the federal Government on June 30, 2010, Basel III adopted by the
Basel Committee on Banking Supervision or any other law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Government affects or would
affect the amount of capital or liquidity required or expected to be maintained
by the Administrative Agent or any Lender, or person controlling the
Administrative Agent or any Lender, and the Administrative Agent determines (in
its sole and absolute discretion) that the rate of return on its, such Lender's
or such controlling person's capital as a consequence of its commitments or the
loans made by the Administrative Agent or such Lender is reduced to a level
below that which the Administrative Agent, such Lender or such controlling
person could have achieved but for the occurrence of any such circumstance,
then, in any such case upon notice from time to time by the Administrative Agent
to the Borrowers, the Borrowers shall immediately pay directly to the
Administrative Agent, for its own account or for the account of such Lender (as
the case may be), additional amounts sufficient to compensate the Administrative
Agent, such Lender or such controlling person for such reduction in rate of
return.  A statement of the Administrative Agent as to any such additional
amount or amounts (including calculations thereof in reasonable detail) shall,
in the absence of manifest error, be conclusive and binding on the Borrowers.
 In determining such amount, the Administrative Agent may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.
 
12.9            Other Agents, Arrangers, Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
"syndication agent", "documentation agent", "co-agent", "book manager", "book
running manager", "lead manager", "arranger", "lead arranger" or "co-arranger"
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
 
12.10            Modification and Waiver.  Subject to Section 10.3 of this
Agreement, neither this Agreement nor any term, condition, covenant or agreement
hereof may be changed, waived, discharged or terminated orally, but that may be
accomplished only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.
 
12.11            Transferability.
(a)
No Borrower shall assign any of its rights, interests or Obligations under this
Agreement or any other Loan Document.

(b)
No Lender shall assign its interests under this Agreement or any other Loan
Document to any Person, without the prior written consent of both the
Administrative Agent and the Borrowers; provided that (i) the Borrowers' consent
shall not be required for assignments from one Lender to another Lender or to
its affiliates or at any time during which an Event of Default shall have
occurred and be continuing; and (ii) the Borrowers' consent and the
Administrative Agent's consent shall not be unreasonably withheld or delayed.
 Subject to obtaining such consent (as required), any Lender may assign its
interest, in the ordinary course of its commercial banking business, at any time
under this Agreement and the other Loan Documents, provided that (a) the
purchaser of any such interest is an Eligible Assignee whose total assets exceed
Five Hundred Million and No/100 Dollars ($500,000,000.00); (b) prior written
notice of such sale or assignment, which notice must identify the name, address
and contact person of the Eligible Assignee, shall have been issued by such
transferring Lender to the Administrative Agent and the Borrowers; (c) the
dollar equivalent of the Percentage of the transferring Lender being assigned
equals or exceeds Five Million and No/100 Dollars ($5,000,000.00); (d) the
Administrative Agent shall have received a duly executed Assignment and
Acceptance Agreement, in the form of Exhibit 8 attached hereto (each, an
"Assignment and Acceptance Agreement"); and (e) if the proposed assignee of the
transferring Lender is not an Affiliate of the transferring Lender or another
Lender hereunder, an assignment fee in the amount of Three Thousand Five Hundred
and No/100 Dollars ($3,500.00) shall have been paid to the Administrative Agent
to reimburse the Administrative Agent for costs and expenses incurred in
connection with the assignment.

(c)
Subject to the acceptance and recording thereof by the Administrative Agent,
from and after the effective date specified in each Assignment and Acceptance
Agreement, the Eligible Assignee thereunder shall be a party to this Agreement
and shall, to the extent of the interest assigned by such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections  12.20 and 12.21
of this Agreement with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, and the surrender by the
assigning Lender of its Note, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with Subsection
(e) below.

(d)
The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and their Percentage of, and principal amounts (and related
interest amounts) of the Loans, participations under Letters of Credit and other
amounts due hereunder, or owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary.  The Register shall be
available for inspection by any Lender (with respect to any entry relating to
such Lender's Loans or Percentage) or the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.

(e)
Any Lender may at any time, without the consent of, or notice to, the Borrowers
or the Administrative Agent, sell participations to any Person (other than a
natural person) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Percentage of the Loans (including such Lender's participations in the
Letters of Credit or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents.

(f)
A Participant shall not be entitled to receive any greater payment hereunder
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers' prior written consent (such
consent not to be unreasonably withheld or delayed).

(g)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)
The words "execution," "signed," "signature," and words of like import in any
Assignment and Acceptance Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Record Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 
12.12            Governing Law; Binding Effect.  This Agreement, and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the Borrowers and the Administrative Agent and/or the Lenders
and/or the interpretation and enforcement of the rights and duties of the
Borrowers, the Administrative Agent and/or the Lenders, shall be governed and
construed by the laws of the Commonwealth of Virginia (without regard to
conflict of laws principles) and be binding upon each Borrower and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
12.13            Announcements.  In consideration of the Administrative Agent's
and the Lenders' agreements hereunder, each Borrower consents to the publication
by the Administrative Agent and the Lenders of one or more tombstones or similar
advertising material relating to the financing transactions contemplated by this
Agreement so long as no economic or financial details are contained therein (but
permitting however, a description of the type and purpose of the Loans), and
further consents to the reasonable use by the Administrative Agent and the
Lenders of each VSE Entity's name, trademark, logo and other identifying images
to identify the Borrowers as customers of the Administrative Agent and the
Lenders and/or otherwise to reasonable use by the Administrative Agent and the
Lenders in each of their promotional and other marketing campaigns and
activities.  The Administrative Agent and the Lenders reserve the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements; provided, however, that none of the
Administrative Agent nor the Lenders shall provide any information of any
financial, confidential or proprietary nature to such industry trade
organizations without the prior written consent of the Borrowers.
 
12.14            Joint and Several Liability.   Each Borrower shall be jointly
and severally liable for the payment and performance of all obligations and
liabilities hereunder.
 
12.15            Materiality.  Unless the context clearly indicates to the
contrary, determinations regarding the materiality of any act, event, condition
or circumstance shall be in the reasonable judgment of the Administrative Agent.
 
12.16            Allowed Delay.  The due date or end date of anything that would
otherwise be due or end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such due date or end date shall be on the next
preceding Business Day.
 
12.17            Reliance on the Administrative Agent.  Each Borrower shall be
entitled to assume that any and all consents, approvals or notices issued or
granted by the Administrative Agent pursuant to the terms and conditions of this
Agreement were, to the extent necessary, authorized by the Required Lenders or
all of the Lenders, as applicable.
 
12.18            The Patriot Act.  The Administrative Agent and the Lenders
hereby notify the Borrowers that pursuant to the requirements of the Patriot
Act, they are required to obtain, verify and record information that identifies
the VSE Entities, which information includes the name and address of the VSE
Entities and other information that will allow the Administrative Agent and the
Lenders to identify the VSE Entities in accordance with the Patriot Act.
 
12.19            Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same document.
 Each party hereto hereby agrees to be bound by its facsimile or PDF signature.
 
12.20            Taxes.  All payments by the Borrowers of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding franchise taxes and taxes imposed on or measured by the Administrative
Agent's or any Lender's Net Income or receipts (such non-excluded items being
called "Taxes").  If any withholding or deduction from any payment to be made by
the Borrowers hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrowers will:


(A)                pay directly to the relevant authority the full amount
required to be so withheld or deducted;


(B)                  promptly forward to the Administrative Agent an official
receipt or other documentation satisfactory to the Administrative Agent
evidencing such payment to such authority; and


(C)                   pay to the Administrative Agent, for its own account or
for the account of such Lender (as the case may be), such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Administrative Agent, for its own account or for the account of such Lender (as
the case may be), will equal the full amount the Administrative Agent or such
Lender (as applicable) would have received had no such withholding or deduction
been required.


Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Administrative Agent or such Lender (as the case may be) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Administrative Agent or such Lender (as the case may be)
would have received had such Taxes not been asserted.
If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
 
12.21            Indemnity.
 
(a)            Each Borrower, on its own behalf, and on behalf of each other VSE
Entity, releases and shall indemnify, defend and hold harmless the
Administrative Agent, each Lender and each Affiliate of a Lender that is at any
time a counterparty under a Hedging Contract, and their respective directors,
officers, employees and agents, of and from any claims, demands, liabilities,
obligations, judgments, injuries, losses, penalties, damages and costs and
expenses (including reasonable legal fees) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or any Lender
(collectively, "Losses") (i) resulting from acts or conduct of the VSE Entities
under, pursuant or related to this Agreement and the other Loan Documents, in
breach or violation of any representation, warranty, covenant or undertaking
contained in this Agreement or the other Loan Documents, (ii) resulting from any
VSE Entity's failure to comply with any or all laws, statutes, ordinances,
Government rules, regulations or standards, whether federal, state or local, or
court or administrative orders or decrees, (including, without limitation,
CERCLA, HMTA, RCRA or any other applicable environmental law, rule, order or
regulation ), (iii) resulting from any claim by any other creditor of any VSE
Entity against the Administrative Agent or any Lender arising out of any
transaction, whether hereunder or in any way related to the Loan Documents and
all costs, expenses, fines, penalties or other damages resulting therefrom, and
(iv) by any third party or any VSE Entity in connection with or as a result of
this Agreement, any other Loan Document, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part,
or directly or indirectly, with the proceeds of any Loan made hereunder;
provided, however, that no indemnified party hereto shall be entitled to
indemnification for Losses to the extent such Losses arise out of such
indemnified party's gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction.
 
(b)            Promptly after receipt by an indemnified party under Subsection
(a) above of notice of the commencement of any action by a third party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such Subsection, notify the indemnifying party in
writing of the commencement thereof.  The failure to so notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such Subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify.  In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
Subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.  The
indemnifying party cannot settle any action for which it has assumed the defense
without the indemnified party's express written consent




[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.
 
 
 
 
BORROWERS:
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
VSE CORPORATION
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
Chief Executive Officer, President and
 
 
 
 
 
Chief Operating Officer
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
ENERGETICS INCORPORATED
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
Director
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
INTEGRATED CONCEPTS AND RESEARCH
CORPORATION
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
Director
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
G&B SOLUTIONS
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
Director
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
AKIMEKA, LLC
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
Authorized Representative
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
WHEELER BROS., INC.
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
Director
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
 
VSE INTERNATIONAL CORP.
 
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
 
Maurice A. Gauthier
 
 
 
 
 
President


 


[Signatures to Third Amended and Restated Business Loan and Security Agreement]
(Continued on Next Page)

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
WITNESS/ATTEST:
 
 
AVATAS AEROSPACE INC.
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
President
 
 
 
 
 
WITNESS/ATTEST:
 
 
KANSAS AVIATON of INDEPENDENCE, L.L.C
By:
AVATAS AEROSPACE INC., as
Managing Member
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
President
 
 
 
 
 
WITNESS/ATTEST:
 
 
CT AEROSPACE LLC
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
President
 
 
 
 
 
WITNESS/ATTEST:
 
 
AIR PARTS HOLDING, INC.
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
President
 
 
 
 
 
WITNESS/ATTEST:
 
 
AIR PARTS & SUPPLY CO.
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
President
 
 
 
 
 
WITNESS/ATTEST:
 
 
PRIME TURBINES LLC
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
Manager
 
 
 
 
 
WITNESS/ATTEST:
 
 
VSE AVIATION, INC
 
 
 
 
 
/s/ Thomas M. Kiernan
 
 
By:
/s/ Maurice A. Gauthier
 
 
 
 
Maurice A. Gauthier
 
 
 
 
President

 
 
 


[Signatures to Third Amended and Restated Business Loan and Security Agreement]
(Continued on Next Page)

--------------------------------------------------------------------------------





 
 
 
 
 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank, as
Administrative Agent, Swing Line Lender
and Lender, on behalf of itself and the other
Lender parties to this Agreement pursuant to
An Authorization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Leslie Grizzard
 
 
 
 
 
 
Name:
Leslie Grizzard
 
 
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 

 
 


[Signatures to Third Amended and Restated Business Loan and Security Agreement]


 
 